Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19   PageID.443   Page 1 of 35



  

  

  

  

  

  

  

  

  

  

  

  




         EXHIBIT 6
   Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                           PageID.444                     Page 2 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                           Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                           Amount
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0317088888      S.A.      12/17/2014    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single  $7,600.00
                                                                                                                                 level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0317088888      S.A.      12/17/2014    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second  $5,000.00
                                                                                                                                 level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0317088888      S.A.      12/17/2014    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third  $5,000.00
                                                                                                                      and any additional level(s)
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0317088888      S.A.      12/17/2014    77003                                                                                                           $1,525.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   0317088888      S.A.      12/17/2014    A4550                                               Surgical trays                                                $80.00
Advanced Surgery Center, LLC   0317088888      S.A.      12/17/2014    J1040                             Injection, methylprednisolone acetate, 80 mg                                   $140.00
Advanced Surgery Center, LLC   0356131714      C.A.       10/6/2015    62290                        Injection procedure for discography, each level; lumbar                            $10,500.00
                                                                                    Percutaneous implantation of neurostimulator electrode array; peripheral nerve (excludes 
Advanced Surgery Center, LLC   0356131714      C.A.      10/6/2015     64555                                                                                                           $8,000.00
                                                                                                                           sacral nerve)
Advanced Surgery Center, LLC   0356131714      C.A.      10/6/2015     72295                    Discography, lumbar, radiological supervision and interpretation                       $10,500.00
Advanced Surgery Center, LLC   0356131714      C.A.      10/6/2015     A4550                                               Surgical trays                                               $120.00
Advanced Surgery Center, LLC   0356131714      C.A.      10/6/2015     J1040                             Injection, methylprednisolone acetate, 80 mg                                   $155.00
Advanced Surgery Center, LLC   0356131714      C.A.      10/6/2015     J2250                             Injection, midazolam hydrochloride, per 1 mg                                    $1.40
Advanced Surgery Center, LLC   0356131714      C.A.      10/6/2015     J2405                            Injection, ondansetron hydrochloride, per 1 mg                                   $10.00
Advanced Surgery Center, LLC   0356131714      C.A.      10/6/2015     J3010                                    Injection, fentanyl citrate, 0.1 mg                                      $1.00
Advanced Surgery Center, LLC   0356131714      C.A.      10/6/2015     L8680                              Implantable neurostimulator electrode, each                                  $4,500.00
Advanced Surgery Center, LLC   0356131714      C.A.      10/6/2015     Q9967               Low osmolar contrast material, 300‐399 mg/ml iodine concentration, per ml                    $170.00
                                                                                     Decompression procedure, percutaneous, of nucleus pulposus of intervertebral disc, any 
                                                                                  method utilizing needle based technique to remove disc material under fluoroscopic imaging or 
Advanced Surgery Center, LLC   0380097765      R.A.      1/10/2017     62287                                                                                                          $6,360.00
                                                                                  other form of indirect visualization, with discography and/or epidural injection(s) at the treated 
                                                                                                     level(s), when performed, single or multiple levels, lumbar
Advanced Surgery Center, LLC   0380097765      R.A.      1/10/2017     62290                            Injection procedure for discography, each level; lumbar                        $11,130.00
Advanced Surgery Center, LLC   0380097765      R.A.      1/10/2017     72295                       Discography, lumbar, radiological supervision and interpretation                    $11,130.00
Advanced Surgery Center, LLC   0380097765      R.A.      1/10/2017     Q9966                Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                   $181.00
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0407122241      T.A.      11/9/2016     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $5,088.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0407122241      T.A.      11/9/2016     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,180.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0407122241      T.A.      11/9/2016     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,180.00
                                                                                                                         and any additional level(s)
Advanced Surgery Center, LLC   0407122241      T.A.      11/9/2016     J0171                                     Injection, adrenalin, epinephrine, 0.1 mg                               $5.00
Advanced Surgery Center, LLC   0407122241      T.A.      11/9/2016     J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                       $20.00
Advanced Surgery Center, LLC   0407122241      T.A.      11/9/2016     J3301                      Injection, triamcinolone acetonide, not otherwise specified, 10 mg                    $364.00
                                                                                      Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   0420976862      D.A.      10/20/2016    20610                                                                                                           $7,420.00
                                                                                                            subacromial bursa); without ultrasound guidance
                                                                                  Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   0420976862      D.A.      10/20/2016    27096                                                                                                           $7,420.00
                                                                                                               CT) including arthrography when performed
Advanced Surgery Center, LLC   0420976862      D.A.      10/20/2016    J1030                                  Injection, methylprednisolone acetate, 40 mg                              $20.00
                                                                                      Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   0420976862      D.A.      1/12/2017     20610                                                                                                           $7,420.00
                                                                                                            subacromial bursa); without ultrasound guidance
                                                                                  Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   0420976862      D.A.      1/12/2017     27096                                                                                                           $7,420.00
                                                                                                               CT) including arthrography when performed
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0420976862      D.A.      1/12/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $10,176.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0420976862      D.A.      1/12/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $6,360.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0420976862      D.A.      1/12/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $6,360.00
                                                                                                                         and any additional level(s)
Advanced Surgery Center, LLC   0420976862      D.A.      1/12/2017     J2704                                             Injection, propofol, 10 mg                                      $10.00
Advanced Surgery Center, LLC   0420976862      D.A.      1/12/2017     J3301                      Injection, triamcinolone acetonide, not otherwise specified, 10 mg                    $364.00
                                                                                  Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   0420976862      D.A.       3/9/2017     27096                                                                                                           $7,420.00
                                                                                                               CT) including arthrography when performed
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0420976862      D.A.       3/9/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $10,176.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0420976862      D.A.       3/9/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $6,360.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0420976862      D.A.       3/9/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $6,360.00
                                                                                                                         and any additional level(s)
Advanced Surgery Center, LLC   0420976862      D.A.       3/9/2017     J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                       $20.00
Advanced Surgery Center, LLC   0420976862      D.A.       3/9/2017     J2704                                             Injection, propofol, 10 mg                                     $10.00
Advanced Surgery Center, LLC   0420976862      D.A.       3/9/2017     J3301                      Injection, triamcinolone acetonide, not otherwise specified, 10 mg                   $7,280.00
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0426963575      S.A.      2/16/2018     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $10,176.00
                                                                                                                                    level



                                                                                           1
   Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                          PageID.445                     Page 3 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of    CPT Code                                                                                                           Billed 
         Provider              Claim Number                                                                           CPT Code Description
                                              Initials    Service     Billed                                                                                                           Amount
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0426963575      S.A.      2/16/2018    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $6,360.00
                                                                                                                                level
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0426963575      S.A.      2/16/2018    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $6,360.00
                                                                                                                     and any additional level(s)
Advanced Surgery Center, LLC   0426963575      S.A.      2/16/2018    99070                                  Supplies and materials (except spectacles)                                $300.00
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0475909404      W.A.      2/15/2018    64490        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $10,176.00
                                                                                                                             single level
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0475909404      W.A.      2/15/2018    64491        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $6,360.00
                                                                                                                            second level 
Advanced Surgery Center, LLC   0475909404      W.A.      2/15/2018    99070                                  Supplies and materials (except spectacles)                                $300.00
                                                                                  Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0144177     S.A.      4/21/2015    64483                                                                                                           $3,800.00
                                                                                                         (fluoroscopy or CT); lumbar or sacral, single level
                                                                                  Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0144177     S.A.      4/21/2015    64483                                                                                                           $3,800.00
                                                                                                         (fluoroscopy or CT); lumbar or sacral, single level
                                                                                    Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   TXA‐0144177     S.A.      4/21/2015    77003                                                                                                           $1,525.00
                                                                                           diagnostic or therapeutic injection procedures (epidural or subarachnoid)

                                                                                    Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   TXA‐0144177     S.A.      4/21/2015    77003                                                                                                           $1,750.00
                                                                                           diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   TXA‐0144177     S.A.      4/21/2015    A4550                                             Surgical trays                                                 $80.00
Advanced Surgery Center, LLC   TXA‐0144177     S.A.      4/21/2015    J1040                             Injection, methylprednisolone acetate, 80 mg                                   $140.00
Advanced Surgery Center, LLC   TXA‐0144177     S.A.      4/21/2015    J1040                             Injection, methylprednisolone acetate, 80 mg                                   $155.00
Advanced Surgery Center, LLC   TXA‐0144177     S.A.      4/21/2015    Q9967               Low osmolar contrast material, 300‐399 mg/ml iodine concentration, per ml                    $120.00
Advanced Surgery Center, LLC   TXA‐0144177     S.A.      4/21/2015    Q9967               Low osmolar contrast material, 300‐399 mg/ml iodine concentration, per ml                    $170.00
                                                                                   Percutaneous implantation of neurostimulator electrode array; peripheral nerve (excludes 
Advanced Surgery Center, LLC   TXA‐0144177     S.A.      5/13/2016    64555                                                                                                           $8,480.00
                                                                                                                         sacral nerve)
                                                                                   Electronic analysis of implanted neurostimulator pulse generator/transmitter (eg, contact 
                                                                                  group[s], interleaving, amplitude, pulse width, frequency [Hz], on/off cycling, burst, magnet 
                                                                                  mode, dose lockout, patient selectable parameters, responsive neurostimulation, detection 
Advanced Surgery Center, LLC   TXA‐0144177     S.A.      5/13/2016    95971       algorithms, closed loop parameters, and passive parameters) by physician or other qualified         $3,710.00
                                                                                     health care professional; with simple spinal cord or peripheral nerve (eg, sacral nerve) 
                                                                                   neurostimulator pulse generator/transmitter programming by physician or other qualified 
                                                                                                                     health care professional
Advanced Surgery Center, LLC   TXA‐0144177     S.A.      5/13/2016    L8680                                   Implantable neurostimulator electrode, each                             $1,800.00
Advanced Surgery Center, LLC   TXA‐0144177     S.A.      9/8/2016     20553                        Injection(s); single or multiple trigger point(s), 3 or more muscles               $3,710.00
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0144177     S.A.      9/8/2016     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $5,088.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0144177     S.A.      9/8/2016     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,180.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0144177     S.A.      9/8/2016     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,180.00
                                                                                                                         and any additional level(s)
Advanced Surgery Center, LLC   TXA‐0144177     S.A.      9/8/2016     J1030                                   Injection, methylprednisolone acetate, 40 mg                             $20.00
Advanced Surgery Center, LLC   TXA‐0144177     S.A.      9/8/2016     J2001                              Injection, lidocaine hcl for intravenous infusion, 10 mg                      $20.00
Advanced Surgery Center, LLC   TXA‐0144177     S.A.      9/8/2016     J2250                                   Injection, midazolam hydrochloride, per 1 mg                             $22.00
Advanced Surgery Center, LLC   TXA‐0144177     S.A.      9/8/2016     J2704                                              Injection, propofol, 10 mg                                    $10.00
Advanced Surgery Center, LLC   TXA‐0144177     S.A.      9/8/2016     J7030                                           Infusion, normal saline solution                                 $20.00
                                                                                      Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   TXA‐0192872     M.A.      11/3/2017    20610                                                                                                           $3,710.00
                                                                                                            subacromial bursa); without ultrasound guidance
                                                                                     Fluoroscopic guidance for needle placement (eg, biopsy, aspiration, injection, localization 
Advanced Surgery Center, LLC   TXA‐0192872     M.A.      11/3/2017    77002                                                                                                           $3,710.00
                                                                                                                                   device)
Advanced Surgery Center, LLC   TXA‐0192872     M.A.      11/3/2017    99070                                     Supplies and materials (except spectacles)                             $300.00
Advanced Surgery Center, LLC   TXA‐0208031     S.A.      10/2/2018    62290                             Injection procedure for discography, each level; lumbar                       $6,382.25
Advanced Surgery Center, LLC   TXA‐0208031     S.A.      10/2/2018    72295                        Discography, lumbar, radiological supervision and interpretation                    $559.79
                                                                                   Injection(s), of diagnostic or therapeutic substance(s) (eg, anesthetic, antispasmodic, opioid, 
                                                                                     steroid, other solution), not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0298472747      R.B.      4/6/2017     62323                                                                                                            $799.00
                                                                                    placement, interlaminar epidural or subarachnoid, lumbar or sacral (caudal); with imaging 
                                                                                                                      guidance (ie, fluoroscopy or CT)
Advanced Surgery Center, LLC   0298472747      R.B.      4/6/2017     J1030                                   Injection, methylprednisolone acetate, 40 mg                              $40.00
Advanced Surgery Center, LLC   0298472747      R.B.      4/6/2017     J2001                              Injection, lidocaine hcl for intravenous infusion, 10 mg                       $20.00
Advanced Surgery Center, LLC   0298472747      R.B.      4/6/2017     J2250                                   Injection, midazolam hydrochloride, per 1 mg                              $22.00
Advanced Surgery Center, LLC   0298472747      R.B.      4/6/2017     J2704                                              Injection, propofol, 10 mg                                    $10.00
Advanced Surgery Center, LLC   0298472747      R.B.      4/6/2017     Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                  $181.00
                                                                                  Transpedicular approach with decompression of spinal cord, equina and/or nerve root(s) (eg, 
Advanced Surgery Center, LLC   0298472747      R.B.      6/15/2017    63056          herniated intervertebral disc), single segment; lumbar (including transfacet, or lateral         $19,345.00
                                                                                            extraforaminal approach) (eg, far lateral herniated intervertebral disc)

                                                                                  Transpedicular approach with decompression of spinal cord, equina and/or nerve root(s) (eg, 
Advanced Surgery Center, LLC   0298472747      R.B.      6/15/2017    63057                                                                                                           $8,461.88
                                                                                   herniated intervertebral disc), single segment; each additional segment, thoracic or lumbar
Advanced Surgery Center, LLC   0298472747      R.B.      6/15/2017    99070                                 Supplies and materials (except spectacles)                              $2,586.16
                                                                                 Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   0378559447      K.B.      2/24/2016    27096                                                                                                         $3,710.00
                                                                                                           CT) including arthrography when performed




                                                                                          2
   Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                           PageID.446                     Page 4 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                           Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                           Amount
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0378559447      K.B.      2/24/2016     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $10,176.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0378559447      K.B.      2/24/2016     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $6,360.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0378559447      K.B.      2/24/2016     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $6,360.00
                                                                                                                        and any additional level(s)
Advanced Surgery Center, LLC   0378559447      K.B.      2/24/2016     99070                                    Supplies and materials (except spectacles)                              $19.64
Advanced Surgery Center, LLC   0378559447      K.B.      2/24/2016     J1030                                  Injection, methylprednisolone acetate, 40 mg                              $20.00
Advanced Surgery Center, LLC   0378559447      K.B.      2/24/2016     J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                       $20.00
Advanced Surgery Center, LLC   0378559447      K.B.      2/24/2016     J3301                      Injection, triamcinolone acetonide, not otherwise specified, 10 mg                    $20.00
                                                                                  Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   0378559447      K.B.      3/31/2016     27096                                                                                                           $3,710.00
                                                                                                               CT) including arthrography when performed
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0378559447      K.B.      3/31/2016     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $5,088.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0378559447      K.B.      3/31/2016     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,180.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0378559447      K.B.      3/31/2016     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,180.00
                                                                                                                        and any additional level(s)
Advanced Surgery Center, LLC   0378559447      K.B.      3/31/2016     99070                                    Supplies and materials (except spectacles)                              $19.66
Advanced Surgery Center, LLC   0378559447      K.B.      3/31/2016     J1030                                  Injection, methylprednisolone acetate, 40 mg                              $20.00
Advanced Surgery Center, LLC   0378559447      K.B.      3/31/2016     J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                       $20.00
Advanced Surgery Center, LLC   0378559447      K.B.      3/31/2016     J3301                      Injection, triamcinolone acetonide, not otherwise specified, 10 mg                    $80.00
                                                                                  Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   0378559447      K.B.       6/2/2016     27096                                                                                                           $2,300.00
                                                                                                               CT) including arthrography when performed
Advanced Surgery Center, LLC   0378559447      K.B.       6/2/2016     J1030                                  Injection, methylprednisolone acetate, 40 mg                              $20.00
Advanced Surgery Center, LLC   0378559447      K.B.       6/2/2016     J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                       $20.00
Advanced Surgery Center, LLC   0378559447      K.B.       6/2/2016     J3301                      Injection, triamcinolone acetonide, not otherwise specified, 10 mg                    $80.00
Advanced Surgery Center, LLC   0378559447      K.B.       6/2/2016     Q9966                Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                   $34.00
                                                                                  Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   0378559447      K.B.      8/18/2016     27096                                                                                                           $3,710.00
                                                                                                               CT) including arthrography when performed
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0378559447      K.B.      8/18/2016     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $5,088.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0378559447      K.B.      8/18/2016     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,180.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0378559447      K.B.      8/18/2016     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,180.00
                                                                                                                        and any additional level(s)
Advanced Surgery Center, LLC   0378559447      K.B.      8/18/2016     J1030                                  Injection, methylprednisolone acetate, 40 mg                              $20.00
Advanced Surgery Center, LLC   0426938650      S.B.       2/9/2018     23420       Reconstruction of complete shoulder (rotator) cuff avulsion, chronic (includes acromioplasty)       $25,784.78
Advanced Surgery Center, LLC   0426938650      S.B.       2/9/2018     99070                                     Supplies and materials (except spectacles)                             $630.60
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0426938650      S.B.      10/30/2018    64635                                                                                                           $14,883.44
                                                                                                          (fluoroscopy or CT); lumbar or sacral, single facet joint
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0426938650      S.B.      10/30/2018    64636                                                                                                           $13,201.16
                                                                                                    (fluoroscopy or CT); lumbar or sacral, each additional facet joint
Advanced Surgery Center, LLC   0444971188      S.B.       4/4/2017     62290                             Injection procedure for discography, each level; lumbar                       $11,130.00
Advanced Surgery Center, LLC   0444971188      S.B.       4/4/2017     72295                        Discography, lumbar, radiological supervision and interpretation                   $11,130.00
Advanced Surgery Center, LLC   0444971188      S.B.       4/4/2017     J2001                              Injection, lidocaine hcl for intravenous infusion, 10 mg                       $20.00
Advanced Surgery Center, LLC   0444971188      S.B.       4/4/2017     J2704                                              Injection, propofol, 10 mg                                     $10.00
Advanced Surgery Center, LLC   0444971188      S.B.       4/4/2017     J3490                                             Drugs unclassified injection                                    $20.00
Advanced Surgery Center, LLC   0444971188      S.B.       4/4/2017     Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                  $181.00
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0468996672      K.B.      6/15/2017     64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $5,088.00
                                                                                                                                  single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0468996672      K.B.      6/15/2017     64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,180.00
                                                                                                                                 second level 
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0468996672      K.B.      6/15/2017     64492         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,180.00
                                                                                                                       third and any additional level(s)
Advanced Surgery Center, LLC   0468996672      K.B.      6/15/2017     99070                                     Supplies and materials (except spectacles)                             $300.00
                                                                                    Injection(s), of diagnostic or therapeutic substance(s) (eg, anesthetic, antispasmodic, opioid, 
                                                                                      steroid, other solution), not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0468996672      K.B.      11/9/2017     62323                                                                                                           $6,148.00
                                                                                     placement, interlaminar epidural or subarachnoid, lumbar or sacral (caudal); with imaging 
                                                                                                                       guidance (ie, fluoroscopy or CT)
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0468996672      K.B.      11/9/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $10,176.00
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0468996672      K.B.      11/9/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $6,360.00
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0468996672      K.B.      11/9/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $6,360.00
                                                                                                                          and any additional level(s)



                                                                                           3
   Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                           PageID.447                     Page 5 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                           Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                           Amount
Advanced Surgery Center, LLC   0468996672       K.B.     11/9/2017     99070                                     Supplies and materials (except spectacles)                             $300.00
                                                                                       Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   TXA‐0166564      J.B.     11/3/2017     20610                                                                                                           $3,710.00
                                                                                                            subacromial bursa); without ultrasound guidance
                                                                                      Fluoroscopic guidance for needle placement (eg, biopsy, aspiration, injection, localization 
Advanced Surgery Center, LLC   TXA‐0166564      J.B.     11/3/2017     77002                                                                                                           $3,710.00
                                                                                                                                   device)
Advanced Surgery Center, LLC   TXA‐0166564      J.B.     11/3/2017     99070                                     Supplies and materials (except spectacles)                             $300.00
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0201691     V.B.      6/28/2018     64483                                                                                                           $3,317.62
                                                                                                             (fluoroscopy or CT); lumbar or sacral, single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0201691     V.B.      6/28/2018     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $6,635.24
                                                                                                                                    level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0201691     V.B.      6/28/2018     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,327.52
                                                                                                                                    level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0201691     V.B.      6/28/2018     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,341.10
                                                                                                                         and any additional level(s)
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0201691     V.B.      6/28/2018     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,341.10
                                                                                                                         and any additional level(s)
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0201691     V.B.      8/23/2018     64483                                                                                                           $3,317.62
                                                                                                             (fluoroscopy or CT); lumbar or sacral, single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0201691     V.B.      8/23/2018     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $6,635.24
                                                                                                                                    level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0201691     V.B.      8/23/2018     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,327.52
                                                                                                                                    level
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0201691     V.B.      11/15/2018    64635                                                                                                           $7,441.72
                                                                                                         (fluoroscopy or CT); lumbar or sacral, single facet joint
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0201691     V.B.      11/15/2018    64636                                                                                                           $3,300.29
                                                                                                    (fluoroscopy or CT); lumbar or sacral, each additional facet joint
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0328847512      T.C.      5/19/2015     64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $7,600.00
                                                                                                                                single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0328847512      T.C.      5/19/2015     64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $5,000.00
                                                                                                                               second level 
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0328847512      T.C.      5/19/2015     64492         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $5,000.00
                                                                                                                      third and any additional level(s)
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0328847512      T.C.      5/19/2015     77003                                                                                                           $1,525.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   0328847512      T.C.      5/19/2015     A4550                                                     Surgical trays                                          $80.00
Advanced Surgery Center, LLC   0328847512      T.C.      5/19/2015     J1040                                   Injection, methylprednisolone acetate, 80 mg                             $140.00
Advanced Surgery Center, LLC   0328847512      T.C.      5/19/2015     J3010                                          Injection, fentanyl citrate, 0.1 mg                                $8.00
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0328847512      T.C.      8/25/2015     64490        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $4,800.00
                                                                                                                                  single level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0328847512      T.C.      8/25/2015     64491        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,000.00
                                                                                                                                 second level 
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0328847512      T.C.      8/25/2015     64492        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,000.00
                                                                                                                       third and any additional level(s)
                                                                                    Percutaneous implantation of neurostimulator electrode array; peripheral nerve (excludes 
Advanced Surgery Center, LLC   0328847512      T.C.      8/25/2015     64555                                                                                                           $8,000.00
                                                                                                                                 sacral nerve)
Advanced Surgery Center, LLC   0328847512      T.C.      8/25/2015     A4550                                                     Surgical trays                                         $120.00
Advanced Surgery Center, LLC   0328847512      T.C.      8/25/2015     J1040                                   Injection, methylprednisolone acetate, 80 mg                             $155.00
Advanced Surgery Center, LLC   0328847512      T.C.      8/25/2015     L8680                                    Implantable neurostimulator electrode, each                            $4,500.00
Advanced Surgery Center, LLC   0328847512      T.C.      8/25/2015     Q9967                Low osmolar contrast material, 300‐399 mg/ml iodine concentration, per ml                   $170.00
                                                                                     Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0390496980      R.C.      6/14/2016     64635                                                                                                           $9,540.00
                                                                                                         (fluoroscopy or CT); lumbar or sacral, single facet joint
                                                                                     Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0390496980      R.C.      6/14/2016     64636                                                                                                           $22,260.00
                                                                                                   (fluoroscopy or CT); lumbar or sacral, each additional facet joint
Advanced Surgery Center, LLC   0390496980      R.C.      6/14/2016     J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                       $20.00
Advanced Surgery Center, LLC   0390496980      R.C.      6/14/2016     J2250                                   Injection, midazolam hydrochloride, per 1 mg                             $44.00
Advanced Surgery Center, LLC   0390496980      R.C.      6/14/2016     J2704                                              Injection, propofol, 10 mg                                    $200.00
Advanced Surgery Center, LLC   0390496980      R.C.      6/14/2016     J2920                         Injection, methylprednisolone sodium succinate, up to 40 mg                         $80.00
Advanced Surgery Center, LLC   0390496980      R.C.      6/14/2016     J3010                                          Injection, fentanyl citrate, 0.1 mg                               $128.00
Advanced Surgery Center, LLC   0390496980      R.C.      6/14/2016     J7050                                           Infusion, normal saline solution                                 $40.00
Advanced Surgery Center, LLC   0390496980      R.C.      6/14/2016     Q9966                Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                   $181.00
                                                                                   Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0444334346      E.C.      3/13/2017     64483                                                                                                           $11,024.00
                                                                                                             (fluoroscopy or CT); lumbar or sacral, single level
Advanced Surgery Center, LLC   0444334346      E.C.      3/13/2017     72275                           Epidurography, radiological supervision and interpretation                      $3,710.00
Advanced Surgery Center, LLC   0444334346      E.C.      3/13/2017     J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                        $20.00
Advanced Surgery Center, LLC   0444334346      E.C.      3/13/2017     J2920                         Injection, methylprednisolone sodium succinate, up to 40 mg                        $20.00
Advanced Surgery Center, LLC   0444334346      E.C.      3/13/2017     Q9966                Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                   $181.00




                                                                                           4
   Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                            PageID.448                     Page 6 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                            Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                            Amount
                                                                                    Injection(s), of diagnostic or therapeutic substance(s) (eg, anesthetic, antispasmodic, opioid, 
                                                                                      steroid, other solution), not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0444334346      E.C.      4/10/2017     62323                                                                                                            $12,296.00
                                                                                      placement, interlaminar epidural or subarachnoid, lumbar or sacral (caudal); with imaging 
                                                                                                                        guidance (ie, fluoroscopy or CT)
Advanced Surgery Center, LLC   0444334346      E.C.      4/10/2017     72275                            Epidurography, radiological supervision and interpretation                      $3,710.00
Advanced Surgery Center, LLC   0444334346      E.C.      4/10/2017     J2001                               Injection, lidocaine hcl for intravenous infusion, 10 mg                      $20.00
Advanced Surgery Center, LLC   0444334346      E.C.      4/10/2017     J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                    $20.00
Advanced Surgery Center, LLC   0444334346      E.C.      4/10/2017     Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                   $362.00
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0469325617      A.C.      12/1/2017     64483                                                                                                            $5,512.00
                                                                                                               (fluoroscopy or CT); lumbar or sacral, single level
Advanced Surgery Center, LLC   0469325617      A.C.      12/1/2017     99070                                       Supplies and materials (except spectacles)                            $300.00
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0469325617      A.C.      12/15/2017    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                      level
Advanced Surgery Center, LLC   0469325617      A.C.      12/15/2017    99070                                       Supplies and materials (except spectacles)                            $300.00
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0469325617      A.C.       2/7/2018     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0469325617      A.C.       2/7/2018     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $6,360.00
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0469325617      A.C.       2/7/2018     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $6,360.00
                                                                                                                           and any additional level(s)
Advanced Surgery Center, LLC   0469325617      A.C.       2/7/2018     99070                                       Supplies and materials (except spectacles)                            $300.00
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0469325617      A.C.       3/7/2018     64635                                                                                                            $14,883.44
                                                                                                           (fluoroscopy or CT); lumbar or sacral, single facet joint
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0469325617      A.C.       3/7/2018     64636                                                                                                            $13,201.16
                                                                                                     (fluoroscopy or CT); lumbar or sacral, each additional facet joint
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0143760     A.C.      4/21/2015     64483                                                                                                            $3,800.00
                                                                                                               (fluoroscopy or CT); lumbar or sacral, single level
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0143760     A.C.      4/21/2015     64484                                                                                                            $3,000.00
                                                                                                        (fluoroscopy or CT); lumbar or sacral, each additional level
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   TXA‐0143760     A.C.      4/21/2015     77003                                                                                                            $1,525.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   TXA‐0143760     A.C.      4/21/2015     A4550                                                  Surgical trays                                           $80.00
Advanced Surgery Center, LLC   TXA‐0143760     A.C.      4/21/2015     J1040                                 Injection, methylprednisolone acetate, 80 mg                              $140.00
Advanced Surgery Center, LLC   TXA‐0143760     A.C.      4/21/2015     Q9967                 Low osmolar contrast material, 300‐399 mg/ml iodine concentration, per ml                 $120.00
                                                                                  Injection, single, of diagnostic or therapeutic substance(s) (including anesthetic, antispasmodic, 
                                                                                  opioid, steroid, other solution) not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   TXA‐0143760     A.C.      5/21/2015     62310                                                                                                          $4,200.00
                                                                                      placement, includes contrast for localization when performed, epidural or subarachnoid; 
                                                                                                                           cervical or thoracic
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   TXA‐0143760     A.C.      5/21/2015     77003                                                                                                            $1,525.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   TXA‐0143760     A.C.      5/21/2015     A4550                                                    Surgical trays                                           $80.00
Advanced Surgery Center, LLC   TXA‐0143760     A.C.      5/21/2015     J1040                                  Injection, methylprednisolone acetate, 80 mg                               $140.00
Advanced Surgery Center, LLC   TXA‐0143760     A.C.      5/21/2015     Q9967                 Low osmolar contrast material, 300‐399 mg/ml iodine concentration, per ml                   $120.00
                                                                                     Arthroscopy, knee, surgical; synovectomy, major, 2 or more compartments (eg, medial or 
Advanced Surgery Center, LLC   TXA‐0165171     M.C.      10/12/2016    29876                                                                                                            $12,720.00
                                                                                                                                    lateral)
                                                                                  Arthroscopy, knee, surgical; abrasion arthroplasty (includes chondroplasty where necessary) or 
Advanced Surgery Center, LLC   TXA‐0165171     M.C.      10/12/2016    29879                                                                                                            $12,720.00
                                                                                                                      multiple drilling or microfracture
                                                                                     Arthroscopy, knee, surgical; with meniscectomy (medial OR lateral, including any meniscal 
Advanced Surgery Center, LLC   TXA‐0165171     M.C.      10/12/2016    29881      shaving) including debridement/shaving of articular cartilage (chondroplasty), same or separate       $12,720.00
                                                                                                                     compartment(s), when performed
Advanced Surgery Center, LLC   0332959220      K.D.      11/4/2016     29807                              Arthroscopy, shoulder, surgical; repair of SLAP lesion                        $12,720.00
                                                                                          Arthroscopy, shoulder, surgical; decompression of subacromial space with partial 
Advanced Surgery Center, LLC   0332959220      K.D.      11/4/2016     29826                                                                                                            $12,720.00
                                                                                          acromioplasty, with coracoacromial ligament (ie, arch) release, when performed
Advanced Surgery Center, LLC   0332959220      K.D.      11/4/2016     J0171                                     Injection, adrenalin, epinephrine, 0.1 mg                                $30.00
Advanced Surgery Center, LLC   0332959220      K.D.      11/4/2016     J0690                                        Injection, cefazolin sodium, 500 mg                                  $120.00
Advanced Surgery Center, LLC   0332959220      K.D.      11/4/2016     J7030                                          Infusion, normal saline solution                                   $260.00
Advanced Surgery Center, LLC   0332959220      K.D.      11/4/2016     L8699                                    Prosthetic implant, not otherwise specified                             $1,185.00
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0332959220      K.D.      11/30/2016    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                      level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0332959220      K.D.      11/30/2016    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $6,360.00
                                                                                                                                      level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0332959220      K.D.      11/30/2016    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $6,360.00
                                                                                                                         and any additional level(s)
Advanced Surgery Center, LLC   0332959220      K.D.      11/30/2016    J1885                                  Injection, ketorolac tromethamine, per 15 mg                               $40.00
Advanced Surgery Center, LLC   0332959220      K.D.      11/30/2016    J3301                      Injection, triamcinolone acetonide, not otherwise specified, 10 mg                    $1,456.00
Advanced Surgery Center, LLC   0332959220      K.D.      11/30/2016    Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                   $181.00
                                                                                  Injection, single, of diagnostic or therapeutic substance(s) (including anesthetic, antispasmodic, 
                                                                                  opioid, steroid, other solution) not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0332959220      K.D.      12/16/2016    62311                                                                                                            $6,148.00
                                                                                      placement, includes contrast for localization when performed, epidural or subarachnoid; 
                                                                                                                           lumbar, sacral (caudal)
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0332959220      K.D.      12/16/2016    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                      level



                                                                                           5
   Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                           PageID.449                     Page 7 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                           Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                           Amount
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0332959220      K.D.      12/16/2016    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $6,360.00
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0332959220      K.D.      12/16/2016    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $6,360.00
                                                                                                                          and any additional level(s)
Advanced Surgery Center, LLC   0332959220      K.D.      12/16/2016    72275                           Epidurography, radiological supervision and interpretation                      $3,710.00
Advanced Surgery Center, LLC   0332959220      K.D.      12/16/2016    J1040                                   Injection, methylprednisolone acetate, 80 mg                             $660.00
                                                                                  Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   0332959220      K.D.      3/16/2017     27096                                                                                                           $7,420.00
                                                                                                                CT) including arthrography when performed
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0332959220      K.D.      3/16/2017     64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $10,176.00
                                                                                                                                  single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0332959220      K.D.      3/16/2017     64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $6,360.00
                                                                                                                                 second level 
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0332959220      K.D.      3/16/2017     64492         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $6,360.00
                                                                                                                       third and any additional level(s)
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0332959220      K.D.      3/16/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $10,176.00
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0332959220      K.D.      3/16/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $6,360.00
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0332959220      K.D.      3/16/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $6,360.00
                                                                                                                          and any additional level(s)
Advanced Surgery Center, LLC   0332959220      K.D.      3/16/2017     J2001                              Injection, lidocaine hcl for intravenous infusion, 10 mg                      $20.00
Advanced Surgery Center, LLC   0332959220      K.D.      3/16/2017     J2250                                   Injection, midazolam hydrochloride, per 1 mg                             $22.00
Advanced Surgery Center, LLC   0332959220      K.D.      3/16/2017     J2704                                              Injection, propofol, 10 mg                                    $10.00
Advanced Surgery Center, LLC   0332959220      K.D.      3/16/2017     J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                  $3,640.00
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0332959220      K.D.       5/4/2017     64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $5,088.00
                                                                                                                                  single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0332959220      K.D.       5/4/2017     64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,180.00
                                                                                                                                 second level 
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0332959220      K.D.       5/4/2017     64492         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,180.00
                                                                                                                       third and any additional level(s)
Advanced Surgery Center, LLC   0332959220      K.D.       5/4/2017     99070                                     Supplies and materials (except spectacles)                              $8.57
                                                                                     Decompression procedure, percutaneous, of nucleus pulposus of intervertebral disc, any 
                                                                                  method utilizing needle based technique to remove disc material under fluoroscopic imaging or 
Advanced Surgery Center, LLC   0398350439      D.D.       4/6/2017     62287                                                                                                          $6,360.00
                                                                                  other form of indirect visualization, with discography and/or epidural injection(s) at the treated 
                                                                                                     level(s), when performed, single or multiple levels, lumbar
Advanced Surgery Center, LLC   0398350439      D.D.       4/6/2017     62290                         Injection procedure for discography, each level; lumbar                           $11,130.00
Advanced Surgery Center, LLC   0398350439      D.D.       4/6/2017     72295                     Discography, lumbar, radiological supervision and interpretation                      $11,130.00
Advanced Surgery Center, LLC   0398350439      D.D.       4/6/2017     J1644                                 Injection, heparin sodium, per 1000 units                                  $220.00
Advanced Surgery Center, LLC   0398350439      D.D.       4/6/2017     J2001                          Injection, lidocaine hcl for intravenous infusion, 10 mg                           $20.00
Advanced Surgery Center, LLC   0398350439      D.D.       4/6/2017     J2704                                          Injection, propofol, 10 mg                                         $10.00
Advanced Surgery Center, LLC   0398350439      D.D.       4/6/2017     J7050                                       Infusion, normal saline solution                                      $40.00
Advanced Surgery Center, LLC   0398350439      D.D.       4/6/2017     Q9966                Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                   $181.00
                                                                                   Bone marrow or blood‐derived stem cells (peripheral or umbilical), allogeneic or autologous, 
Advanced Surgery Center, LLC   0398350439      D.D.       4/6/2017     S2150           harvesting, transplantation, and related complications; including: pheresis and cell            $6,557.00
                                                                                         preparation/storage; marrow ablative therapy; drugs; supplies; hospitalizatio
                                                                                      Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   0414411982      D.D.      8/25/2016     20610                                                                                                           $3,710.00
                                                                                                            subacromial bursa); without ultrasound guidance
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0414411982      D.D.      8/25/2016     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $10,176.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0414411982      D.D.      8/25/2016     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $6,360.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0414411982      D.D.      8/25/2016     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $6,360.00
                                                                                                                        and any additional level(s)
Advanced Surgery Center, LLC   0414411982      D.D.      8/25/2016     J1030                                  Injection, methylprednisolone acetate, 40 mg                              $20.00
Advanced Surgery Center, LLC   0414411982      D.D.      8/25/2016     J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                       $20.00
Advanced Surgery Center, LLC   0414411982      D.D.      8/25/2016     J3301                      Injection, triamcinolone acetonide, not otherwise specified, 10 mg                    $364.00
                                                                                      Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   0414411982      D.D.      10/27/2016    20610                                                                                                           $3,710.00
                                                                                                            subacromial bursa); without ultrasound guidance
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0414411982      D.D.      10/27/2016    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $10,176.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0414411982      D.D.      10/27/2016    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $6,360.00
                                                                                                                                    level




                                                                                           6
   Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                           PageID.450                     Page 8 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                           Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                           Amount
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0414411982      D.D.      10/27/2016    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $6,360.00
                                                                                                                          and any additional level(s)
Advanced Surgery Center, LLC   0414411982      D.D.      10/27/2016    J2001                              Injection, lidocaine hcl for intravenous infusion, 10 mg                       $20.00
Advanced Surgery Center, LLC   0414411982      D.D.      10/27/2016    J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                   $364.00
                                                                                       Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   0414411982      D.D.      12/1/2016     20610                                                                                                           $3,710.00
                                                                                                             subacromial bursa); without ultrasound guidance
                                                                                  Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   0414411982      D.D.      12/1/2016     27096                                                                                                           $3,710.00
                                                                                                                CT) including arthrography when performed
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0414411982      D.D.      12/1/2016     64635                                                                                                           $4,770.00
                                                                                                          (fluoroscopy or CT); lumbar or sacral, single facet joint
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0414411982      D.D.      12/1/2016     64636                                                                                                           $7,420.00
                                                                                                     (fluoroscopy or CT); lumbar or sacral, each additional facet joint
Advanced Surgery Center, LLC   0414411982      D.D.      12/1/2016     J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                   $364.00
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0414411982      D.D.      2/23/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $5,088.00
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0414411982      D.D.      2/23/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,180.00
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0414411982      D.D.      2/23/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,180.00
                                                                                                                          and any additional level(s)
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0414411982      D.D.      2/23/2017     64635                                                                                                           $4,770.00
                                                                                                          (fluoroscopy or CT); lumbar or sacral, single facet joint
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0414411982      D.D.      2/23/2017     64636                                                                                                           $7,420.00
                                                                                                     (fluoroscopy or CT); lumbar or sacral, each additional facet joint
Advanced Surgery Center, LLC   0414411982      D.D.      2/23/2017     J2001                              Injection, lidocaine hcl for intravenous infusion, 10 mg                      $20.00
Advanced Surgery Center, LLC   0414411982      D.D.      2/23/2017     J2704                                              Injection, propofol, 10 mg                                    $10.00
Advanced Surgery Center, LLC   0414411982      D.D.      2/23/2017     J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                  $3,640.00
Advanced Surgery Center, LLC   0414411982      D.D.      2/23/2017     J7050                                           Infusion, normal saline solution                                 $40.00
                                                                                       Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   0414411982      D.D.      4/13/2017     20610                                                                                                           $3,710.00
                                                                                                             subacromial bursa); without ultrasound guidance
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0414411982      D.D.      4/13/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $10,176.00
                                                                                                                                     level
Advanced Surgery Center, LLC   0414411982      D.D.      4/13/2017     J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                   $800.00
Advanced Surgery Center, LLC   0414411982      D.D.      4/13/2017     S0020                                     Injection, bupivicaine hydrochloride, 30 ml                            $40.00
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0427853528      M.D.      2/23/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $10,176.00
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0427853528      M.D.      2/23/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $6,360.00
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0427853528      M.D.      2/23/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $6,360.00
                                                                                                                          and any additional level(s)
Advanced Surgery Center, LLC   0427853528      M.D.      2/23/2017     J2250                                   Injection, midazolam hydrochloride, per 1 mg                             $22.00
Advanced Surgery Center, LLC   0427853528      M.D.      2/23/2017     J2704                                              Injection, propofol, 10 mg                                    $10.00
Advanced Surgery Center, LLC   0427853528      M.D.      2/23/2017     J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                  $7,280.00
                                                                                  Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   0427853528      M.D.      3/23/2017     27096                                                                                                           $7,420.00
                                                                                                                CT) including arthrography when performed
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0427853528      M.D.      3/23/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $10,176.00
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0427853528      M.D.      3/23/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $6,360.00
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0427853528      M.D.      3/23/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $6,360.00
                                                                                                                          and any additional level(s)
Advanced Surgery Center, LLC   0427853528      M.D.      3/23/2017     J2250                                   Injection, midazolam hydrochloride, per 1 mg                             $44.00
Advanced Surgery Center, LLC   0427853528      M.D.      3/23/2017     J3010                                          Injection, fentanyl citrate, 0.1 mg                               $128.00
Advanced Surgery Center, LLC   0427853528      M.D.      3/23/2017     J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                   $800.00
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0427853528      M.D.      5/18/2017     64635                                                                                                           $4,770.00
                                                                                                          (fluoroscopy or CT); lumbar or sacral, single facet joint
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0427853528      M.D.      5/18/2017     64636                                                                                                           $7,420.00
                                                                                                     (fluoroscopy or CT); lumbar or sacral, each additional facet joint
Advanced Surgery Center, LLC   0427853528      M.D.      5/18/2017     99070                                     Supplies and materials (except spectacles)                             $300.00
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0479991324      A.D.      5/25/2017     64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $5,088.00
                                                                                                                                  single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0479991324      A.D.      5/25/2017     64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,180.00
                                                                                                                                 second level 
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0479991324      A.D.      5/25/2017     64492         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,180.00
                                                                                                                       third and any additional level(s)
Advanced Surgery Center, LLC   0479991324      A.D.      5/25/2017     99070                                     Supplies and materials (except spectacles)                             $300.00
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0479991324      A.D.       8/3/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $5,088.00
                                                                                                                                     level



                                                                                           7
   Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                           PageID.451                     Page 9 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                           Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                           Amount
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0479991324      A.D.       8/3/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,180.00
                                                                                                                                  level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0479991324      A.D.       8/3/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,180.00
                                                                                                                       and any additional level(s)
                                                                                     Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0479991324      A.D.       8/3/2017     64633                                                                                                           $4,770.00
                                                                                                       (fluoroscopy or CT); cervical or thoracic, single facet joint
                                                                                     Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0479991324      A.D.       8/3/2017     64634                                                                                                           $7,420.00
                                                                                                 (fluoroscopy or CT); cervical or thoracic, each additional facet joint
Advanced Surgery Center, LLC   0479991324      A.D.      8/3/2017      99070                                   Supplies and materials (except spectacles)                               $300.00
Advanced Surgery Center, LLC   0479991324      A.D.      9/15/2017     58120                   Dilation and curettage, diagnostic and/or therapeutic (nonobstetrical)                  $3,710.00
Advanced Surgery Center, LLC   0479991324      A.D.      9/15/2017     99070                                   Supplies and materials (except spectacles)                               $724.69
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0479991324      A.D.      10/18/2018    64490        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $6,635.24
                                                                                                                               single level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0479991324      A.D.      10/18/2018    64491        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,613.96
                                                                                                                              second level 
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0479991324      A.D.      10/18/2018    64492        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,627.54
                                                                                                                    third and any additional level(s)
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0479991324      A.D.      10/18/2018    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $6,635.24
                                                                                                                                  level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0479991324      A.D.      10/18/2018    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,327.52
                                                                                                                                  level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0479991324      A.D.      10/18/2018    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,341.10
                                                                                                                       and any additional level(s)
Advanced Surgery Center, LLC   0525887618      M.D.       1/9/2019     30140                  Submucous resection inferior turbinate, partial or complete, any method                  $18,043.80
Advanced Surgery Center, LLC   0525887618      M.D.       1/9/2019     30420                               Rhinoplasty, primary; including major septal repair                         $20,299.91
                                                                                   Nasal/sinus endoscopy, surgical with ethmoidectomy; total (anterior and posterior), including 
Advanced Surgery Center, LLC   0525887618      M.D.       1/9/2019     31253                                                                                                      $33,498.80
                                                                                       frontal sinus exploration, with removal of tissue from frontal sinus, when performed
                                                                                   Nasal/sinus endoscopy, surgical with ethmoidectomy; total (anterior and posterior), including 
Advanced Surgery Center, LLC   0525887618      M.D.       1/9/2019     31257                                                                                                           $33,913.76
                                                                                                                            sphenoidotomy
                                                                                      Nasal/sinus endoscopy, surgical, with maxillary antrostomy; with removal of tissue from 
Advanced Surgery Center, LLC   0525887618      M.D.       1/9/2019     31267                                                                                                           $33,503.98
                                                                                                                             maxillary sinus
Advanced Surgery Center, LLC   0525887618      M.D.       1/9/2019     61782                Stereotactic computer‐assisted (navigational) procedure; cranial, extradural               $3,457.09
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   2172103810      A.D.      5/25/2017     64490        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $5,088.00
                                                                                                                               single level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   2172103810      A.D.      5/25/2017     64491        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,180.00
                                                                                                                              second level 
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   2172103810      A.D.      5/25/2017     64492        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,180.00
                                                                                                                    third and any additional level(s)
Advanced Surgery Center, LLC   2172103810      A.D.      5/25/2017     99070                                   Supplies and materials (except spectacles)                               $300.00
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   2172103810      A.D.       8/3/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $5,088.00
                                                                                                                                  level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   2172103810      A.D.       8/3/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,180.00
                                                                                                                                  level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   2172103810      A.D.       8/3/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,180.00
                                                                                                                       and any additional level(s)
                                                                                     Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   2172103810      A.D.       8/3/2017     64633                                                                                                           $4,770.00
                                                                                                       (fluoroscopy or CT); cervical or thoracic, single facet joint
                                                                                     Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   2172103810      A.D.       8/3/2017     64634                                                                                                           $7,420.00
                                                                                                 (fluoroscopy or CT); cervical or thoracic, each additional facet joint
Advanced Surgery Center, LLC   2172103810      A.D.      8/3/2017      99070                                   Supplies and materials (except spectacles)                               $300.00
Advanced Surgery Center, LLC   2172103810      A.D.      9/15/2017     58120                   Dilation and curettage, diagnostic and/or therapeutic (nonobstetrical)                  $3,710.00
Advanced Surgery Center, LLC   2172103810      A.D.      9/15/2017     99070                                   Supplies and materials (except spectacles)                               $724.69
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   2172103810      A.D.      10/18/2018    64490        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $6,635.24
                                                                                                                               single level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   2172103810      A.D.      10/18/2018    64491        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,613.96
                                                                                                                              second level 
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   2172103810      A.D.      10/18/2018    64492        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,627.54
                                                                                                                    third and any additional level(s)
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   2172103810      A.D.      10/18/2018    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $6,635.24
                                                                                                                                  level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   2172103810      A.D.      10/18/2018    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,327.52
                                                                                                                                  level



                                                                                           8
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                            PageID.452                     Page 10 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                           Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                           Amount
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   2172103810      A.D.      10/18/2018    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,341.10
                                                                                                                      and any additional level(s)
                                                                                     Decompression procedure, percutaneous, of nucleus pulposus of intervertebral disc, any 
                                                                                  method utilizing needle based technique to remove disc material under fluoroscopic imaging or 
Advanced Surgery Center, LLC   TXA‐0175779     D.D.       3/7/2017     62287                                                                                                          $6,360.00
                                                                                  other form of indirect visualization, with discography and/or epidural injection(s) at the treated 
                                                                                                     level(s), when performed, single or multiple levels, lumbar
Advanced Surgery Center, LLC   TXA‐0175779     D.D.       3/7/2017     62290                         Injection procedure for discography, each level; lumbar                           $11,130.00
Advanced Surgery Center, LLC   TXA‐0175779     D.D.       3/7/2017     72295                     Discography, lumbar, radiological supervision and interpretation                      $11,130.00
Advanced Surgery Center, LLC   TXA‐0175779     D.D.       3/7/2017     J1644                                 Injection, heparin sodium, per 1000 units                                   $40.00
Advanced Surgery Center, LLC   TXA‐0175779     D.D.       3/7/2017     J2001                          Injection, lidocaine hcl for intravenous infusion, 10 mg                           $20.00
Advanced Surgery Center, LLC   TXA‐0175779     D.D.       3/7/2017     J2250                               Injection, midazolam hydrochloride, per 1 mg                                  $22.00
Advanced Surgery Center, LLC   TXA‐0175779     D.D.       3/7/2017     J2704                                          Injection, propofol, 10 mg                                         $10.00
Advanced Surgery Center, LLC   TXA‐0175779     D.D.       3/7/2017     J3010                                      Injection, fentanyl citrate, 0.1 mg                                   $128.00
Advanced Surgery Center, LLC   TXA‐0175779     D.D.       3/7/2017     J3490                                         Drugs unclassified injection                                        $20.00
Advanced Surgery Center, LLC   TXA‐0175779     D.D.       3/7/2017     J7030                                       Infusion, normal saline solution                                      $20.00
Advanced Surgery Center, LLC   TXA‐0175779     D.D.       3/7/2017     Q9966                Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                   $181.00
                                                                                   Bone marrow or blood‐derived stem cells (peripheral or umbilical), allogeneic or autologous, 
Advanced Surgery Center, LLC   TXA‐0175779     D.D.       3/7/2017     S2150           harvesting, transplantation, and related complications; including: pheresis and cell            $6,557.00
                                                                                         preparation/storage; marrow ablative therapy; drugs; supplies; hospitalizatio
Advanced Surgery Center, LLC   0405436080      H.E.       3/3/2017     29807                           Arthroscopy, shoulder, surgical; repair of SLAP lesion                          $12,720.00
                                                                                         Arthroscopy, shoulder, surgical; decompression of subacromial space with partial 
Advanced Surgery Center, LLC   0405436080      H.E.       3/3/2017     29826                                                                                                           $12,720.00
                                                                                         acromioplasty, with coracoacromial ligament (ie, arch) release, when performed
Advanced Surgery Center, LLC   0405436080      H.E.       3/3/2017     J0171                                  Injection, adrenalin, epinephrine, 0.1 mg                                 $150.00
Advanced Surgery Center, LLC   0405436080      H.E.       3/3/2017     J0690                                     Injection, cefazolin sodium, 500 mg                                    $120.00
Advanced Surgery Center, LLC   0405436080      H.E.       3/3/2017     J1100                            Injection, dexamethasone sodium phosphate, 1 mg                                 $308.00
Advanced Surgery Center, LLC   0405436080      H.E.       3/3/2017     J1644                                 Injection, heparin sodium, per 1000 units                                   $20.00
Advanced Surgery Center, LLC   0405436080      H.E.       3/3/2017     J1885                               Injection, ketorolac tromethamine, per 15 mg                                  $80.00
Advanced Surgery Center, LLC   0405436080      H.E.       3/3/2017     J2001                          Injection, lidocaine hcl for intravenous infusion, 10 mg                           $20.00
Advanced Surgery Center, LLC   0405436080      H.E.       3/3/2017     J2250                               Injection, midazolam hydrochloride, per 1 mg                                  $22.00
Advanced Surgery Center, LLC   0405436080      H.E.       3/3/2017     J2704                                          Injection, propofol, 10 mg                                        $10.00
Advanced Surgery Center, LLC   0405436080      H.E.       3/3/2017     J2795                                 Injection, ropivacaine hydrochloride, 1 mg                                 $100.00
Advanced Surgery Center, LLC   0405436080      H.E.       3/3/2017     J3010                                      Injection, fentanyl citrate, 0.1 mg                                   $128.00
Advanced Surgery Center, LLC   0405436080      H.E.       3/3/2017     J7030                                       Infusion, normal saline solution                                     $200.00
Advanced Surgery Center, LLC   0405436080      H.E.       3/3/2017     J7050                                       Infusion, normal saline solution                                     $40.00
                                                                                   Bone marrow or blood‐derived stem cells (peripheral or umbilical), allogeneic or autologous, 
Advanced Surgery Center, LLC   0405436080      H.E.       3/3/2017     S2150           harvesting, transplantation, and related complications; including: pheresis and cell            $6,557.00
                                                                                         preparation/storage; marrow ablative therapy; drugs; supplies; hospitalizatio
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0452416100      M.E.      8/17/2017     64490        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $5,088.00
                                                                                                                               single level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0452416100      M.E.      8/17/2017     64491        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,180.00
                                                                                                                             second level 
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0452416100      M.E.      8/17/2017     64492        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,180.00
                                                                                                                    third and any additional level(s)
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0452416100      M.E.      8/17/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $5,088.00
                                                                                                                                  level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0452416100      M.E.      8/17/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,180.00
                                                                                                                                  level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0452416100      M.E.      8/17/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,180.00
                                                                                                                       and any additional level(s)
Advanced Surgery Center, LLC   0452416100      M.E.      8/17/2017     99070                                  Supplies and materials (except spectacles)                                $300.00
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0155526     S.E.      10/22/2015    64490        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $4,800.00
                                                                                                                              single level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0155526     S.E.      10/22/2015    64490        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $4,800.00
                                                                                                                               single level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0155526     S.E.      10/22/2015    64491        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,000.00
                                                                                                                             second level 
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0155526     S.E.      10/22/2015    64491        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,000.00
                                                                                                                             second level 
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0155526     S.E.      10/22/2015    64492        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,000.00
                                                                                                                    third and any additional level(s)
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0155526     S.E.      10/22/2015    64492        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,000.00
                                                                                                                    third and any additional level(s)
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   TXA‐0155526     S.E.      10/22/2015    77003                                                                                                           $2,750.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   TXA‐0155526     S.E.      10/22/2015    A4550                                               Surgical trays                                               $120.00



                                                                                           9
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                         PageID.453                     Page 11 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient      Date of  CPT Code                                                                                                        Billed 
         Provider              Claim Number                                                                         CPT Code Description
                                              Initials     Service   Billed                                                                                                        Amount
Advanced Surgery Center, LLC   TXA‐0155526      S.E.     10/22/2015  J1040                            Injection, methylprednisolone acetate, 80 mg                                 $310.00
Advanced Surgery Center, LLC   TXA‐0155526      S.E.     10/22/2015  Q9967              Low osmolar contrast material, 300‐399 mg/ml iodine concentration, per ml                  $170.00
Advanced Surgery Center, LLC   0312572399       L.F.      1/12/2017  63650                Percutaneous implantation of neurostimulator electrode array, epidural                  $23,300.00
                                                                                 Electronic analysis of implanted neurostimulator pulse generator/transmitter (eg, contact 
                                                                                group[s], interleaving, amplitude, pulse width, frequency [Hz], on/off cycling, burst, magnet 
                                                                                mode, dose lockout, patient selectable parameters, responsive neurostimulation, detection 
Advanced Surgery Center, LLC   0312572399       L.F.     1/12/2017    95972     algorithms, closed loop parameters, and passive parameters) by physician or other qualified       $3,710.00
                                                                                  health care professional; with complex spinal cord or peripheral nerve (eg, sacral nerve) 
                                                                                 neurostimulator pulse generator/transmitter programming by physician or other qualified 
                                                                                                                   health care professional
Advanced Surgery Center, LLC   0312572399      L.F.      1/12/2017    L8680                                Implantable neurostimulator electrode, each                            $9,600.00
Advanced Surgery Center, LLC   0426792354      M.F.      12/22/2016   64405                             Injection, anesthetic agent; greater occipital nerve                      $3,710.00
                                                                                  Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0426792354      M.F.      12/22/2016   64490      nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;    $5,088.00
                                                                                                                              single level
                                                                                  Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0426792354      M.F.      12/22/2016   64491      nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;    $3,180.00
                                                                                                                             second level 
                                                                                  Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0426792354      M.F.      12/22/2016   64492      nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;    $3,180.00
                                                                                                                   third and any additional level(s)
Advanced Surgery Center, LLC   0426792354      M.F.      12/22/2016   J3301                    Injection, triamcinolone acetonide, not otherwise specified, 10 mg                  $728.00
Advanced Surgery Center, LLC   0426792354      M.F.      1/26/2017    64405                             Injection, anesthetic agent; greater occipital nerve                      $3,710.00
                                                                                  Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0426792354      M.F.      1/26/2017    64490      nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;    $5,088.00
                                                                                                                              single level
                                                                                  Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0426792354      M.F.      1/26/2017    64491      nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;    $3,180.00
                                                                                                                             second level 
                                                                                  Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0426792354      M.F.      1/26/2017    64492      nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;    $3,180.00
                                                                                                                   third and any additional level(s)
Advanced Surgery Center, LLC   0426792354      M.F.      1/26/2017    J2704                                           Injection, propofol, 10 mg                                   $10.00
Advanced Surgery Center, LLC   0426792354      M.F.      1/26/2017    J3301                    Injection, triamcinolone acetonide, not otherwise specified, 10 mg                 $3,640.00
Advanced Surgery Center, LLC   0426792354      M.F.      1/26/2017    J7050                                        Infusion, normal saline solution                                $40.00
Advanced Surgery Center, LLC   0426792354      M.F.      2/16/2017    64405                             Injection, anesthetic agent; greater occipital nerve                      $3,710.00
                                                                                  Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0426792354      M.F.      2/16/2017    64633                                                                                                       $4,770.00
                                                                                                    (fluoroscopy or CT); cervical or thoracic, single facet joint
                                                                                  Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0426792354      M.F.      2/16/2017    64634                                                                                                       $3,710.00
                                                                                              (fluoroscopy or CT); cervical or thoracic, each additional facet joint
Advanced Surgery Center, LLC   0426792354      M.F.      2/16/2017    J2001                           Injection, lidocaine hcl for intravenous infusion, 10 mg                     $20.00
Advanced Surgery Center, LLC   0426792354      M.F.      2/16/2017    J2704                                           Injection, propofol, 10 mg                                   $10.00
Advanced Surgery Center, LLC   0426792354      M.F.      2/16/2017    J3301                    Injection, triamcinolone acetonide, not otherwise specified, 10 mg                 $3,640.00
Advanced Surgery Center, LLC   0426792354      M.F.      2/16/2017    J7050                                        Infusion, normal saline solution                                $40.00
                                                                                   Laminotomy (hemilaminectomy), with decompression of nerve root(s), including partial 
Advanced Surgery Center, LLC   0445137169      N.F.      9/13/2018    63030      facetectomy, foraminotomy and/or excision of herniated intervertebral disc; 1 interspace,        $40,118.89
                                                                                                                                lumbar
                                                                                    Injection(s), platelet rich plasma, any tissue, including image guidance, harvesting and 
Advanced Surgery Center, LLC   0445137169      N.F.      9/13/2018    0232T                                                                                                       $7,800.00
                                                                                                                    preparation when performed
                                                                                Transpedicular approach with decompression of spinal cord, equina and/or nerve root(s) (eg, 
Advanced Surgery Center, LLC   0324561794      B.G.      3/23/2015    63056        herniated intervertebral disc), single segment; lumbar (including transfacet, or lateral       $27,250.00
                                                                                          extraforaminal approach) (eg, far lateral herniated intervertebral disc)

                                                                                Transpedicular approach with decompression of spinal cord, equina and/or nerve root(s) (eg, 
Advanced Surgery Center, LLC   0324561794      B.G.      3/23/2015    63057                                                                                                       $3,500.00
                                                                                 herniated intervertebral disc), single segment; each additional segment, thoracic or lumbar

                                                                                  Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0324561794      B.G.      3/23/2015    77003                                                                                                       $1,525.00
                                                                                         diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   0324561794      B.G.      3/23/2015    A4550                                              Surgical trays                                             $80.00
Advanced Surgery Center, LLC   0324561794      B.G.      3/23/2015    J2250                            Injection, midazolam hydrochloride, per 1 mg                                 $8.00
Advanced Surgery Center, LLC   0324561794      B.G.      3/23/2015    J3010                                   Injection, fentanyl citrate, 0.1 mg                                    $8.00
Advanced Surgery Center, LLC   0344871892      W.G.      7/29/2015    62290                      Injection procedure for discography, each level; lumbar                          $10,500.00
                                                                                 Percutaneous implantation of neurostimulator electrode array; peripheral nerve (excludes 
Advanced Surgery Center, LLC   0344871892      W.G.      7/29/2015    64555                                                                                                       $8,000.00
                                                                                                                         sacral nerve)
Advanced Surgery Center, LLC   0344871892      W.G.      7/29/2015    72295                  Discography, lumbar, radiological supervision and interpretation                     $10,500.00
Advanced Surgery Center, LLC   0344871892      W.G.      7/29/2015    93000        Electrocardiogram, routine ECG with at least 12 leads; with interpretation and report           $250.00
Advanced Surgery Center, LLC   0344871892      W.G.      7/29/2015    A4550                                              Surgical trays                                            $120.00
Advanced Surgery Center, LLC   0344871892      W.G.      7/29/2015    L8680                            Implantable neurostimulator electrode, each                                $4,500.00
Advanced Surgery Center, LLC   0379002603      T.G.      4/4/2017     62290                      Injection procedure for discography, each level; lumbar                          $11,130.00
Advanced Surgery Center, LLC   0379002603      T.G.      4/4/2017     72295                  Discography, lumbar, radiological supervision and interpretation                     $11,130.00
Advanced Surgery Center, LLC   0379002603      T.G.       4/4/2017    J2001                       Injection, lidocaine hcl for intravenous infusion, 10 mg                          $20.00
Advanced Surgery Center, LLC   0379002603      T.G.      4/4/2017     J2704                                       Injection, propofol, 10 mg                                        $10.00
Advanced Surgery Center, LLC   0379002603      T.G.      4/4/2017     J7030                                    Infusion, normal saline solution                                     $20.00
Advanced Surgery Center, LLC   0379002603      T.G.      4/4/2017     Q9966             Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                  $181.00
Advanced Surgery Center, LLC   0414675140      J.G.      3/9/2017     62290                      Injection procedure for discography, each level; lumbar                          $11,130.00
Advanced Surgery Center, LLC   0414675140      J.G.       3/9/2017    72295                  Discography, lumbar, radiological supervision and interpretation                     $11,130.00
Advanced Surgery Center, LLC   0414675140      J.G.      3/9/2017     J2001                       Injection, lidocaine hcl for intravenous infusion, 10 mg                          $20.00
Advanced Surgery Center, LLC   0414675140      J.G.      3/9/2017     J2250                            Injection, midazolam hydrochloride, per 1 mg                                 $22.00
Advanced Surgery Center, LLC   0414675140      J.G.      3/9/2017     J2405                           Injection, ondansetron hydrochloride, per 1 mg                                $80.00
Advanced Surgery Center, LLC   0414675140      J.G.      3/9/2017     J2704                                       Injection, propofol, 10 mg                                        $10.00



                                                                                       10
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                            PageID.454                      Page 12 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient      Date of    CPT Code                                                                                                            Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials     Service     Billed                                                                                                            Amount
Advanced Surgery Center, LLC   0414675140       J.G.      3/9/2017     J7050                                     Infusion, normal saline solution                                        $40.00
Advanced Surgery Center, LLC   0414675140       J.G.      3/9/2017     Q9966               Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                     $181.00
                                                                                    Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0480039635      S.G.      7/24/2018     64633                                                                                                            $14,883.44
                                                                                                    (fluoroscopy or CT); cervical or thoracic, single facet joint
                                                                                    Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0480039635      S.G.      7/24/2018     64634                                                                                                            $14,510.16
                                                                                               (fluoroscopy or CT); cervical or thoracic, each additional facet joint
                                                                                    Percutaneous implantation of neurostimulator electrode array; peripheral nerve (excludes 
Advanced Surgery Center, LLC   TXA‐0164793     C.G.      4/22/2016     64555                                                                                                            $7,766.00
                                                                                                                           sacral nerve)
Advanced Surgery Center, LLC   TXA‐0164793     C.G.      4/22/2016     64999                                   Unlisted procedure, nervous system                                       $8,480.00
                                                                                     Electronic analysis of implanted neurostimulator pulse generator/transmitter (eg, contact 
                                                                                    group[s], interleaving, amplitude, pulse width, frequency [Hz], on/off cycling, burst, magnet 
                                                                                    mode, dose lockout, patient selectable parameters, responsive neurostimulation, detection 
Advanced Surgery Center, LLC   TXA‐0164793     C.G.      4/22/2016     95971        algorithms, closed loop parameters, and passive parameters) by physician or other qualified         $1,150.00
                                                                                       health care professional; with simple spinal cord or peripheral nerve (eg, sacral nerve) 
                                                                                     neurostimulator pulse generator/transmitter programming by physician or other qualified 
                                                                                                                       health care professional
Advanced Surgery Center, LLC   TXA‐0164793     C.G.      4/22/2016     99070                                 Supplies and materials (except spectacles)                                  $375.00
Advanced Surgery Center, LLC   TXA‐0164793     C.G.      4/22/2016     L8680                                Implantable neurostimulator electrode, each                                 $1,800.00
                                                                                     Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0298794710      T.H.      4/21/2015     64635                                                                                                            $7,600.00
                                                                                                       (fluoroscopy or CT); lumbar or sacral, single facet joint
                                                                                     Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0298794710      T.H.      4/21/2015     64636                                                                                                            $8,000.00
                                                                                                  (fluoroscopy or CT); lumbar or sacral, each additional facet joint
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0298794710      T.H.      4/21/2015     77003                                                                                                            $1,525.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   0298794710      T.H.      4/21/2015     A4550                                                  Surgical trays                                             $80.00
                                                                                  Injection, single, of diagnostic or therapeutic substance(s) (including anesthetic, antispasmodic, 
                                                                                  opioid, steroid, other solution) not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0313225484      L.H.      12/16/2016    62311                                                                                                            $6,148.00
                                                                                      placement, includes contrast for localization when performed, epidural or subarachnoid; 
                                                                                                                         lumbar, sacral (caudal)
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0313225484      L.H.      12/16/2016    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                  level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0313225484      L.H.      12/16/2016    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $6,360.00
                                                                                                                                  level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0313225484      L.H.      12/16/2016    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $6,360.00
                                                                                                                        and any additional level(s)
Advanced Surgery Center, LLC   0313225484      L.H.      12/16/2016    72275                          Epidurography, radiological supervision and interpretation                        $3,710.00
Advanced Surgery Center, LLC   0313225484      L.H.      12/16/2016    J1040                                 Injection, methylprednisolone acetate, 80 mg                                $660.00
Advanced Surgery Center, LLC   0313225484      L.H.      12/16/2016    Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                   $181.00
Advanced Surgery Center, LLC   0339503319      N.H.      3/26/2015     23130       Acromioplasty or acromionectomy, partial, with or without coracoacromial ligament release            $12,000.00
Advanced Surgery Center, LLC   0339503319      N.H.      3/26/2015     23412                Repair of ruptured musculotendinous cuff (eg, rotator cuff) open; chronic                   $12,000.00
Advanced Surgery Center, LLC   0339503319      N.H.      3/26/2015     29823                         Arthroscopy, shoulder, surgical; debridement, extensive                            $12,000.00
                                                                                      Arthroscopy, shoulder, surgical; distal claviculectomy including distal articular surface 
Advanced Surgery Center, LLC   0339503319      N.H.      3/26/2015     29824                                                                                                            $18,000.00
                                                                                                                      (Mumford procedure)
Advanced Surgery Center, LLC   0339503319      N.H.      3/26/2015     29827                         Arthroscopy, shoulder, surgical; with rotator cuff repair                          $24,000.00
Advanced Surgery Center, LLC   0339503319      N.H.      3/26/2015     A4550                                               Surgical trays                                                 $80.00
                                                                                     Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   0339503319      N.H.      9/24/2015     20610                                                                                                            $3,500.00
                                                                                                        subacromial bursa); without ultrasound guidance
Advanced Surgery Center, LLC   0339503319      N.H.      9/24/2015     29877          Arthroscopy, knee, surgical; debridement/shaving of articular cartilage (chondroplasty)           $15,000.00
                                                                                  Arthroscopy, knee, surgical; abrasion arthroplasty (includes chondroplasty where necessary) or 
Advanced Surgery Center, LLC   0339503319      N.H.      9/24/2015     29879                                                                                                            $17,000.00
                                                                                                                      multiple drilling or microfracture
                                                                                     Arthroscopy, knee, surgical; with meniscectomy (medial AND lateral, including any meniscal 
Advanced Surgery Center, LLC   0339503319      N.H.      9/24/2015     29880      shaving) including debridement/shaving of articular cartilage (chondroplasty), same or separate       $17,000.00
                                                                                                                     compartment(s), when performed
Advanced Surgery Center, LLC   0339503319      N.H.      9/24/2015     93000             Electrocardiogram, routine ECG with at least 12 leads; with interpretation and report           $250.00
Advanced Surgery Center, LLC   0339503319      N.H.      9/24/2015     J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                    $85.00
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0340905256      S.H.      3/12/2015     64483                                                                                                            $3,800.00
                                                                                                            (fluoroscopy or CT); lumbar or sacral, single level
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0340905256      S.H.      3/12/2015     64484                                                                                                            $6,000.00
                                                                                                       (fluoroscopy or CT); lumbar or sacral, each additional level
Advanced Surgery Center, LLC   0340905256      S.H.      3/12/2015     72275                           Epidurography, radiological supervision and interpretation                       $2,775.00
Advanced Surgery Center, LLC   0340905256      S.H.      3/12/2015     A4550                                                    Surgical trays                                           $80.00
Advanced Surgery Center, LLC   0340905256      S.H.      3/12/2015     J1040                                   Injection, methylprednisolone acetate, 80 mg                              $140.00
Advanced Surgery Center, LLC   0340905256      S.H.      3/12/2015     Q9967                  Low osmolar contrast material, 300‐399 mg/ml iodine concentration, per ml                  $120.00
                                                                                  Injection, single, of diagnostic or therapeutic substance(s) (including anesthetic, antispasmodic, 
                                                                                  opioid, steroid, other solution) not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0382039485      T.H.      12/16/2015    62311                                                                                                            $5,800.00
                                                                                       placement, includes contrast for localization when performed, epidural or subarachnoid; 
                                                                                                                           lumbar, sacral (caudal)
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0382039485      T.H.      12/16/2015    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $5,088.00
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0382039485      T.H.      12/16/2015    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $3,180.00
                                                                                                                                      level




                                                                                          11
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                            PageID.455                      Page 13 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                            Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                            Amount
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0382039485      T.H.      12/16/2015    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $3,180.00
                                                                                                                      and any additional level(s)
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0382039485      T.H.      12/16/2015    77003                                                                                                            $2,750.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   0382039485      T.H.      12/16/2015    A4550                                                  Surgical trays                                          $120.00
Advanced Surgery Center, LLC   0382039485      T.H.      12/16/2015    J1040                                Injection, methylprednisolone acetate, 80 mg                              $310.00
Advanced Surgery Center, LLC   0382039485      T.H.      12/16/2015    J2704                                           Injection, propofol, 10 mg                                      $2.00
Advanced Surgery Center, LLC   0382039485      T.H.      12/16/2015    Q9967                Low osmolar contrast material, 300‐399 mg/ml iodine concentration, per ml                 $170.00
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0382039485      T.H.      1/21/2016     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single  $5,088.00
                                                                                                                                  level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0382039485      T.H.      1/21/2016     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second  $3,180.00
                                                                                                                                  level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0382039485      T.H.      1/21/2016     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third  $3,180.00
                                                                                                                      and any additional level(s)
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0382039485      T.H.      1/21/2016     77003                                                                                                            $2,915.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406629048      J.H.       6/1/2017     64490        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $5,088.00
                                                                                                                                single level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406629048      J.H.       6/1/2017     64491        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $3,180.00
                                                                                                                               second level 
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406629048      J.H.       6/1/2017     64492        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $3,180.00
                                                                                                                    third and any additional level(s)
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406629048      J.H.       6/1/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $5,088.00
                                                                                                                                   level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406629048      J.H.       6/1/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $3,180.00
                                                                                                                                   level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406629048      J.H.       6/1/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $3,180.00
                                                                                                                       and any additional level(s)
Advanced Surgery Center, LLC   0406629048      J.H.       6/1/2017     99070                                   Supplies and materials (except spectacles)                                $300.00
                                                                                     Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0503107674      R.H.      9/18/2018     64635                                                                                                            $14,883.44
                                                                                                         (fluoroscopy or CT); lumbar or sacral, single facet joint
                                                                                     Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0503107674      R.H.      9/18/2018     64636                                                                                                            $13,201.16
                                                                                                   (fluoroscopy or CT); lumbar or sacral, each additional facet joint
Advanced Surgery Center, LLC   0503107674      R.H.       1/8/2019     62290                            Injection procedure for discography, each level; lumbar                         $12,764.50
                                                                                   Transpedicular approach with decompression of spinal cord, equina and/or nerve root(s) (eg, 
Advanced Surgery Center, LLC   0503107674      R.H.       1/8/2019     63056          herniated intervertebral disc), single segment; lumbar (including transfacet, or lateral          $50,643.81
                                                                                             extraforaminal approach) (eg, far lateral herniated intervertebral disc)
Advanced Surgery Center, LLC   0503107674      R.H.       1/8/2019     72295                       Discography, lumbar, radiological supervision and interpretation                     $1,119.58
                                                                                     Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0191711     D.H.      11/13/2018    64633                                                                                                            $14,883.44
                                                                                                       (fluoroscopy or CT); cervical or thoracic, single facet joint
                                                                                     Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0191711     D.H.      11/13/2018    64634                                                                                                            $7,255.08
                                                                                                  (fluoroscopy or CT); cervical or thoracic, each additional facet joint
Advanced Surgery Center, LLC   0403292691       D.I.     6/28/2016     62290                            Injection procedure for discography, each level; lumbar                         $6,900.00
Advanced Surgery Center, LLC   0403292691       D.I.     6/28/2016     72295                       Discography, lumbar, radiological supervision and interpretation                     $1,500.00
Advanced Surgery Center, LLC   0403292691       D.I.     6/28/2016     J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                        $20.00
Advanced Surgery Center, LLC   0403292691       D.I.     6/28/2016     Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                   $34.00
                                                                                  Injection, single, of diagnostic or therapeutic substance(s) (including anesthetic, antispasmodic, 
                                                                                  opioid, steroid, other solution) not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0404219271       A.I.      6/9/2016     62310                                                                                                            $2,300.00
                                                                                      placement, includes contrast for localization when performed, epidural or subarachnoid; 
                                                                                                                            cervical or thoracic
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0404219271       A.I.      6/9/2016     77003                                                                                                             $400.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   0404219271       A.I.      6/9/2016     J1040                                  Injection, methylprednisolone acetate, 80 mg                             $40.00
Advanced Surgery Center, LLC   0404219271       A.I.      6/9/2016     J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                      $20.00
Advanced Surgery Center, LLC   0404219271       A.I.      6/9/2016     Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                 $34.00
                                                                                  Injection, single, of diagnostic or therapeutic substance(s) (including anesthetic, antispasmodic, 
                                                                                  opioid, steroid, other solution) not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0404219271       A.I.     7/28/2016     62311                                                                                                          $6,148.00
                                                                                      placement, includes contrast for localization when performed, epidural or subarachnoid; 
                                                                                                                          lumbar, sacral (caudal)
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0404219271       A.I.     7/28/2016     77003                                                                                                            $2,915.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   0404219271       A.I.     7/28/2016     J1030                                Injection, methylprednisolone acetate, 40 mg                                 $40.00
Advanced Surgery Center, LLC   0404219271       A.I.     7/28/2016     J2001                           Injection, lidocaine hcl for intravenous infusion, 10 mg                          $20.00
Advanced Surgery Center, LLC   0404219271       A.I.     7/28/2016     J2250                                Injection, midazolam hydrochloride, per 1 mg                                 $22.00
Advanced Surgery Center, LLC   0404219271       A.I.     7/28/2016     J2704                                           Injection, propofol, 10 mg                                        $10.00




                                                                                          12
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                            PageID.456                      Page 14 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                            Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                            Amount
                                                                                  Injection, single, of diagnostic or therapeutic substance(s) (including anesthetic, antispasmodic, 
                                                                                  opioid, steroid, other solution) not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0404219271       A.I.     10/27/2016    62311                                                                                                            $6,148.00
                                                                                      placement, includes contrast for localization when performed, epidural or subarachnoid; 
                                                                                                                         lumbar, sacral (caudal)
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     10/27/2016    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                  level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     10/27/2016    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $6,360.00
                                                                                                                                  level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     10/27/2016    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $6,360.00
                                                                                                                        and any additional level(s)
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0404219271       A.I.     10/27/2016    77003                                                                                                            $2,915.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   0404219271       A.I.     10/27/2016    J1040                                  Injection, methylprednisolone acetate, 80 mg                               $165.00
Advanced Surgery Center, LLC   0404219271       A.I.     10/27/2016    J3301                      Injection, triamcinolone acetonide, not otherwise specified, 10 mg                     $364.00
Advanced Surgery Center, LLC   0404219271       A.I.     11/17/2016    64405                              Injection, anesthetic agent; greater occipital nerve                          $7,420.00
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     11/17/2016    64490        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $5,088.00
                                                                                                                                 single level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     11/17/2016    64491        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $3,180.00
                                                                                                                               second level 
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     11/17/2016    64492        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $3,180.00
                                                                                                                      third and any additional level(s)
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     11/17/2016    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     11/17/2016    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $6,360.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     11/17/2016    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $6,360.00
                                                                                                                         and any additional level(s)
Advanced Surgery Center, LLC   0404219271       A.I.     11/17/2016    J3301                      Injection, triamcinolone acetonide, not otherwise specified, 10 mg                     $728.00
Advanced Surgery Center, LLC   0404219271       A.I.     2/16/2017     64405                              Injection, anesthetic agent; greater occipital nerve                          $7,420.00
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     2/16/2017     64490        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $10,176.00
                                                                                                                                 single level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     2/16/2017     64491        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $6,360.00
                                                                                                                               second level 
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     2/16/2017     64492        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $6,360.00
                                                                                                                      third and any additional level(s)
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     2/16/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     2/16/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $6,360.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     2/16/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $6,360.00
                                                                                                                         and any additional level(s)
Advanced Surgery Center, LLC   0404219271       A.I.     2/16/2017     J3301                      Injection, triamcinolone acetonide, not otherwise specified, 10 mg                    $3,640.00
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     7/27/2017     64490        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $5,088.00
                                                                                                                                single level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     7/27/2017     64491        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $3,180.00
                                                                                                                               second level 
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     7/27/2017     64492        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $3,180.00
                                                                                                                      third and any additional level(s)
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     7/27/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $5,088.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     7/27/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $3,180.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     7/27/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $3,180.00
                                                                                                                         and any additional level(s)
Advanced Surgery Center, LLC   0404219271       A.I.     7/27/2017     99070                                    Supplies and materials (except spectacles)                               $300.00
Advanced Surgery Center, LLC   0404219271       A.I.     2/16/2018     64405                              Injection, anesthetic agent; greater occipital nerve                          $3,710.00
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     2/16/2018     64490        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $5,088.00
                                                                                                                                single level




                                                                                          13
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                            PageID.457                      Page 15 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                            Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                            Amount
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     2/16/2018     64491        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $3,180.00
                                                                                                                               second level 
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0404219271       A.I.     2/16/2018     64492        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $3,180.00
                                                                                                                     third and any additional level(s)
Advanced Surgery Center, LLC   0404219271      A.I.      2/16/2018     99070                                   Supplies and materials (except spectacles)                                $300.00
Advanced Surgery Center, LLC   0315563478      M.J.      5/21/2015     62290                            Injection procedure for discography, each level; lumbar                         $9,500.00
Advanced Surgery Center, LLC   0315563478      M.J.      5/21/2015     72295                       Discography, lumbar, radiological supervision and interpretation                     $5,550.00
Advanced Surgery Center, LLC   0315563478      M.J.      5/21/2015     A4550                                                   Surgical trays                                             $80.00
Advanced Surgery Center, LLC   0315563478      M.J.      5/21/2015     J3010                                        Injection, fentanyl citrate, 0.1 mg                                    $8.00
Advanced Surgery Center, LLC   0315563478      M.J.      5/21/2015     Q9967                 Low osmolar contrast material, 300‐399 mg/ml iodine concentration, per ml                   $120.00
                                                                                  Injection, single, of diagnostic or therapeutic substance(s) (including anesthetic, antispasmodic, 
                                                                                  opioid, steroid, other solution) not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0331133645      N.J.      10/22/2015    62310                                                                                                            $5,800.00
                                                                                      placement, includes contrast for localization when performed, epidural or subarachnoid; 
                                                                                                                            cervical or thoracic
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0331133645      N.J.      10/22/2015    77003                                                                                                            $2,750.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   0331133645      N.J.      10/22/2015    A4550                                                      Surgical trays                                         $120.00
Advanced Surgery Center, LLC   0331133645      N.J.      10/22/2015    J1040                                    Injection, methylprednisolone acetate, 80 mg                             $155.00
Advanced Surgery Center, LLC   0331133645      N.J.      10/22/2015    Q9967                 Low osmolar contrast material, 300‐399 mg/ml iodine concentration, per ml                   $170.00
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0415436765      N.J.      12/8/2016     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0415436765      N.J.      12/8/2016     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $6,360.00
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0415436765      N.J.      12/8/2016     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $6,360.00
                                                                                                                          and any additional level(s)
Advanced Surgery Center, LLC   0415436765      N.J.      12/8/2016     J1030                                    Injection, methylprednisolone acetate, 40 mg                              $20.00
Advanced Surgery Center, LLC   0415436765      N.J.      12/8/2016     J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                    $364.00
Advanced Surgery Center, LLC   0415436765      N.J.      12/8/2016     Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                   $181.00
                                                                                  Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   0415436765      N.J.       2/2/2017     27096                                                                                                            $7,420.00
                                                                                                                 CT) including arthrography when performed
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0415436765      N.J.       2/2/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0415436765      N.J.       2/2/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $6,360.00
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0415436765      N.J.       2/2/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $6,360.00
                                                                                                                          and any additional level(s)
Advanced Surgery Center, LLC   0415436765      N.J.       2/2/2017     J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                   $3,640.00
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0415436765      N.J.       6/1/2017     64635                                                                                                            $4,770.00
                                                                                                          (fluoroscopy or CT); lumbar or sacral, single facet joint
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0415436765      N.J.       6/1/2017     64636                                                                                                            $3,710.00
                                                                                                     (fluoroscopy or CT); lumbar or sacral, each additional facet joint
Advanced Surgery Center, LLC   0415436765      N.J.       6/1/2017     99070                                      Supplies and materials (except spectacles)                             $300.00
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0443968763       S.J.     1/12/2018     64483                                                                                                            $5,512.00
                                                                                                              (fluoroscopy or CT); lumbar or sacral, single level
Advanced Surgery Center, LLC   0443968763       S.J.     1/12/2018     99070                                      Supplies and materials (except spectacles)                             $300.00
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0443968763       S.J.      4/2/2018     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $6,635.24
                                                                                                                                      level
                                                                                       Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   0443968763       S.J.      8/3/2018     20610                                                                                                             $305.00
                                                                                                             subacromial bursa); without ultrasound guidance
                                                                                  Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   0443968763       S.J.      8/3/2018     27096                                                                                                            $6,164.06
                                                                                                                 CT) including arthrography when performed
                                                                                      Fluoroscopic guidance for needle placement (eg, biopsy, aspiration, injection, localization 
Advanced Surgery Center, LLC   0443968763       S.J.      8/3/2018     77002                                                                                                             $669.55
                                                                                                                                     device)
                                                                                    Injection(s), of diagnostic or therapeutic substance(s) (eg, anesthetic, antispasmodic, opioid, 
                                                                                      steroid, other solution), not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0443968763       S.J.     11/13/2018    62323                                                                                                            $2,687.72
                                                                                      placement, interlaminar epidural or subarachnoid, lumbar or sacral (caudal); with imaging 
                                                                                                                        guidance (ie, fluoroscopy or CT)
                                                                                    Injection(s), of diagnostic or therapeutic substance(s) (eg, anesthetic, antispasmodic, opioid, 
                                                                                      steroid, other solution), not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0445568686       R.J.      5/5/2017     62323                                                                                                            $6,148.00
                                                                                      placement, interlaminar epidural or subarachnoid, lumbar or sacral (caudal); with imaging 
                                                                                                                        guidance (ie, fluoroscopy or CT)
Advanced Surgery Center, LLC   0445568686       R.J.      5/5/2017     99070                                      Supplies and materials (except spectacles)                             $300.00
                                                                                    Injection(s), of diagnostic or therapeutic substance(s) (eg, anesthetic, antispasmodic, opioid, 
                                                                                      steroid, other solution), not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0445568686       R.J.     1/23/2018     62321                                                                                                            $6,148.00
                                                                                   placement, interlaminar epidural or subarachnoid, cervical or thoracic; with imaging guidance 
                                                                                                                            (ie, fluoroscopy or CT)
Advanced Surgery Center, LLC   0445568686       R.J.     1/23/2018     99070                                      Supplies and materials (except spectacles)                             $300.00
                                                                                    Injection(s), of diagnostic or therapeutic substance(s) (eg, anesthetic, antispasmodic, opioid, 
                                                                                      steroid, other solution), not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0445568686       R.J.     7/31/2018     62321                                                                                                            $2,681.95
                                                                                   placement, interlaminar epidural or subarachnoid, cervical or thoracic; with imaging guidance 
                                                                                                                            (ie, fluoroscopy or CT)




                                                                                          14
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                            PageID.458                     Page 16 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                           Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                           Amount
                                                                                      Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   0453608713      W.J.      11/3/2017     20610                                                                                                           $3,710.00
                                                                                                           subacromial bursa); without ultrasound guidance
                                                                                      Fluoroscopic guidance for needle placement (eg, biopsy, aspiration, injection, localization 
Advanced Surgery Center, LLC   0453608713      W.J.      11/3/2017     77002                                                                                                           $3,710.00
                                                                                                                                 device)
Advanced Surgery Center, LLC   0453608713      W.J.      11/3/2017     99070                                   Supplies and materials (except spectacles)                               $300.00
                                                                                  Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   0476016084       R.J.     10/23/2017    27096                                                                                                           $3,710.00
                                                                                                              CT) including arthrography when performed
Advanced Surgery Center, LLC   0476016084       R.J.     10/23/2017    99070                                   Supplies and materials (except spectacles)                               $300.00
                                                                                    Injection(s), of diagnostic or therapeutic substance(s) (eg, anesthetic, antispasmodic, opioid, 
                                                                                      steroid, other solution), not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0476016084       R.J.     11/22/2017    62323                                                                                                           $6,148.00
                                                                                     placement, interlaminar epidural or subarachnoid, lumbar or sacral (caudal); with imaging 
                                                                                                                     guidance (ie, fluoroscopy or CT)
Advanced Surgery Center, LLC   0476016084       R.J.     11/22/2017    99070                                   Supplies and materials (except spectacles)                               $300.00
                                                                                  Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   0476016084       R.J.     12/6/2017     27096                                                                                                           $3,710.00
                                                                                                              CT) including arthrography when performed
Advanced Surgery Center, LLC   0476016084       R.J.     12/6/2017     99070                                   Supplies and materials (except spectacles)                               $300.00
Advanced Surgery Center, LLC   0476016084       R.J.     5/15/2018     38220                                     Diagnostic bone marrow; aspiration(s)                                 $1,180.02
Advanced Surgery Center, LLC   0476016084       R.J.     5/15/2018     62290                            Injection procedure for discography, each level; lumbar                        $6,382.25
                                                                                   Transpedicular approach with decompression of spinal cord, equina and/or nerve root(s) (eg, 
Advanced Surgery Center, LLC   0476016084       R.J.     5/15/2018     63056          herniated intervertebral disc), single segment; lumbar (including transfacet, or lateral         $50,643.81
                                                                                             extraforaminal approach) (eg, far lateral herniated intervertebral disc)

                                                                                   Transpedicular approach with decompression of spinal cord, equina and/or nerve root(s) (eg, 
Advanced Surgery Center, LLC   0476016084       R.J.     5/15/2018     63057                                                                                                           $8,461.88
                                                                                    herniated intervertebral disc), single segment; each additional segment, thoracic or lumbar
Advanced Surgery Center, LLC   0476016084       R.J.     5/15/2018     64999                                         Unlisted procedure, nervous system                                $5,821.90
Advanced Surgery Center, LLC   0476016084       R.J.     5/15/2018     72295                        Discography, lumbar, radiological supervision and interpretation                    $559.79
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0476016084       R.J.      8/7/2018     64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $6,635.24
                                                                                                                                 single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0476016084       R.J.      8/7/2018     64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,613.96
                                                                                                                                second level 
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0476016084       R.J.      8/7/2018     64492         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,627.54
                                                                                                                       third and any additional level(s)
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0476016084       R.J.     8/22/2018     64633                                                                                                           $14,883.44
                                                                                                         (fluoroscopy or CT); cervical or thoracic, single facet joint
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0476016084       R.J.     8/22/2018     64634                                                                                                           $14,510.16
                                                                                                   (fluoroscopy or CT); cervical or thoracic, each additional facet joint
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0181267     H.J.      9/21/2017     64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $5,088.00
                                                                                                                                 single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0181267     H.J.      9/21/2017     64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,180.00
                                                                                                                                second level 
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0181267     H.J.      9/21/2017     64492         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,180.00
                                                                                                                       third and any additional level(s)
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0181267     H.J.      9/21/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $5,088.00
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0181267     H.J.      9/21/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,180.00
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0181267     H.J.      9/21/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,180.00
                                                                                                                          and any additional level(s)
Advanced Surgery Center, LLC   TXA‐0181267     H.J.      9/21/2017     99070                                      Supplies and materials (except spectacles)                            $300.00
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0185605      S.J.     11/16/2017    64483                                                                                                           $5,512.00
                                                                                                              (fluoroscopy or CT); lumbar or sacral, single level
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0185605      S.J.     11/16/2017    64484                                                                                                           $3,710.00
                                                                                                        (fluoroscopy or CT); lumbar or sacral, each additional level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0185605      S.J.     11/16/2017    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $10,176.00
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0185605      S.J.     11/16/2017    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $6,360.00
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0185605      S.J.     11/16/2017    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $6,360.00
                                                                                                                          and any additional level(s)
Advanced Surgery Center, LLC   TXA‐0185605     S.J.      11/16/2017    99070                                      Supplies and materials (except spectacles)                            $300.00
Advanced Surgery Center, LLC   0308400324      M.K.      12/9/2015     20552                          Injection(s); single or multiple trigger point(s), 1 or 2 muscle(s)              $3,500.00
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0308400324      M.K.      12/9/2015     64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $4,800.00
                                                                                                                                 single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0308400324      M.K.      12/9/2015     64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,000.00
                                                                                                                                second level 




                                                                                          15
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                            PageID.459                      Page 17 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                            Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                            Amount
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0308400324      M.K.      12/9/2015     64492        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $3,000.00
                                                                                                                    third and any additional level(s)
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0308400324      M.K.      12/9/2015     77003                                                                                                            $2,750.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   0308400324      M.K.      12/9/2015     A4550                                                   Surgical trays                                          $120.00
Advanced Surgery Center, LLC   0308400324      M.K.      12/9/2015     J1040                                  Injection, methylprednisolone acetate, 80 mg                             $155.00
                                                                                     Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0308400324      M.K.      1/27/2016     64633                                                                                                          $4,770.00
                                                                                                       (fluoroscopy or CT); cervical or thoracic, single facet joint
                                                                                     Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0308400324      M.K.      1/27/2016     64634                                                                                                          $7,420.00
                                                                                                  (fluoroscopy or CT); cervical or thoracic, each additional facet joint
Advanced Surgery Center, LLC   0308400324      M.K.      1/27/2016     99070                                    Supplies and materials (except spectacles)                             $46.58
Advanced Surgery Center, LLC   0308400324      M.K.      1/27/2016     J1040                                  Injection, methylprednisolone acetate, 80 mg                              $40.00
Advanced Surgery Center, LLC   0308400324      M.K.      1/27/2016     J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                       $20.00
Advanced Surgery Center, LLC   0308400324      M.K.      1/27/2016     J2930                                Injection, methylprednisolone sodium succinate                              $20.00
Advanced Surgery Center, LLC   0308400324      M.K.      1/27/2016     Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                  $34.00
                                                                                  Injection, single, of diagnostic or therapeutic substance(s) (including anesthetic, antispasmodic, 
                                                                                  opioid, steroid, other solution) not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0308400324      M.K.       3/7/2016     62310                                                                                                          $6,148.00
                                                                                      placement, includes contrast for localization when performed, epidural or subarachnoid; 
                                                                                                                            cervical or thoracic
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0308400324      M.K.       3/7/2016     77003                                                                                                            $2,915.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   0308400324      M.K.       3/7/2016     J1040                                 Injection, methylprednisolone acetate, 80 mg                              $40.00
Advanced Surgery Center, LLC   0308400324      M.K.       3/7/2016     Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                 $34.00
                                                                                  Injection, single, of diagnostic or therapeutic substance(s) (including anesthetic, antispasmodic, 
                                                                                  opioid, steroid, other solution) not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0308400324      M.K.       8/4/2016     62310                                                                                                          $6,148.00
                                                                                      placement, includes contrast for localization when performed, epidural or subarachnoid; 
                                                                                                                           cervical or thoracic
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0308400324      M.K.       8/4/2016     77003                                                                                                            $2,915.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   0308400324      M.K.       8/4/2016     J1040                                  Injection, methylprednisolone acetate, 80 mg                             $165.00
Advanced Surgery Center, LLC   0308400324      M.K.       8/4/2016     J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                       $20.00
Advanced Surgery Center, LLC   0308400324      M.K.       8/4/2016     J2704                                             Injection, propofol, 10 mg                                     $10.00
Advanced Surgery Center, LLC   0308400324      M.K.       8/4/2016     J3010                                         Injection, fentanyl citrate, 0.1 mg                               $128.00
Advanced Surgery Center, LLC   0308400324      M.K.       8/4/2016     Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                 $181.00
                                                                                  Injection, single, of diagnostic or therapeutic substance(s) (including anesthetic, antispasmodic, 
                                                                                  opioid, steroid, other solution) not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0308400324      M.K.      9/29/2016     62310                                                                                                          $6,148.00
                                                                                      placement, includes contrast for localization when performed, epidural or subarachnoid; 
                                                                                                                             cervical or thoracic
Advanced Surgery Center, LLC   0308400324      M.K.      9/29/2016     64405                               Injection, anesthetic agent; greater occipital nerve                       $3,710.00
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0308400324      M.K.      9/29/2016     77003                                                                                                            $2,915.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   0308400324      M.K.      9/29/2016     J1030                                   Injection, methylprednisolone acetate, 40 mg                               $60.00
Advanced Surgery Center, LLC   0308400324      M.K.      9/29/2016     J2001                              Injection, lidocaine hcl for intravenous infusion, 10 mg                        $20.00
Advanced Surgery Center, LLC   0308400324      M.K.      9/29/2016     J2250                                   Injection, midazolam hydrochloride, per 1 mg                               $22.00
Advanced Surgery Center, LLC   0308400324      M.K.      9/29/2016     J2704                                              Injection, propofol, 10 mg                                     $10.00
Advanced Surgery Center, LLC   0308400324      M.K.      9/29/2016     J3010                                          Injection, fentanyl citrate, 0.1 mg                                $128.00
Advanced Surgery Center, LLC   0308400324      M.K.      9/29/2016     Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                   $181.00
                                                                                     Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0308400324      M.K.      11/3/2016     64633                                                                                                            $4,770.00
                                                                                                        (fluoroscopy or CT); cervical or thoracic, single facet joint
                                                                                     Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0308400324      M.K.      11/3/2016     64634                                                                                                            $7,420.00
                                                                                                  (fluoroscopy or CT); cervical or thoracic, each additional facet joint
Advanced Surgery Center, LLC   0308400324      M.K.      11/3/2016     J3301                      Injection, triamcinolone acetonide, not otherwise specified, 10 mg                     $364.00
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0405436080       I.K.     11/30/2016    64490        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $10,176.00
                                                                                                                                  single level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0405436080       I.K.     11/30/2016    64491        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $6,360.00
                                                                                                                                 second level 
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0405436080       I.K.     11/30/2016    64492        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $6,360.00
                                                                                                                       third and any additional level(s)
Advanced Surgery Center, LLC   0405436080       I.K.     11/30/2016    J1885                                   Injection, ketorolac tromethamine, per 15 mg                               $40.00
Advanced Surgery Center, LLC   0405436080       I.K.     11/30/2016    J3301                      Injection, triamcinolone acetonide, not otherwise specified, 10 mg                    $1,456.00
Advanced Surgery Center, LLC   0405436080       I.K.     11/30/2016    J7321         Hyaluronan or derivative, hyalgan, supartz or visco‐3, for intra‐articular injection, per dose      $170.00
Advanced Surgery Center, LLC   0405436080       I.K.     11/30/2016    Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                   $181.00
                                                                                      Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   0405436080       I.K.     12/16/2016    20610                                                                                                            $3,710.00
                                                                                                             subacromial bursa); without ultrasound guidance
                                                                                  Injection, single, of diagnostic or therapeutic substance(s) (including anesthetic, antispasmodic, 
                                                                                  opioid, steroid, other solution) not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0405436080       I.K.     12/16/2016    62310                                                                                                            $6,148.00
                                                                                      placement, includes contrast for localization when performed, epidural or subarachnoid; 
                                                                                                                              cervical or thoracic
Advanced Surgery Center, LLC   0405436080       I.K.     12/16/2016    72275                           Epidurography, radiological supervision and interpretation                       $3,710.00
Advanced Surgery Center, LLC   0405436080       I.K.     12/16/2016    73040        Radiologic examination, shoulder, arthrography, radiological supervision and interpretation         $1,180.00
Advanced Surgery Center, LLC   0405436080       I.K.     12/16/2016    J3301                   Injection, triamcinolone acetonide, not otherwise specified, 10 mg                       $1,092.00
Advanced Surgery Center, LLC   0405436080       I.K.     12/16/2016    J7321        Hyaluronan or derivative, hyalgan, supartz or visco‐3, for intra‐articular injection, per dose       $170.00
Advanced Surgery Center, LLC   0405436080       I.K.     12/16/2016    Q9966              Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                      $181.00



                                                                                          16
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                           PageID.460                      Page 18 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of    CPT Code                                                                                                           Billed 
         Provider              Claim Number                                                                           CPT Code Description
                                              Initials    Service     Billed                                                                                                           Amount
                                                                                     Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   0405436080       I.K.     1/6/2017     20610                                                                                                           $3,710.00
                                                                                                          subacromial bursa); without ultrasound guidance
                                                                                   Injection(s), of diagnostic or therapeutic substance(s) (eg, anesthetic, antispasmodic, opioid, 
                                                                                     steroid, other solution), not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0405436080       I.K.     1/6/2017     62321                                                                                                            $799.00
                                                                                  placement, interlaminar epidural or subarachnoid, cervical or thoracic; with imaging guidance 
                                                                                                                        (ie, fluoroscopy or CT)
Advanced Surgery Center, LLC   0405436080       I.K.     1/6/2017     72275                           Epidurography, radiological supervision and interpretation                      $3,710.00
Advanced Surgery Center, LLC   0405436080       I.K.     1/6/2017     73040        Radiologic examination, shoulder, arthrography, radiological supervision and interpretation        $1,180.00
Advanced Surgery Center, LLC   0405436080       I.K.     1/6/2017     J1030                               Injection, methylprednisolone acetate, 40 mg                                  $20.00
Advanced Surgery Center, LLC   0405436080       I.K.     1/6/2017     J1885                               Injection, ketorolac tromethamine, per 15 mg                                  $40.00
Advanced Surgery Center, LLC   0405436080       I.K.     1/6/2017     J2001                          Injection, lidocaine hcl for intravenous infusion, 10 mg                          $20.00
Advanced Surgery Center, LLC   0405436080       I.K.     1/6/2017     J2704                                          Injection, propofol, 10 mg                                        $10.00
Advanced Surgery Center, LLC   0405436080       I.K.     1/6/2017     Q9966               Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                    $181.00
                                                                                    Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   0405436080       I.K.     1/20/2017    20610                                                                                                           $3,710.00
                                                                                                        subacromial bursa); without ultrasound guidance
Advanced Surgery Center, LLC   0405436080       I.K.     1/20/2017    23350        Injection procedure for shoulder arthrography or enhanced CT/MRI shoulder arthrography             $3,710.00

Advanced Surgery Center, LLC   0405436080       I.K.     1/20/2017    73040        Radiologic examination, shoulder, arthrography, radiological supervision and interpretation        $1,180.00
Advanced Surgery Center, LLC   0405436080       I.K.     1/20/2017    J1030                               Injection, methylprednisolone acetate, 40 mg                                  $20.00
Advanced Surgery Center, LLC   0405436080       I.K.     1/20/2017    J1040                               Injection, methylprednisolone acetate, 80 mg                                 $165.00
Advanced Surgery Center, LLC   0405436080       I.K.     1/20/2017    J1885                               Injection, ketorolac tromethamine, per 15 mg                                  $80.00
Advanced Surgery Center, LLC   0405436080       I.K.     1/20/2017    J2001                          Injection, lidocaine hcl for intravenous infusion, 10 mg                           $20.00
Advanced Surgery Center, LLC   0405436080       I.K.     1/20/2017    J7030                                       Infusion, normal saline solution                                      $20.00
Advanced Surgery Center, LLC   0405436080       I.K.     1/20/2017    Q9966               Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                    $181.00
Advanced Surgery Center, LLC   0405436080       I.K.     1/27/2017    29823                        Arthroscopy, shoulder, surgical; debridement, extensive                            $12,720.00
                                                                                        Arthroscopy, shoulder, surgical; decompression of subacromial space with partial 
Advanced Surgery Center, LLC   0405436080       I.K.     1/27/2017    29826                                                                                                           $12,720.00
                                                                                        acromioplasty, with coracoacromial ligament (ie, arch) release, when performed
Advanced Surgery Center, LLC   0405436080       I.K.     1/27/2017    J0171                                  Injection, adrenalin, epinephrine, 0.1 mg                                 $100.00
Advanced Surgery Center, LLC   0405436080       I.K.     1/27/2017    J1644                                 Injection, heparin sodium, per 1000 units                                  $20.00
Advanced Surgery Center, LLC   0405436080       I.K.     1/27/2017    J2001                          Injection, lidocaine hcl for intravenous infusion, 10 mg                           $20.00
Advanced Surgery Center, LLC   0405436080       I.K.     1/27/2017    J2250                               Injection, midazolam hydrochloride, per 1 mg                                  $22.00
Advanced Surgery Center, LLC   0405436080       I.K.     1/27/2017    J2405                              Injection, ondansetron hydrochloride, per 1 mg                                 $40.00
Advanced Surgery Center, LLC   0405436080       I.K.     1/27/2017    J2704                                          Injection, propofol, 10 mg                                         $10.00
Advanced Surgery Center, LLC   0405436080       I.K.     1/27/2017    J2795                                 Injection, ropivacaine hydrochloride, 1 mg                                 $100.00
Advanced Surgery Center, LLC   0405436080       I.K.     1/27/2017    J3010                                      Injection, fentanyl citrate, 0.1 mg                                   $128.00
Advanced Surgery Center, LLC   0405436080       I.K.     1/27/2017    J7030                                       Infusion, normal saline solution                                     $160.00
                                                                                  Bone marrow or blood‐derived stem cells (peripheral or umbilical), allogeneic or autologous, 
Advanced Surgery Center, LLC   0405436080       I.K.     1/27/2017    S2150           harvesting, transplantation, and related complications; including: pheresis and cell            $6,557.00
                                                                                        preparation/storage; marrow ablative therapy; drugs; supplies; hospitalizatio
                                                                                   Injection(s), of diagnostic or therapeutic substance(s) (eg, anesthetic, antispasmodic, opioid, 
                                                                                     steroid, other solution), not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0405436080       I.K.     4/21/2017    62321                                                                                                           $6,148.00
                                                                                  placement, interlaminar epidural or subarachnoid, cervical or thoracic; with imaging guidance 
                                                                                                                          (ie, fluoroscopy or CT)
Advanced Surgery Center, LLC   0405436080       I.K.     4/21/2017    J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                       $20.00
Advanced Surgery Center, LLC   0405436080       I.K.     4/21/2017    J2704                                             Injection, propofol, 10 mg                                     $10.00
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460203367      M.K.      1/25/2018    64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $5,088.00
                                                                                                                                 single level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460203367      M.K.      1/25/2018    64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,180.00
                                                                                                                                second level 
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460203367      M.K.      1/25/2018    64492         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,180.00
                                                                                                                     third and any additional level(s)
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460203367      M.K.      1/25/2018    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $10,176.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460203367      M.K.      1/25/2018    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $6,360.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460203367      M.K.      1/25/2018    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $6,360.00
                                                                                                                        and any additional level(s)
Advanced Surgery Center, LLC   0460203367      M.K.      1/25/2018    99070                                    Supplies and materials (except spectacles)                              $300.00
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460203367      M.K.      2/8/2018     64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $5,088.00
                                                                                                                                 single level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460203367      M.K.      2/8/2018     64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,180.00
                                                                                                                                second level 
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460203367      M.K.      2/8/2018     64492         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,180.00
                                                                                                                     third and any additional level(s)
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460203367      M.K.      2/8/2018     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $5,088.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460203367      M.K.      2/8/2018     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,180.00
                                                                                                                                    level



                                                                                         17
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                            PageID.461                     Page 19 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                          Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                          Amount
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460203367      M.K.       2/8/2018     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,180.00
                                                                                                                          and any additional level(s)
Advanced Surgery Center, LLC   0460203367      M.K.       2/8/2018     99070                                     Supplies and materials (except spectacles)                            $300.00
                                                                                  Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   0460203367      M.K.      5/24/2018     27096                                                                                                           $3,082.03
                                                                                                                CT) including arthrography when performed
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460203367      M.K.      5/24/2018     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $6,635.24
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460203367      M.K.      5/24/2018     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,327.52
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460203367      M.K.      5/24/2018     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,341.10
                                                                                                                          and any additional level(s)
                                                                                  Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   0460203367      M.K.       8/9/2018     27096                                                                                                           $3,082.03
                                                                                                                CT) including arthrography when performed
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460203367      M.K.       8/9/2018     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $6,635.24
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460203367      M.K.       8/9/2018     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,327.52
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460203367      M.K.       8/9/2018     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,341.10
                                                                                                                          and any additional level(s)
                                                                                  Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   0460203367      M.K.      9/20/2018     27096                                                                                                           $3,082.03
                                                                                                                CT) including arthrography when performed
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460203367      M.K.      9/20/2018     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $6,635.24
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460203367      M.K.      9/20/2018     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,327.52
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460203367      M.K.      9/20/2018     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,341.10
                                                                                                                          and any additional level(s)
                                                                                    Injection(s), of diagnostic or therapeutic substance(s) (eg, anesthetic, antispasmodic, opioid, 
                                                                                      steroid, other solution), not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0460991185       J.K.      8/9/2018     62321                                                                                                           $2,681.95
                                                                                   placement, interlaminar epidural or subarachnoid, cervical or thoracic; with imaging guidance 
                                                                                                                            (ie, fluoroscopy or CT)
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460991185       J.K.      8/9/2018     64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $6,635.24
                                                                                                                                   single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460991185       J.K.      8/9/2018     64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,613.96
                                                                                                                                  second level 
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460991185       J.K.      8/9/2018     64492         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,627.54
                                                                                                                       third and any additional level(s)
                                                                                    Injection(s), of diagnostic or therapeutic substance(s) (eg, anesthetic, antispasmodic, opioid, 
                                                                                      steroid, other solution), not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0460991185       J.K.     9/27/2018     62321                                                                                                           $2,681.95
                                                                                   placement, interlaminar epidural or subarachnoid, cervical or thoracic; with imaging guidance 
                                                                                                                            (ie, fluoroscopy or CT)
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460991185       J.K.     9/27/2018     64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $6,635.24
                                                                                                                                   single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460991185       J.K.     9/27/2018     64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,613.96
                                                                                                                                  second level 
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460991185       J.K.     9/27/2018     64492         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,627.54
                                                                                                                       third and any additional level(s)
                                                                                  Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      9/29/2016     27096                                                                                                           $3,710.00
                                                                                                                CT) including arthrography when performed
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      9/29/2016     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $5,088.00
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      9/29/2016     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,180.00
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      9/29/2016     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,180.00
                                                                                                                          and any additional level(s)
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      9/29/2016     J1030                                   Injection, methylprednisolone acetate, 40 mg                            $40.00
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      9/29/2016     J2001                              Injection, lidocaine hcl for intravenous infusion, 10 mg                     $20.00
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      9/29/2016     J2250                                   Injection, midazolam hydrochloride, per 1 mg                            $22.00
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      9/29/2016     J2704                                              Injection, propofol, 10 mg                                   $10.00
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      9/29/2016     J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                  $364.00
                                                                                  Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      10/27/2016    27096                                                                                                           $7,420.00
                                                                                                                CT) including arthrography when performed




                                                                                          18
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                            PageID.462                      Page 20 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                            Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                            Amount
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      10/27/2016    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      10/27/2016    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $6,360.00
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      10/27/2016    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $6,360.00
                                                                                                                           and any additional level(s)
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      10/27/2016    J1030                                    Injection, methylprednisolone acetate, 40 mg                             $20.00
                                                                                  Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      12/8/2016     27096                                                                                                            $3,710.00
                                                                                                                 CT) including arthrography when performed
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      12/8/2016     64635                                                                                                            $4,770.00
                                                                                                          (fluoroscopy or CT); lumbar or sacral, single facet joint
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      12/8/2016     64636                                                                                                            $7,420.00
                                                                                                     (fluoroscopy or CT); lumbar or sacral, each additional facet joint
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      12/8/2016     J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                    $364.00
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      4/27/2017     64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $5,088.00
                                                                                                                                  single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      4/27/2017     64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,180.00
                                                                                                                                 second level 
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      4/27/2017     64492         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,180.00
                                                                                                                        third and any additional level(s)
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      4/27/2017     J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                    $800.00
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      4/27/2017     S0020                                      Injection, bupivicaine hydrochloride, 30 ml                            $40.00
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      8/17/2017     64405                                 Injection, anesthetic agent; greater occipital nerve                       $3,710.00
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      8/17/2017     64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $5,088.00
                                                                                                                                  single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      8/17/2017     64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,180.00
                                                                                                                                 second level 
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      8/17/2017     64492         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,180.00
                                                                                                                        third and any additional level(s)
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      8/17/2017     77003                                                                                                            $2,915.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   TXA‐0171357     A.K.      8/17/2017     99070                                   Supplies and materials (except spectacles)                                $300.00
                                                                                     Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.       9/7/2017     64633                                                                                                            $4,770.00
                                                                                                       (fluoroscopy or CT); cervical or thoracic, single facet joint
                                                                                     Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.       9/7/2017     64634                                                                                                            $3,710.00
                                                                                                  (fluoroscopy or CT); cervical or thoracic, each additional facet joint
Advanced Surgery Center, LLC   TXA‐0171357     A.K.       9/7/2017     99070                                   Supplies and materials (except spectacles)                                $300.00
                                                                                      Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.       3/8/2018     20610                                                                                                            $3,710.00
                                                                                                           subacromial bursa); without ultrasound guidance
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.       3/8/2018     64490        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $5,088.00
                                                                                                                               single level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.       3/8/2018     64491        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $3,180.00
                                                                                                                              second level 
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.       3/8/2018     64492        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $3,180.00
                                                                                                                    third and any additional level(s)
                                                                                     Fluoroscopic guidance for needle placement (eg, biopsy, aspiration, injection, localization 
Advanced Surgery Center, LLC   TXA‐0171357     A.K.       3/8/2018     77002                                                                                                            $3,710.00
                                                                                                                                 device)
Advanced Surgery Center, LLC   TXA‐0171357     A.K.       3/8/2018     99070                                   Supplies and materials (except spectacles)                                $300.00
                                                                                  Injection, single, of diagnostic or therapeutic substance(s) (including anesthetic, antispasmodic, 
                                                                                  opioid, steroid, other solution) not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0387572654      C.L.      1/27/2016     62311                                                                                                            $6,148.00
                                                                                      placement, includes contrast for localization when performed, epidural or subarachnoid; 
                                                                                                                         lumbar, sacral (caudal)
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0387572654      C.L.      1/27/2016     77003                                                                                                            $2,915.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   0387572654      C.L.      1/27/2016     J1030                                  Injection, methylprednisolone acetate, 40 mg                             $20.00
Advanced Surgery Center, LLC   0387572654      C.L.      1/27/2016     J1040                                  Injection, methylprednisolone acetate, 80 mg                             $40.00
Advanced Surgery Center, LLC   0387572654      C.L.      1/27/2016     J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                      $20.00
Advanced Surgery Center, LLC   0387572654      C.L.      1/27/2016     Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                 $20.00
                                                                                  Injection, single, of diagnostic or therapeutic substance(s) (including anesthetic, antispasmodic, 
                                                                                  opioid, steroid, other solution) not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0387572654      C.L.      3/14/2016     62311                                                                                                          $6,148.00
                                                                                      placement, includes contrast for localization when performed, epidural or subarachnoid; 
                                                                                                                          lumbar, sacral (caudal)
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0387572654      C.L.      3/14/2016     77003                                                                                                            $2,915.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   0387572654      C.L.      3/14/2016     99070                                Supplies and materials (except spectacles)                                   $20.31
Advanced Surgery Center, LLC   0387572654      C.L.      3/14/2016     J1040                              Injection, methylprednisolone acetate, 80 mg                                   $40.00
Advanced Surgery Center, LLC   0387572654      C.L.      3/14/2016     Q9966                Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                    $20.00



                                                                                          19
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                            PageID.463                      Page 21 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                           Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                           Amount
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0387572654      C.L.      6/23/2016     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $10,176.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0387572654      C.L.      6/23/2016     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $5,724.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0387572654      C.L.      6/23/2016     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $5,724.00
                                                                                                                        and any additional level(s)
Advanced Surgery Center, LLC   0387572654      C.L.      6/23/2016     J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                       $20.00
Advanced Surgery Center, LLC   0387572654      C.L.      6/23/2016     J3301                      Injection, triamcinolone acetonide, not otherwise specified, 10 mg                    $80.00
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0387572654      C.L.      6/29/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $5,088.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0387572654      C.L.      6/29/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,180.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0387572654      C.L.      6/29/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,180.00
                                                                                                                        and any additional level(s)
Advanced Surgery Center, LLC   0387572654      C.L.      6/29/2017     99070                                    Supplies and materials (except spectacles)                              $300.00
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0390106060      K.L.       2/9/2016     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $10,176.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0390106060      K.L.       2/9/2016     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $6,360.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0390106060      K.L.       2/9/2016     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $1,300.00
                                                                                                                        and any additional level(s)
                                                                                     Percutaneous implantation of neurostimulator electrode array; peripheral nerve (excludes 
Advanced Surgery Center, LLC   0390106060      K.L.       2/9/2016     64555                                                                                                           $7,766.00
                                                                                                                               sacral nerve)
Advanced Surgery Center, LLC   0390106060      K.L.       2/9/2016     64999                                      Unlisted procedure, nervous system                                   $8,480.00
                                                                                    Electronic analysis of implanted neurostimulator pulse generator/transmitter (eg, contact 
                                                                                   group[s], interleaving, amplitude, pulse width, frequency [Hz], on/off cycling, burst, magnet 
                                                                                   mode, dose lockout, patient selectable parameters, responsive neurostimulation, detection 
Advanced Surgery Center, LLC   0390106060      K.L.       2/9/2016     95972       algorithms, closed loop parameters, and passive parameters) by physician or other qualified         $1,150.00
                                                                                     health care professional; with complex spinal cord or peripheral nerve (eg, sacral nerve) 
                                                                                    neurostimulator pulse generator/transmitter programming by physician or other qualified 
                                                                                                                      health care professional
Advanced Surgery Center, LLC   0390106060      K.L.       2/9/2016     99070                                  Supplies and materials (except spectacles)                                $936.79
Advanced Surgery Center, LLC   0390106060      K.L.       2/9/2016     J1020                                Injection, methylprednisolone acetate, 20 mg                                 $10.00
Advanced Surgery Center, LLC   0390106060      K.L.       2/9/2016     J2001                           Injection, lidocaine hcl for intravenous infusion, 10 mg                         $20.00
Advanced Surgery Center, LLC   0390106060      K.L.       2/9/2016     L8680                                Implantable neurostimulator electrode, each                                $1,800.00
                                                                                     Decompression procedure, percutaneous, of nucleus pulposus of intervertebral disc, any 
                                                                                  method utilizing needle based technique to remove disc material under fluoroscopic imaging or 
Advanced Surgery Center, LLC   0390106060      K.L.      5/17/2016     62287                                                                                                          $10,278.00
                                                                                  other form of indirect visualization, with discography and/or epidural injection(s) at the treated 
                                                                                                     level(s), when performed, single or multiple levels, lumbar
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0390106060      K.L.       8/9/2016     64493      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single  $10,176.00
                                                                                                                                    level
Advanced Surgery Center, LLC   0390106060      K.L.       8/9/2016     J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                     $20.00
Advanced Surgery Center, LLC   0390106060      K.L.       8/9/2016     J2250                                  Injection, midazolam hydrochloride, per 1 mg                            $22.00
Advanced Surgery Center, LLC   0390106060      K.L.       8/9/2016     J2704                                             Injection, propofol, 10 mg                                   $10.00
Advanced Surgery Center, LLC   0390106060      K.L.       8/9/2016     J2920                         Injection, methylprednisolone sodium succinate, up to 40 mg                      $80.00
Advanced Surgery Center, LLC   0390106060      K.L.       8/9/2016     J7050                                          Infusion, normal saline solution                                $40.00
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0390106060      K.L.      8/23/2016     64493      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single  $10,176.00
                                                                                                                                    level
Advanced Surgery Center, LLC   0390106060      K.L.      8/23/2016     J7050                                          Infusion, normal saline solution                                $40.00
                                                                                    Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0390106060      K.L.       9/7/2016     64635                                                                                                        $9,540.00
                                                                                                         (fluoroscopy or CT); lumbar or sacral, single facet joint
                                                                                    Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0390106060      K.L.       9/7/2016     64636                                                                                                        $14,840.00
                                                                                                   (fluoroscopy or CT); lumbar or sacral, each additional facet joint
Advanced Surgery Center, LLC   0390106060      K.L.       9/7/2016     J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                     $20.00
Advanced Surgery Center, LLC   0390106060      K.L.       9/7/2016     J2250                                  Injection, midazolam hydrochloride, per 1 mg                            $22.00
Advanced Surgery Center, LLC   0390106060      K.L.       9/7/2016     J2704                                             Injection, propofol, 10 mg                                   $10.00
Advanced Surgery Center, LLC   0390106060      K.L.       9/7/2016     J2920                         Injection, methylprednisolone sodium succinate, up to 40 mg                      $20.00
Advanced Surgery Center, LLC   0390106060      K.L.       9/7/2016     J3010                                         Injection, fentanyl citrate, 0.1 mg                             $128.00
Advanced Surgery Center, LLC   0390106060      K.L.       9/7/2016     J3301                     Injection, triamcinolone acetonide, not otherwise specified, 10 mg                  $364.00
Advanced Surgery Center, LLC   0390106060      K.L.       9/7/2016     J3490                                            Drugs unclassified injection                                  $20.00
Advanced Surgery Center, LLC   0390106060      K.L.       9/7/2016     J7050                                          Infusion, normal saline solution                                $40.00
                                                                                   Placement of a posterior intrafacet implant(s), unilateral or bilateral, including imaging and 
Advanced Surgery Center, LLC   0390106060      K.L.      11/29/2016    0221T                                                                                                        $6,800.00
                                                                                              placement of bone graft(s) or synethetic device(s), single level; lumbar
Advanced Surgery Center, LLC   0390106060      K.L.      11/29/2016    J0171                                     Injection, adrenalin, epinephrine, 0.1 mg                             $5.00
Advanced Surgery Center, LLC   0390106060      K.L.      11/29/2016    J0690                                        Injection, cefazolin sodium, 500 mg                              $120.00
Advanced Surgery Center, LLC   0390106060      K.L.      11/29/2016    J1644                                    Injection, heparin sodium, per 1000 units                            $200.00




                                                                                          20
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                            PageID.464                      Page 22 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                            Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                            Amount
                                                                                   Bone marrow or blood‐derived stem cells (peripheral or umbilical), allogeneic or autologous, 
Advanced Surgery Center, LLC   0390106060      K.L.      11/29/2016    S2150           harvesting, transplantation, and related complications; including: pheresis and cell             $6,557.00
                                                                                         preparation/storage; marrow ablative therapy; drugs; supplies; hospitalizatio
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0390106060      K.L.       2/7/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                        level
Advanced Surgery Center, LLC   0390106060      K.L.       2/7/2017     J2001                                Injection, lidocaine hcl for intravenous infusion, 10 mg                     $20.00
Advanced Surgery Center, LLC   0390106060      K.L.       2/7/2017     J2250                                      Injection, midazolam hydrochloride, per 1 mg                           $22.00
Advanced Surgery Center, LLC   0390106060      K.L.       2/7/2017     J2405                                     Injection, ondansetron hydrochloride, per 1 mg                          $40.00
Advanced Surgery Center, LLC   0390106060      K.L.       2/7/2017     J2704                                                 Injection, propofol, 10 mg                                  $10.00
Advanced Surgery Center, LLC   0390106060      K.L.       2/7/2017     J2920                           Injection, methylprednisolone sodium succinate, up to 40 mg                       $80.00
Advanced Surgery Center, LLC   0390106060      K.L.       2/7/2017     J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                   $3,640.00
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0390106060      K.L.       3/6/2018     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                        level
Advanced Surgery Center, LLC   0390106060      K.L.       3/6/2018     99070                                        Supplies and materials (except spectacles)                           $300.00
                                                                                   Total disc arthroplasty (artificial disc), anterior approach, including discectomy with end plate 
Advanced Surgery Center, LLC   0390106060      K.L.      4/12/2018     22856           preparation (includes osteophytectomy for nerve root or spinal cord decompression and            $72,062.13
                                                                                                                   microdissection); single interspace, cervical
                                                                                   Total disc arthroplasty (artificial disc), anterior approach, including discectomy with end plate 
Advanced Surgery Center, LLC   0390106060      K.L.      4/12/2018     22858           preparation (includes osteophytectomy for nerve root or spinal cord decompression and            $9,975.70
                                                                                                                      microdissection); second level, cervical 
Advanced Surgery Center, LLC   0390106060      K.L.      4/12/2018     A4649                                                    SURGICAL SUPPLIES                                        $673.02
Advanced Surgery Center, LLC   0390106060      K.L.      4/12/2018     C1776                                                 Joint device (implantable)                                 $51,600.00
Advanced Surgery Center, LLC   0390106060      K.L.      5/15/2018     20552                          Injection(s); single or multiple trigger point(s), 1 or 2 muscle(s)                $286.48
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0390106060      K.L.      5/15/2018     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $6,635.24
                                                                                                                                        level
                                                                                  Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   0418876280      A.L.      10/13/2016    27096                                                                                                            $3,710.00
                                                                                                                   CT) including arthrography when performed
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0418876280      A.L.      10/13/2016    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $5,088.00
                                                                                                                                        level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0418876280      A.L.      10/13/2016    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $3,180.00
                                                                                                                                        level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0418876280      A.L.      10/13/2016    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $3,180.00
                                                                                                                            and any additional level(s)
Advanced Surgery Center, LLC   0418876280      A.L.      10/13/2016    J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                    $364.00
                                                                                  Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   0418876280      A.L.      1/26/2017     27096                                                                                                            $3,710.00
                                                                                                                   CT) including arthrography when performed
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0418876280      A.L.      1/26/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $5,088.00
                                                                                                                                        level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0418876280      A.L.      1/26/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $3,180.00
                                                                                                                                        level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0418876280      A.L.      1/26/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $3,180.00
                                                                                                                            and any additional level(s)
Advanced Surgery Center, LLC   0418876280      A.L.      1/26/2017     J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                   $3,640.00
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0418876280      A.L.      4/13/2017     64635                                                                                                            $4,770.00
                                                                                                            (fluoroscopy or CT); lumbar or sacral, single facet joint
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0418876280      A.L.      4/13/2017     64636                                                                                                            $7,420.00
                                                                                                     (fluoroscopy or CT); lumbar or sacral, each additional facet joint
Advanced Surgery Center, LLC   0418876280      A.L.      4/13/2017     J2001                                Injection, lidocaine hcl for intravenous infusion, 10 mg                     $20.00
Advanced Surgery Center, LLC   0418876280      A.L.      4/13/2017     J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                    $800.00
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0439503938      H.L.      1/13/2017     64483                                                                                                            $11,024.00
                                                                                                                (fluoroscopy or CT); lumbar or sacral, single level
Advanced Surgery Center, LLC   0439503938      H.L.      1/13/2017     J2001                                Injection, lidocaine hcl for intravenous infusion, 10 mg                      $20.00
Advanced Surgery Center, LLC   0439503938      H.L.      1/13/2017     J2920                           Injection, methylprednisolone sodium succinate, up to 40 mg                       $20.00
Advanced Surgery Center, LLC   0439503938      H.L.      1/13/2017     Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                   $181.00
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0442588398      H.L.      1/13/2017     64483                                                                                                            $11,024.00
                                                                                                                (fluoroscopy or CT); lumbar or sacral, single level
Advanced Surgery Center, LLC   0442588398      H.L.      1/13/2017     J2001                                Injection, lidocaine hcl for intravenous infusion, 10 mg                     $20.00
Advanced Surgery Center, LLC   0442588398      H.L.      1/13/2017     J2920                           Injection, methylprednisolone sodium succinate, up to 40 mg                       $20.00
Advanced Surgery Center, LLC   0442588398      H.L.      1/13/2017     Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                   $181.00
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0442588398      H.L.      3/27/2017     64483                                                                                                            $11,024.00
                                                                                                                (fluoroscopy or CT); lumbar or sacral, single level
Advanced Surgery Center, LLC   0442588398      H.L.      3/27/2017     99070                                        Supplies and materials (except spectacles)                           $300.00
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0198047     C.L.      9/27/2018     64483                                                                                                            $3,317.62
                                                                                                                (fluoroscopy or CT); lumbar or sacral, single level
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0198047     C.L.      9/27/2018     64484                                                                                                            $1,690.99
                                                                                                         (fluoroscopy or CT); lumbar or sacral, each additional level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0198047     C.L.      9/27/2018     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $6,635.24
                                                                                                                                        level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0198047     C.L.      9/27/2018     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $3,327.52
                                                                                                                                        level



                                                                                          21
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                            PageID.465                      Page 23 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                            Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                            Amount
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0198047     C.L.      9/27/2018     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $3,341.10
                                                                                                                        and any additional level(s)
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0198047     C.L.      12/13/2018    64483                                                                                                            $3,317.62
                                                                                                            (fluoroscopy or CT); lumbar or sacral, single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0198047     C.L.      12/13/2018    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $6,635.24
                                                                                                                                    level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0198047     C.L.      12/13/2018    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $3,327.52
                                                                                                                                    level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0198047     C.L.      12/13/2018    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $3,341.10
                                                                                                                        and any additional level(s)
                                                                                     Percutaneous implantation of neurostimulator electrode array; peripheral nerve (excludes 
Advanced Surgery Center, LLC   0343497441      A.M.      12/4/2015     64555                                                                                                            $8,000.00
                                                                                                                                sacral nerve)
Advanced Surgery Center, LLC   0343497441      A.M.      12/4/2015     L8680                                   Implantable neurostimulator electrode, each                              $6,000.00
                                                                                       Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   0390496980      B.M.       6/8/2016     20610                                                                                                            $3,710.00
                                                                                                            subacromial bursa); without ultrasound guidance
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0392658324      C.M.      5/26/2016     64483                                                                                                            $5,512.00
                                                                                                            (fluoroscopy or CT); lumbar or sacral, single level
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0392658324      C.M.      5/26/2016     64484                                                                                                            $3,710.00
                                                                                                       (fluoroscopy or CT); lumbar or sacral, each additional level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0392658324      C.M.      5/26/2016     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                    level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0392658324      C.M.      5/26/2016     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $6,360.00
                                                                                                                                    level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0392658324      C.M.      5/26/2016     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $6,360.00
                                                                                                                        and any additional level(s)
Advanced Surgery Center, LLC   0392658324      C.M.      5/26/2016     J1030                                  Injection, methylprednisolone acetate, 40 mg                               $20.00
Advanced Surgery Center, LLC   0392658324      C.M.      5/26/2016     J2704                                             Injection, propofol, 10 mg                                      $10.00
Advanced Surgery Center, LLC   0392658324      C.M.      5/26/2016     Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                   $181.00
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0392658324      C.M.      8/25/2016     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                    level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0392658324      C.M.      8/25/2016     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $6,360.00
                                                                                                                                    level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0392658324      C.M.      8/25/2016     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $6,360.00
                                                                                                                        and any additional level(s)
Advanced Surgery Center, LLC   0392658324      C.M.      8/25/2016     J1030                                  Injection, methylprednisolone acetate, 40 mg                                $20.00
Advanced Surgery Center, LLC   0392658324      C.M.      8/25/2016     J2704                                             Injection, propofol, 10 mg                                       $10.00
Advanced Surgery Center, LLC   0392658324      C.M.      8/25/2016     Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                   $181.00
                                                                                  Injection, single, of diagnostic or therapeutic substance(s) (including anesthetic, antispasmodic, 
                                                                                  opioid, steroid, other solution) not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0392658324      C.M.      10/6/2016     62311                                                                                                            $6,148.00
                                                                                       placement, includes contrast for localization when performed, epidural or subarachnoid; 
                                                                                                                           lumbar, sacral (caudal)
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0392658324      C.M.      10/6/2016     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                    level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0392658324      C.M.      10/6/2016     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $6,360.00
                                                                                                                                    level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0392658324      C.M.      10/6/2016     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $6,360.00
                                                                                                                        and any additional level(s)
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0392658324      C.M.      10/6/2016     77003                                                                                                            $2,915.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   0392658324      C.M.      10/6/2016     J1030                                  Injection, methylprednisolone acetate, 40 mg                               $20.00
Advanced Surgery Center, LLC   0392658324      C.M.      10/6/2016     J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                        $20.00
Advanced Surgery Center, LLC   0392658324      C.M.      10/6/2016     J3301                      Injection, triamcinolone acetonide, not otherwise specified, 10 mg                     $364.00
                                                                                  Injection, single, of diagnostic or therapeutic substance(s) (including anesthetic, antispasmodic, 
                                                                                  opioid, steroid, other solution) not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0392658324      C.M.      11/17/2016    62311                                                                                                            $6,148.00
                                                                                      placement, includes contrast for localization when performed, epidural or subarachnoid; 
                                                                                                                          lumbar, sacral (caudal)
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0392658324      C.M.      11/17/2016    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0392658324      C.M.      11/17/2016    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $6,360.00
                                                                                                                                    level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0392658324      C.M.      11/17/2016    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $6,360.00
                                                                                                                        and any additional level(s)
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0392658324      C.M.      11/17/2016    77003                                                                                                            $2,915.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)




                                                                                          22
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                          PageID.466                      Page 24 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient      Date of  CPT Code                                                                                                            Billed 
         Provider              Claim Number                                                                          CPT Code Description
                                              Initials     Service   Billed                                                                                                            Amount
Advanced Surgery Center, LLC   0392658324      C.M.      11/17/2016  J1030                            Injection, methylprednisolone acetate, 40 mg                                      $20.00
                                                                                  Percutaneous implantation of neurostimulator electrode array; peripheral nerve (excludes 
Advanced Surgery Center, LLC   0396025934      D.M.      3/22/2016    64555                                                                                                           $8,480.00
                                                                                                                       sacral nerve)
                                                                                  Electronic analysis of implanted neurostimulator pulse generator/transmitter (eg, contact 
                                                                                 group[s], interleaving, amplitude, pulse width, frequency [Hz], on/off cycling, burst, magnet 
                                                                                 mode, dose lockout, patient selectable parameters, responsive neurostimulation, detection 
Advanced Surgery Center, LLC   0396025934      D.M.      3/22/2016    95971      algorithms, closed loop parameters, and passive parameters) by physician or other qualified          $1,150.00
                                                                                    health care professional; with simple spinal cord or peripheral nerve (eg, sacral nerve) 
                                                                                  neurostimulator pulse generator/transmitter programming by physician or other qualified 
                                                                                                                    health care professional
Advanced Surgery Center, LLC   0396025934      D.M.      3/22/2016    L8680                            Implantable neurostimulator electrode, each                                    $1,590.00
                                                                                  Percutaneous implantation of neurostimulator electrode array; peripheral nerve (excludes 
Advanced Surgery Center, LLC   0396025934      D.M.      7/15/2016    64555                                                                                                           $8,480.00
                                                                                                                       sacral nerve)
                                                                                  Electronic analysis of implanted neurostimulator pulse generator/transmitter (eg, contact 
                                                                                 group[s], interleaving, amplitude, pulse width, frequency [Hz], on/off cycling, burst, magnet 
                                                                                 mode, dose lockout, patient selectable parameters, responsive neurostimulation, detection 
Advanced Surgery Center, LLC   0396025934      D.M.      7/15/2016    95971      algorithms, closed loop parameters, and passive parameters) by physician or other qualified          $3,710.00
                                                                                    health care professional; with simple spinal cord or peripheral nerve (eg, sacral nerve) 
                                                                                  neurostimulator pulse generator/transmitter programming by physician or other qualified 
                                                                                                                    health care professional
Advanced Surgery Center, LLC   0396025934      D.M.      7/15/2016    L8680                                Implantable neurostimulator electrode, each                                $1,800.00
                                                                                   Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0407618362      T.M.      9/18/2018    64635                                                                                                           $7,441.72
                                                                                                      (fluoroscopy or CT); lumbar or sacral, single facet joint
                                                                                   Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0407618362      T.M.      9/18/2018    64636                                                                                                           $3,300.29
                                                                                                (fluoroscopy or CT); lumbar or sacral, each additional facet joint
Advanced Surgery Center, LLC   0411300668      R.M.      11/13/2018   62290                          Injection procedure for discography, each level; lumbar                          $12,764.50
                                                                                 Transpedicular approach with decompression of spinal cord, equina and/or nerve root(s) (eg, 
Advanced Surgery Center, LLC   0411300668      R.M.      11/13/2018   63056         herniated intervertebral disc), single segment; lumbar (including transfacet, or lateral          $50,643.81
                                                                                           extraforaminal approach) (eg, far lateral herniated intervertebral disc)
Advanced Surgery Center, LLC   0411300668      R.M.      11/13/2018   72295                       Discography, lumbar, radiological supervision and interpretation                    $1,119.58
                                                                                  Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0439495184      C.M.       2/9/2017    64483                                                                                                           $5,512.00
                                                                                                           (fluoroscopy or CT); lumbar or sacral, single level
Advanced Surgery Center, LLC   0439495184      C.M.       2/9/2017    72275                          Epidurography, radiological supervision and interpretation                       $3,710.00
Advanced Surgery Center, LLC   0439495184      C.M.       2/9/2017    J1030                                  Injection, methylprednisolone acetate, 40 mg                               $40.00
Advanced Surgery Center, LLC   0439495184      C.M.       2/9/2017    J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                        $20.00
Advanced Surgery Center, LLC   0439495184      C.M.       2/9/2017    J2704                                             Injection, propofol, 10 mg                                      $10.00
Advanced Surgery Center, LLC   0439495184      C.M.       2/9/2017    Q9966                Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                   $181.00
                                                                                  Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0439495184      C.M.       4/6/2017    64483                                                                                                           $5,512.00
                                                                                                           (fluoroscopy or CT); lumbar or sacral, single level
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0439495184      C.M.       4/6/2017    64493      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $5,088.00
                                                                                                                                    level
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0439495184      C.M.       4/6/2017    64494     nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $3,180.00
                                                                                                                                    level
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0439495184      C.M.       4/6/2017    64495      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $3,180.00
                                                                                                                        and any additional level(s)
Advanced Surgery Center, LLC   0439495184      C.M.       4/6/2017    72275                          Epidurography, radiological supervision and interpretation                       $3,710.00
Advanced Surgery Center, LLC   0439495184      C.M.       4/6/2017    J1030                                  Injection, methylprednisolone acetate, 40 mg                               $20.00
Advanced Surgery Center, LLC   0439495184      C.M.       4/6/2017    J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                        $20.00
Advanced Surgery Center, LLC   0439495184      C.M.       4/6/2017    J2704                                             Injection, propofol, 10 mg                                      $10.00
Advanced Surgery Center, LLC   0439495184      C.M.       4/6/2017    J3301                      Injection, triamcinolone acetonide, not otherwise specified, 10 mg                    $800.00
Advanced Surgery Center, LLC   0439495184      C.M.       4/6/2017    Q9966                Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                   $181.00
Advanced Surgery Center, LLC   0439495184      C.M.       4/6/2017    S0020                                    Injection, bupivicaine hydrochloride, 30 ml                             $40.00
                                                                                     Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   0444997455     M.M.        5/8/2017    20610                                                                                                           $3,710.00
                                                                                                           subacromial bursa); without ultrasound guidance
                                                                                    Fluoroscopic guidance for needle placement (eg, biopsy, aspiration, injection, localization 
Advanced Surgery Center, LLC   0444997455     M.M.        5/8/2017    77002                                                                                                           $3,710.00
                                                                                                                                   device)
Advanced Surgery Center, LLC   0444997455     M.M.        5/8/2017    99070                                    Supplies and materials (except spectacles)                              $300.00
                                                                                 Total disc arthroplasty (artificial disc), anterior approach, including discectomy with end plate 
Advanced Surgery Center, LLC   0496796615      B.M.      5/31/2018    22856          preparation (includes osteophytectomy for nerve root or spinal cord decompression and            $72,062.13
                                                                                                              microdissection); single interspace, cervical
Advanced Surgery Center, LLC   0496796615      B.M.      5/31/2018    A4649                                                 SURGICAL SUPPLIES                                          $673.02
                                                                                  Injection(s), of diagnostic or therapeutic substance(s) (eg, anesthetic, antispasmodic, opioid, 
                                                                                    steroid, other solution), not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0503772971      R.M.      10/4/2018    62321                                                                                                           $2,681.95
                                                                                 placement, interlaminar epidural or subarachnoid, cervical or thoracic; with imaging guidance 
                                                                                                                          (ie, fluoroscopy or CT)
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0503772971      R.M.      10/4/2018    64490        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,317.62
                                                                                                                                 single level
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0503772971      R.M.      10/4/2018    64491        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $1,806.98
                                                                                                                                second level 
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0503772971      R.M.      10/4/2018    64492        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $1,813.77
                                                                                                                     third and any additional level(s)




                                                                                        23
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                            PageID.467                     Page 25 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                           Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                           Amount
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406670604      N.N.      4/13/2017     64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $10,176.00
                                                                                                                                  single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406670604      N.N.      4/13/2017     64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $6,360.00
                                                                                                                                 second level 
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406670604      N.N.      4/13/2017     64492         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $6,360.00
                                                                                                                      third and any additional level(s)
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406670604      N.N.      4/13/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $10,176.00
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406670604      N.N.      4/13/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $6,360.00
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406670604      N.N.      4/13/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $6,360.00
                                                                                                                         and any additional level(s)
Advanced Surgery Center, LLC   0406670604      N.N.      4/13/2017     J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                  $1,600.00
Advanced Surgery Center, LLC   0406670604      N.N.      4/13/2017     S0020                                    Injection, bupivicaine hydrochloride, 30 ml                             $40.00
                                                                                       Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   0406670604      N.N.      8/17/2017     20610                                                                                                           $3,710.00
                                                                                                            subacromial bursa); without ultrasound guidance
                                                                                    Injection(s), of diagnostic or therapeutic substance(s) (eg, anesthetic, antispasmodic, opioid, 
                                                                                      steroid, other solution), not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0406670604      N.N.      8/17/2017     62321                                                                                                           $6,148.00
                                                                                   placement, interlaminar epidural or subarachnoid, cervical or thoracic; with imaging guidance 
                                                                                                                           (ie, fluoroscopy or CT)
                                                                                      Fluoroscopic guidance for needle placement (eg, biopsy, aspiration, injection, localization 
Advanced Surgery Center, LLC   0406670604      N.N.      8/17/2017     77002                                                                                                           $3,710.00
                                                                                                                                    device)
Advanced Surgery Center, LLC   0406670604      N.N.      8/17/2017     99070                                     Supplies and materials (except spectacles)                             $300.00
                                                                                       Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   0406670604      N.N.      12/14/2017    20610                                                                                                           $7,420.00
                                                                                                            subacromial bursa); without ultrasound guidance
                                                                                      Fluoroscopic guidance for needle placement (eg, biopsy, aspiration, injection, localization 
Advanced Surgery Center, LLC   0406670604      N.N.      12/14/2017    77002                                                                                                           $3,710.00
                                                                                                                                    device)
Advanced Surgery Center, LLC   0406670604      N.N.      12/14/2017    99070                                     Supplies and materials (except spectacles)                             $300.00
                                                                                     Arthroscopy, knee, surgical; with meniscectomy (medial OR lateral, including any meniscal 
Advanced Surgery Center, LLC   0451998420      T.N.      9/22/2017     29881      shaving) including debridement/shaving of articular cartilage (chondroplasty), same or separate      $12,720.00
                                                                                                                    compartment(s), when performed
Advanced Surgery Center, LLC   0451998420      T.N.      9/22/2017     99070                                     Supplies and materials (except spectacles)                             $823.19
Advanced Surgery Center, LLC   TXA‐0178760     S.N.      1/23/2018     62290                             Injection procedure for discography, each level; lumbar                       $6,500.00
Advanced Surgery Center, LLC   TXA‐0178760     S.N.      1/23/2018     72295                        Discography, lumbar, radiological supervision and interpretation                   $3,710.00
Advanced Surgery Center, LLC   TXA‐0178760     S.N.      1/23/2018     99070                                     Supplies and materials (except spectacles)                             $300.00
                                                                                      Arthroscopy, knee, surgical; synovectomy, major, 2 or more compartments (eg, medial or 
Advanced Surgery Center, LLC   0341826329      M.O.      2/12/2015     29876                                                                                                           $5,039.31
                                                                                                                                    lateral)
Advanced Surgery Center, LLC   0341826329      M.O.      2/12/2015     29877          Arthroscopy, knee, surgical; debridement/shaving of articular cartilage (chondroplasty)          $4,745.46
                                                                                  Arthroscopy, knee, surgical; abrasion arthroplasty (includes chondroplasty where necessary) or 
Advanced Surgery Center, LLC   0341826329      M.O.      2/12/2015     29879                                                                                                           $5,113.56
                                                                                                                  multiple drilling or microfracture
                                                                                    Arthroscopy, knee, surgical; with meniscectomy (medial AND lateral, including any meniscal 
Advanced Surgery Center, LLC   0341826329      M.O.      2/12/2015     29880      shaving) including debridement/shaving of articular cartilage (chondroplasty), same or separate      $5,354.82
                                                                                                                 compartment(s), when performed
Advanced Surgery Center, LLC   0341826329      M.O.      2/12/2015     A4550                                                Surgical trays                                              $80.00
                                                                                     Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   0502123276      T.O.      8/15/2018     20610                                                                                                            $305.00
                                                                                                          subacromial bursa); without ultrasound guidance
                                                                                     Fluoroscopic guidance for needle placement (eg, biopsy, aspiration, injection, localization 
Advanced Surgery Center, LLC   0502123276      T.O.      8/15/2018     77002                                                                                                            $669.55
                                                                                                                                device)
                                                                                   Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0309978995      C.P.      2/10/2015     64483                                                                                                           $3,800.00
                                                                                                          (fluoroscopy or CT); lumbar or sacral, single level
                                                                                   Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0309978995      C.P.      2/10/2015     64484                                                                                                           $3,000.00
                                                                                                     (fluoroscopy or CT); lumbar or sacral, each additional level
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0309978995      C.P.      2/10/2015     77003                                                                                                           $1,525.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   0309978995      C.P.      2/10/2015     A4550                                                Surgical trays                                              $60.00
Advanced Surgery Center, LLC   0309978995      C.P.      2/10/2015     J1040                                Injection, methylprednisolone acetate, 80 mg                                $140.00
Advanced Surgery Center, LLC   0309978995      C.P.      2/10/2015     Q9967                Low osmolar contrast material, 300‐399 mg/ml iodine concentration, per ml                   $120.00
                                                                                   Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0309978995      C.P.      2/26/2015     64483                                                                                                           $3,800.00
                                                                                                          (fluoroscopy or CT); lumbar or sacral, single level
                                                                                   Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0309978995      C.P.      2/26/2015     64484                                                                                                           $3,000.00
                                                                                                     (fluoroscopy or CT); lumbar or sacral, each additional level
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0309978995      C.P.      2/26/2015     77003                                                                                                           $1,525.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   0309978995      C.P.      2/26/2015     A4550                                                Surgical trays                                              $80.00
Advanced Surgery Center, LLC   0309978995      C.P.      2/26/2015     J1040                                Injection, methylprednisolone acetate, 80 mg                                $140.00
Advanced Surgery Center, LLC   0309978995      C.P.      2/26/2015     Q9967                Low osmolar contrast material, 300‐399 mg/ml iodine concentration, per ml                   $120.00
                                                                                   Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0309978995      C.P.      3/12/2015     64483                                                                                                           $3,800.00
                                                                                                          (fluoroscopy or CT); lumbar or sacral, single level
                                                                                   Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0309978995      C.P.      3/12/2015     64484                                                                                                           $3,000.00
                                                                                                     (fluoroscopy or CT); lumbar or sacral, each additional level
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0309978995      C.P.      3/12/2015     77003                                                                                                           $1,525.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)




                                                                                          24
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                            PageID.468                     Page 26 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient      Date of    CPT Code                                                                                                           Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials     Service     Billed                                                                                                           Amount
Advanced Surgery Center, LLC   0309978995       C.P.     3/12/2015     A4550                                             Surgical trays                                                  $80.00
Advanced Surgery Center, LLC   0309978995       C.P.     3/12/2015     J1040                             Injection, methylprednisolone acetate, 80 mg                                   $140.00
Advanced Surgery Center, LLC   0309978995       C.P.     3/12/2015     Q9967               Low osmolar contrast material, 300‐399 mg/ml iodine concentration, per ml                    $120.00
Advanced Surgery Center, LLC   0327585485       T.P.      2/9/2016     62290                        Injection procedure for discography, each level; lumbar                            $11,130.00
                                                                                    Percutaneous implantation of neurostimulator electrode array; peripheral nerve (excludes 
Advanced Surgery Center, LLC   0327585485      T.P.       2/9/2016     64555                                                                                                           $7,766.00
                                                                                                                          sacral nerve)
Advanced Surgery Center, LLC   0327585485      T.P.       2/9/2016     64999                                  Unlisted procedure, nervous system                                       $8,480.00
Advanced Surgery Center, LLC   0327585485      T.P.       2/9/2016     72295                    Discography, lumbar, radiological supervision and interpretation                       $1,500.00
                                                                                    Electronic analysis of implanted neurostimulator pulse generator/transmitter (eg, contact 
                                                                                   group[s], interleaving, amplitude, pulse width, frequency [Hz], on/off cycling, burst, magnet 
                                                                                   mode, dose lockout, patient selectable parameters, responsive neurostimulation, detection 
Advanced Surgery Center, LLC   0327585485      T.P.       2/9/2016     95972       algorithms, closed loop parameters, and passive parameters) by physician or other qualified         $1,150.00
                                                                                     health care professional; with complex spinal cord or peripheral nerve (eg, sacral nerve) 
                                                                                    neurostimulator pulse generator/transmitter programming by physician or other qualified 
                                                                                                                      health care professional
Advanced Surgery Center, LLC   0327585485      T.P.       2/9/2016     99070                                    Supplies and materials (except spectacles)                             $1,019.65
Advanced Surgery Center, LLC   0327585485      T.P.       2/9/2016     L8680                                  Implantable neurostimulator electrode, each                               $1,800.00
Advanced Surgery Center, LLC   0390106060      Z.P.       4/4/2017     62290                            Injection procedure for discography, each level; lumbar                        $11,130.00
Advanced Surgery Center, LLC   0390106060      Z.P.       4/4/2017     72295                        Discography, lumbar, radiological supervision and interpretation                   $11,130.00
Advanced Surgery Center, LLC   0390106060      Z.P.       4/4/2017     J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                         $20.00
Advanced Surgery Center, LLC   0390106060      Z.P.       4/4/2017     J2250                                  Injection, midazolam hydrochloride, per 1 mg                                $22.00
Advanced Surgery Center, LLC   0390106060      Z.P.       4/4/2017     J2704                                             Injection, propofol, 10 mg                                       $20.00
Advanced Surgery Center, LLC   0390106060      Z.P.       4/4/2017     J7050                                          Infusion, normal saline solution                                   $40.00
Advanced Surgery Center, LLC   0390106060      Z.P.       4/4/2017     Q9966                  Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                  $181.00
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0449849776      R.P.      10/23/2017    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $5,088.00
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0449849776      R.P.      10/23/2017    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,180.00
                                                                                                                                     level
Advanced Surgery Center, LLC   0449849776      R.P.      10/23/2017    99070                                    Supplies and materials (except spectacles)                              $300.00
                                                                                       Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   0460037633      M.P.      10/5/2017     20610                                                                                                           $3,710.00
                                                                                                            subacromial bursa); without ultrasound guidance
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460037633      M.P.      10/5/2017     64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $5,088.00
                                                                                                                                 single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460037633      M.P.      10/5/2017     64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,180.00
                                                                                                                                second level 
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460037633      M.P.      10/5/2017     64492         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,180.00
                                                                                                                      third and any additional level(s)
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460037633      M.P.      10/5/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $5,088.00
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460037633      M.P.      10/5/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,180.00
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0460037633      M.P.      10/5/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,180.00
                                                                                                                         and any additional level(s)
                                                                                      Fluoroscopic guidance for needle placement (eg, biopsy, aspiration, injection, localization 
Advanced Surgery Center, LLC   0460037633      M.P.      10/5/2017     77002                                                                                                           $3,710.00
                                                                                                                                   device)
Advanced Surgery Center, LLC   0460037633      M.P.      10/5/2017     99070                                    Supplies and materials (except spectacles)                              $300.00
Advanced Surgery Center, LLC   0357449073      G.R.      8/7/2015      63650                    Percutaneous implantation of neurostimulator electrode array, epidural                 $28,087.00
                                                                                     Percutaneous implantation of neurostimulator electrode array; peripheral nerve (excludes 
Advanced Surgery Center, LLC   0357449073      G.R.       8/7/2015     64555                                                                                                           $8,000.00
                                                                                                                                sacral nerve)
Advanced Surgery Center, LLC   0357449073      G.R.       8/7/2015     93000             Electrocardiogram, routine ECG with at least 12 leads; with interpretation and report          $250.00
                                                                                   Electrocardiogram, routine ECG with at least 12 leads; tracing only, without interpretation and 
Advanced Surgery Center, LLC   0357449073      G.R.       8/7/2015     93005                                                                                                            $250.00
                                                                                                                                    report
                                                                                    Electronic analysis of implanted neurostimulator pulse generator/transmitter (eg, contact 
                                                                                   group[s], interleaving, amplitude, pulse width, frequency [Hz], on/off cycling, burst, magnet 
                                                                                   mode, dose lockout, patient selectable parameters, responsive neurostimulation, detection 
Advanced Surgery Center, LLC   0357449073      G.R.       8/7/2015     95972       algorithms, closed loop parameters, and passive parameters) by physician or other qualified         $3,500.00
                                                                                     health care professional; with complex spinal cord or peripheral nerve (eg, sacral nerve) 
                                                                                    neurostimulator pulse generator/transmitter programming by physician or other qualified 
                                                                                                                      health care professional
Advanced Surgery Center, LLC   0357449073      G.R.       8/7/2015     99217                                 Observation care discharge day management                                 $3,500.00
Advanced Surgery Center, LLC   0357449073      G.R.       8/7/2015     A4450                                             Non‐waterproof tape                                            $65.00
Advanced Surgery Center, LLC   0357449073      G.R.       8/7/2015     A4550                                                 Surgical trays                                             $120.00
Advanced Surgery Center, LLC   0357449073      G.R.       8/7/2015     L8680                                 Implantable neurostimulator electrode, each                               $4,500.00
Advanced Surgery Center, LLC   0357449073      G.R.       8/7/2015     L8686                          Implantable neurostimulator pulse generator, single array                        $8,000.00
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0357449073      G.R.       4/5/2016     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $10,176.00
                                                                                                                                 level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0357449073      G.R.       4/5/2016     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $6,360.00
                                                                                                                                 level




                                                                                          25
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                           PageID.469                     Page 27 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of    CPT Code                                                                                                           Billed 
         Provider              Claim Number                                                                           CPT Code Description
                                              Initials    Service     Billed                                                                                                           Amount
                                                                                  Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0357449073      G.R.      4/5/2016     64495     nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third       $6,360.00
                                                                                                                      and any additional level(s)
Advanced Surgery Center, LLC   0357449073      G.R.       4/5/2016    99070                                  Supplies and materials (except spectacles)                                 $136.39
Advanced Surgery Center, LLC   0357449073      G.R.      7/12/2016    62291                   Injection procedure for discography, each level; cervical or thoracic                    $7,420.00
Advanced Surgery Center, LLC   0357449073      G.R.      7/12/2016    72285              Discography, cervical or thoracic, radiological supervision and interpretation               $1,610.00
Advanced Surgery Center, LLC   0357449073      G.R.      7/12/2016    0274T   rcutaneous laminotomy/laminectomy (intralaminar approach) for decompression of neural eleme             $16,921.00
Advanced Surgery Center, LLC   0357449073      G.R.      7/12/2016    J1100                             Injection, dexamethasone sodium phosphate, 1 mg                                 $77.00
Advanced Surgery Center, LLC   0357449073      G.R.      7/12/2016    Q9965              Low osmolar contrast material, 100‐199 mg/ml iodine concentration, per ml                      $181.00
                                                                                  Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0357449073      G.R.      10/4/2016    64635                                                                                                           $9,540.00
                                                                                                      (fluoroscopy or CT); lumbar or sacral, single facet joint
                                                                                  Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0357449073      G.R.      10/4/2016    64636                                                                                                           $14,840.00
                                                                                                (fluoroscopy or CT); lumbar or sacral, each additional facet joint
Advanced Surgery Center, LLC   0357449073      G.R.      10/4/2016    J2001                           Injection, lidocaine hcl for intravenous infusion, 10 mg                         $20.00
Advanced Surgery Center, LLC   0357449073      G.R.      10/4/2016    J2250                                Injection, midazolam hydrochloride, per 1 mg                                $22.00
Advanced Surgery Center, LLC   0357449073      G.R.      10/4/2016    J2704                                           Injection, propofol, 10 mg                                       $10.00
Advanced Surgery Center, LLC   0357449073      G.R.      10/4/2016    J2920                       Injection, methylprednisolone sodium succinate, up to 40 mg                          $20.00
Advanced Surgery Center, LLC   0357449073      G.R.      10/4/2016    J3010                                       Injection, fentanyl citrate, 0.1 mg                                  $128.00
Advanced Surgery Center, LLC   0357449073      G.R.      10/4/2016    J3490                                          Drugs unclassified injection                                      $20.00
Advanced Surgery Center, LLC   0357449073      G.R.      10/4/2016    J7030                                        Infusion, normal saline solution                                    $20.00
Advanced Surgery Center, LLC   0357449073      G.R.      10/4/2016    J7050                                        Infusion, normal saline solution                                    $40.00
Advanced Surgery Center, LLC   0357449073      G.R.      2/21/2017    J1644                                  Injection, heparin sodium, per 1000 units                                 $220.00
Advanced Surgery Center, LLC   0357449073      G.R.      2/21/2017    J2001                           Injection, lidocaine hcl for intravenous infusion, 10 mg                         $20.00
Advanced Surgery Center, LLC   0357449073      G.R.      2/21/2017    J2704                                           Injection, propofol, 10 mg                                       $10.00
Advanced Surgery Center, LLC   0357449073      G.R.      2/21/2017    J7030                                        Infusion, normal saline solution                                    $20.00
                                                                                  Bone marrow or blood‐derived stem cells (peripheral or umbilical), allogeneic or autologous, 
Advanced Surgery Center, LLC   0357449073      G.R.      2/21/2017    S2150           harvesting, transplantation, and related complications; including: pheresis and cell            $6,557.00
                                                                                        preparation/storage; marrow ablative therapy; drugs; supplies; hospitalizatio
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0440101053      R.R.      7/23/2018    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $6,635.24
                                                                                                                                 level
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0440101053      R.R.      7/23/2018    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,327.52
                                                                                                                                 level
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0440101053      R.R.      7/23/2018    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,341.10
                                                                                                                      and any additional level(s)
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0474644895      T.R.      1/4/2018     64490        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $10,176.00
                                                                                                                              single level
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0474644895      T.R.      1/4/2018     64491        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $6,360.00
                                                                                                                            second level 
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0474644895      T.R.      1/4/2018     64492        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $6,360.00
                                                                                                                   third and any additional level(s)
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0474644895      T.R.      1/4/2018     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $10,176.00
                                                                                                                                 level
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0474644895      T.R.      1/4/2018     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $6,360.00
                                                                                                                                 level
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0474644895      T.R.      1/4/2018     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $6,360.00
                                                                                                                      and any additional level(s)
Advanced Surgery Center, LLC   0474644895      T.R.      1/4/2018     99070                                  Supplies and materials (except spectacles)                                $300.00
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0188195     E.R.      8/17/2017    64490        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $5,088.00
                                                                                                                             single level
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0188195     E.R.      8/17/2017    64491        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,180.00
                                                                                                                            second level 
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0188195     E.R.      8/17/2017    64492        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,180.00
                                                                                                                   third and any additional level(s)
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0188195     E.R.      8/17/2017    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $5,088.00
                                                                                                                                 level
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0188195     E.R.      8/17/2017    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,180.00
                                                                                                                                 level
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0188195     E.R.      8/17/2017    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,180.00
                                                                                                                      and any additional level(s)
Advanced Surgery Center, LLC   TXA‐0188195     E.R.      8/17/2017    99070                                  Supplies and materials (except spectacles)                                $300.00
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0188195     E.R.      9/28/2017    64490        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $5,088.00
                                                                                                                             single level
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0188195     E.R.      9/28/2017    64491        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,180.00
                                                                                                                            second level 



                                                                                         26
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                            PageID.470                      Page 28 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                            Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                            Amount
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0188195     E.R.      9/28/2017     64492        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $3,180.00
                                                                                                                    third and any additional level(s)
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0188195     E.R.      9/28/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $5,088.00
                                                                                                                                  level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0188195     E.R.      9/28/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $3,180.00
                                                                                                                                  level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0188195     E.R.      9/28/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $3,180.00
                                                                                                                        and any additional level(s)
Advanced Surgery Center, LLC   TXA‐0188195     E.R.      9/28/2017     99070                                   Supplies and materials (except spectacles)                                $300.00
                                                                                     Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0188195     E.R.      11/9/2017     64635                                                                                                            $4,770.00
                                                                                                         (fluoroscopy or CT); lumbar or sacral, single facet joint
                                                                                     Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0188195     E.R.      11/9/2017     64636                                                                                                            $3,710.00
                                                                                                   (fluoroscopy or CT); lumbar or sacral, each additional facet joint
Advanced Surgery Center, LLC   TXA‐0188195     E.R.      11/9/2017     99070                                   Supplies and materials (except spectacles)                                $300.00
                                                                                  Injection, single, of diagnostic or therapeutic substance(s) (including anesthetic, antispasmodic, 
                                                                                  opioid, steroid, other solution) not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0337022008      N.S.      2/17/2015     62311                                                                                                            $5,800.00
                                                                                      placement, includes contrast for localization when performed, epidural or subarachnoid; 
                                                                                                                         lumbar, sacral (caudal)
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0337022008      N.S.      2/17/2015     77003                                                                                                            $2,750.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   0337022008      N.S.      2/17/2015     93000            Electrocardiogram, routine ECG with at least 12 leads; with interpretation and report            $250.00
Advanced Surgery Center, LLC   0337022008      N.S.      2/17/2015     A4550                                                   Surgical trays                                            $120.00
Advanced Surgery Center, LLC   0337022008      N.S.      2/17/2015     J1040                                  Injection, methylprednisolone acetate, 80 mg                               $155.00
Advanced Surgery Center, LLC   0337022008      N.S.      2/17/2015     Q9967                 Low osmolar contrast material, 300‐399 mg/ml iodine concentration, per ml                   $170.00
Advanced Surgery Center, LLC   0342971702      D.S.      1/27/2016     62290                            Injection procedure for discography, each level; lumbar                         $6,900.00
Advanced Surgery Center, LLC   0342971702      D.S.      1/27/2016     72295                       Discography, lumbar, radiological supervision and interpretation                     $1,500.00
Advanced Surgery Center, LLC   0342971702      D.S.      1/27/2016     Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                   $20.00
                                                                                      Laminotomy (hemilaminectomy), with decompression of nerve root(s), including partial 
Advanced Surgery Center, LLC   0349217083      C.S.       5/3/2018     63030         facetectomy, foraminotomy and/or excision of herniated intervertebral disc; 1 interspace,          $80,237.78
                                                                                                                                   lumbar
Advanced Surgery Center, LLC   0355492943      D.S.       5/5/2015     62290                            Injection procedure for discography, each level; lumbar                         $9,500.00
Advanced Surgery Center, LLC   0355492943      D.S.       5/5/2015     72295                       Discography, lumbar, radiological supervision and interpretation                     $2,775.00
Advanced Surgery Center, LLC   0355492943      D.S.       5/5/2015     A4550                                                   Surgical trays                                            $80.00
Advanced Surgery Center, LLC   0355492943      D.S.       5/5/2015     Q9967                 Low osmolar contrast material, 300‐399 mg/ml iodine concentration, per ml                   $120.00
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0373276781      D.S.      6/23/2016     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                     level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0373276781      D.S.      6/23/2016     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $5,724.00
                                                                                                                                     level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0373276781      D.S.      6/23/2016     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $5,724.00
                                                                                                                         and any additional level(s)
Advanced Surgery Center, LLC   0373276781      D.S.      6/23/2016     J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                        $20.00
Advanced Surgery Center, LLC   0373276781      D.S.      6/23/2016     J3301                      Injection, triamcinolone acetonide, not otherwise specified, 10 mg                     $80.00
                                                                                      Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   0379219827      R.S.      12/16/2015    20610                                                                                                            $4,500.00
                                                                                                            subacromial bursa); without ultrasound guidance
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0379219827      R.S.      12/16/2015    64490        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $9,600.00
                                                                                                                                single level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0379219827      R.S.      12/16/2015    64491        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $6,000.00
                                                                                                                               second level 
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0379219827      R.S.      12/16/2015    64492        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;       $6,000.00
                                                                                                                      third and any additional level(s)
                                                                                     Percutaneous implantation of neurostimulator electrode array; peripheral nerve (excludes 
Advanced Surgery Center, LLC   0379219827      R.S.      12/16/2015    64555                                                                                                            $8,000.00
                                                                                                                               sacral nerve)
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   0379219827      R.S.      12/16/2015    77003                                                                                                            $2,750.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   0379219827      R.S.      12/16/2015    A4550                                                  Surgical trays                                             $120.00
Advanced Surgery Center, LLC   0379219827      R.S.      12/16/2015    J1040                                Injection, methylprednisolone acetate, 80 mg                                 $465.00
Advanced Surgery Center, LLC   0379219827      R.S.      12/16/2015    J2704                                           Injection, propofol, 10 mg                                         $20.00
Advanced Surgery Center, LLC   0379219827      R.S.      12/16/2015    J3010                                       Injection, fentanyl citrate, 0.1 mg                                   $100.00
Advanced Surgery Center, LLC   0379219827      R.S.      12/16/2015    L8680                                 Implantable neurostimulator electrode, each                                $10,000.00
Advanced Surgery Center, LLC   0379447196      D.S.       1/27/2016    62290                           Injection procedure for discography, each level; lumbar                          $6,900.00
Advanced Surgery Center, LLC   0379447196      D.S.       1/27/2016    72295                       Discography, lumbar, radiological supervision and interpretation                     $1,500.00
Advanced Surgery Center, LLC   0379447196      D.S.       1/27/2016    Q9966                Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                     $20.00
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0393741277      V.S.       4/5/2016     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                  level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0393741277      V.S.       4/5/2016     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $6,360.00
                                                                                                                                  level




                                                                                          27
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                            PageID.471                     Page 29 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                           Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                           Amount
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0393741277      V.S.       4/5/2016     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $6,360.00
                                                                                                                           and any additional level(s)
Advanced Surgery Center, LLC   0393741277      V.S.       4/5/2016     64999                                          Unlisted procedure, nervous system                               $8,480.00
Advanced Surgery Center, LLC   0393741277      V.S.       4/5/2016     99070                                       Supplies and materials (except spectacles)                           $958.75
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406670604      M.S.      12/22/2016    64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $10,176.00
                                                                                                                                    single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406670604      M.S.      12/22/2016    64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $6,360.00
                                                                                                                                   second level 
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406670604      M.S.      12/22/2016    64492         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $6,360.00
                                                                                                                        third and any additional level(s)
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406670604      M.S.      12/22/2016    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $5,088.00
                                                                                                                                       level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406670604      M.S.      12/22/2016    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,180.00
                                                                                                                                       level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406670604      M.S.      12/22/2016    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,180.00
                                                                                                                           and any additional level(s)
Advanced Surgery Center, LLC   0406670604      M.S.      12/22/2016    J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                   $728.00
                                                                                       Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   0406670604      M.S.       9/7/2017     20610                                                                                                           $3,710.00
                                                                                                              subacromial bursa); without ultrasound guidance
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406670604      M.S.       9/7/2017     64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $5,088.00
                                                                                                                                    single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406670604      M.S.       9/7/2017     64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,180.00
                                                                                                                                   second level 
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406670604      M.S.       9/7/2017     64492         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,180.00
                                                                                                                        third and any additional level(s)
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406670604      M.S.       9/7/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $5,088.00
                                                                                                                                       level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406670604      M.S.       9/7/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,180.00
                                                                                                                                       level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406670604      M.S.       9/7/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,180.00
                                                                                                                           and any additional level(s)
                                                                                      Fluoroscopic guidance for needle placement (eg, biopsy, aspiration, injection, localization 
Advanced Surgery Center, LLC   0406670604      M.S.       9/7/2017     77002                                                                                                           $3,710.00
                                                                                                                                      device)
Advanced Surgery Center, LLC   0406670604      M.S.       9/7/2017     99070                                       Supplies and materials (except spectacles)                           $300.00
                                                                                    Injection(s), of diagnostic or therapeutic substance(s) (eg, anesthetic, antispasmodic, opioid, 
                                                                                      steroid, other solution), not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0406670604      M.S.       1/4/2018     62321                                                                                                           $6,148.00
                                                                                   placement, interlaminar epidural or subarachnoid, cervical or thoracic; with imaging guidance 
                                                                                                                             (ie, fluoroscopy or CT)
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406670604      M.S.       1/4/2018     64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $10,176.00
                                                                                                                                    single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406670604      M.S.       1/4/2018     64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $6,360.00
                                                                                                                                   second level 
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0406670604      M.S.       1/4/2018     64492         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $6,360.00
                                                                                                                        third and any additional level(s)
Advanced Surgery Center, LLC   0406670604      M.S.       1/4/2018     99070                                       Supplies and materials (except spectacles)                           $300.00
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0424201820      W.S.      6/16/2017     64483                                                                                                           $5,512.00
                                                                                                               (fluoroscopy or CT); lumbar or sacral, single level
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0424201820      W.S.      6/16/2017     64484                                                                                                           $3,710.00
                                                                                                        (fluoroscopy or CT); lumbar or sacral, each additional level
Advanced Surgery Center, LLC   0424201820      W.S.      6/16/2017     99070                                       Supplies and materials (except spectacles)                           $300.00
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0424201820      W.S.      6/29/2017     64483                                                                                                           $5,512.00
                                                                                                               (fluoroscopy or CT); lumbar or sacral, single level
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0424201820      W.S.      6/29/2017     64484                                                                                                           $3,710.00
                                                                                                        (fluoroscopy or CT); lumbar or sacral, each additional level
Advanced Surgery Center, LLC   0424201820      W.S.      6/29/2017     99070                                       Supplies and materials (except spectacles)                           $300.00
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0424201820      W.S.       9/7/2017     64483                                                                                                           $5,512.00
                                                                                                               (fluoroscopy or CT); lumbar or sacral, single level
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0424201820      W.S.       9/7/2017     64484                                                                                                           $3,710.00
                                                                                                        (fluoroscopy or CT); lumbar or sacral, each additional level
Advanced Surgery Center, LLC   0424201820      W.S.       9/7/2017     99070                                       Supplies and materials (except spectacles)                           $300.00
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0424201820      W.S.      2/16/2018     64635                                                                                                           $7,610.68
                                                                                                           (fluoroscopy or CT); lumbar or sacral, single facet joint
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0424201820      W.S.      2/16/2018     64636                                                                                                           $7,420.00
                                                                                                     (fluoroscopy or CT); lumbar or sacral, each additional facet joint
Advanced Surgery Center, LLC   0424201820      W.S.      2/16/2018     99070                                       Supplies and materials (except spectacles)                           $300.00




                                                                                          28
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                            PageID.472                     Page 30 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                           Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                           Amount
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0424201820      W.S.      6/12/2018     64483                                                                                                         $3,317.62
                                                                                                                (fluoroscopy or CT); lumbar or sacral, single level
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0424201820      W.S.      6/12/2018     64484                                                                                                          $1,690.99
                                                                                                         (fluoroscopy or CT); lumbar or sacral, each additional level
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0424201820      W.S.       8/9/2018     64635                                                                                                          $7,441.72
                                                                                                            (fluoroscopy or CT); lumbar or sacral, single facet joint
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0424201820      W.S.       8/9/2018     64636                                                                                                         $6,600.58
                                                                                                     (fluoroscopy or CT); lumbar or sacral, each additional facet joint
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0448533588      M.S.      8/21/2018     64633                                                                                                         $7,441.72
                                                                                                          (fluoroscopy or CT); cervical or thoracic, single facet joint
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0448533588      M.S.      8/21/2018     64634                                                                                                         $7,255.08
                                                                                                   (fluoroscopy or CT); cervical or thoracic, each additional facet joint
Advanced Surgery Center, LLC   0448533588      M.S.      8/21/2018     64999                                           Unlisted procedure, nervous system                            $5,821.90
                                                                                       Laminotomy (hemilaminectomy), with decompression of nerve root(s), including partial 
Advanced Surgery Center, LLC   0461166407      P.S.      4/26/2018     63030         facetectomy, foraminotomy and/or excision of herniated intervertebral disc; 1 interspace,       $80,237.78
                                                                                                                                      lumbar
                                                                                       Laminotomy (hemilaminectomy), with decompression of nerve root(s), including partial 
Advanced Surgery Center, LLC   0461166407      P.S.      4/26/2018     63035        facetectomy, foraminotomy and/or excision of herniated intervertebral disc; each additional  $127,528.38
                                                                                                                          interspace, cervical or lumbar
                                                                                    Injection(s), of diagnostic or therapeutic substance(s) (eg, anesthetic, antispasmodic, opioid, 
                                                                                      steroid, other solution), not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0476135181      B.S.       7/5/2018     62323                                                                                                         $2,687.72
                                                                                      placement, interlaminar epidural or subarachnoid, lumbar or sacral (caudal); with imaging 
                                                                                                                         guidance (ie, fluoroscopy or CT)
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0476135181      B.S.       7/5/2018     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single  $6,635.24
                                                                                                                                        level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0476135181      B.S.       7/5/2018     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second  $3,327.52
                                                                                                                                        level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0476135181      B.S.       7/5/2018     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third  $3,341.10
                                                                                                                            and any additional level(s)
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   0521111831      A.S.      12/10/2018    64483                                                                                                         $3,317.62
                                                                                                                (fluoroscopy or CT); lumbar or sacral, single level
Advanced Surgery Center, LLC   TXA‐0150324     D.S.       8/9/2016     62290                               Injection procedure for discography, each level; lumbar                   $3,710.00
                                                                                   Transpedicular approach with decompression of spinal cord, equina and/or nerve root(s) (eg, 
Advanced Surgery Center, LLC   TXA‐0150324     D.S.       8/9/2016     63056          herniated intervertebral disc), single segment; lumbar (including transfacet, or lateral         $11,190.00
                                                                                             extraforaminal approach) (eg, far lateral herniated intervertebral disc)
Advanced Surgery Center, LLC   TXA‐0150324     D.S.       8/9/2016     72295                     Discography, lumbar, radiological supervision and interpretation                      $3,710.00
                                                                                     Fluoroscopic guidance and localization of needle or catheter tip for spine or paraspinous 
Advanced Surgery Center, LLC   TXA‐0150324     D.S.       8/9/2016     77003                                                                                                           $2,915.00
                                                                                            diagnostic or therapeutic injection procedures (epidural or subarachnoid)
Advanced Surgery Center, LLC   TXA‐0150324     D.S.       8/9/2016     J2001                             Injection, lidocaine hcl for intravenous infusion, 10 mg                       $20.00
Advanced Surgery Center, LLC   TXA‐0150324     D.S.       8/9/2016     Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                  $181.00
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0153706     K.S.      2/29/2016     64483                                                                                                           $2,300.00
                                                                                                            (fluoroscopy or CT); lumbar or sacral, single level
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0153706     K.S.      2/29/2016     64483                                                                                                           $2,300.00
                                                                                                            (fluoroscopy or CT); lumbar or sacral, single level
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0153706     K.S.      2/29/2016     64483                                                                                                           $11,024.00
                                                                                                            (fluoroscopy or CT); lumbar or sacral, single level
Advanced Surgery Center, LLC   TXA‐0153706     K.S.      2/29/2016     99070                                    Supplies and materials (except spectacles)                              $29.38
Advanced Surgery Center, LLC   TXA‐0153706     K.S.      2/29/2016     J1030                                  Injection, methylprednisolone acetate, 40 mg                              $20.00
Advanced Surgery Center, LLC   TXA‐0153706     K.S.      2/29/2016     J2704                                             Injection, propofol, 10 mg                                     $10.00
Advanced Surgery Center, LLC   TXA‐0153706     K.S.      2/29/2016     Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                  $40.00
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0153706     K.S.       6/2/2016     64483                                                                                                           $2,300.00
                                                                                                            (fluoroscopy or CT); lumbar or sacral, single level
Advanced Surgery Center, LLC   TXA‐0153706     K.S.       6/2/2016     J1030                                  Injection, methylprednisolone acetate, 40 mg                              $20.00
Advanced Surgery Center, LLC   TXA‐0153706     K.S.       6/2/2016     Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                  $34.00
                                                                                       Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   TXA‐0198047     C.S.      9/27/2018     20610                                                                                                            $305.00
                                                                                                            subacromial bursa); without ultrasound guidance
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0198047     C.S.      9/27/2018     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $6,635.24
                                                                                                                                    level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0198047     C.S.      9/27/2018     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,327.52
                                                                                                                                    level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0198047     C.S.      9/27/2018     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,341.10
                                                                                                                        and any additional level(s)
                                                                                      Fluoroscopic guidance for needle placement (eg, biopsy, aspiration, injection, localization 
Advanced Surgery Center, LLC   TXA‐0198047     C.S.      9/27/2018     77002                                                                                                            $669.55
                                                                                                                                   device)
                                                                                       Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   TXA‐0198047     C.S.      12/13/2018    20610                                                                                                            $305.00
                                                                                                            subacromial bursa); without ultrasound guidance
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0198047     C.S.      12/13/2018    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $6,635.24
                                                                                                                                    level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0198047     C.S.      12/13/2018    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,327.52
                                                                                                                                    level




                                                                                          29
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                            PageID.473                     Page 31 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                           Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                           Amount
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0198047     C.S.      12/13/2018    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,341.10
                                                                                                                      and any additional level(s)
                                                                                     Fluoroscopic guidance for needle placement (eg, biopsy, aspiration, injection, localization 
Advanced Surgery Center, LLC   TXA‐0198047     C.S.      12/13/2018    77002                                                                                                            $669.55
                                                                                                                                device)
Advanced Surgery Center, LLC   0128639812      M.T.      11/2/2017     63650                  Percutaneous implantation of neurostimulator electrode array, epidural                   $42,400.00
Advanced Surgery Center, LLC   0128639812      M.T.      11/2/2017     99070                                  Supplies and materials (except spectacles)                                 $300.00
Advanced Surgery Center, LLC   0128639812      M.T.      11/2/2017     C1897                                 Lead, neurostimulator test kit (implantable)                               $3,000.00
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0128639812      M.T.      8/23/2018     64490        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $6,635.24
                                                                                                                              single level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0128639812      M.T.      8/23/2018     64491        nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,613.96
                                                                                                                             second level 
Advanced Surgery Center, LLC   0364564823      A.T.      3/29/2017     63650                  Percutaneous implantation of neurostimulator electrode array, epidural                   $23,300.00
                                                                                    Electronic analysis of implanted neurostimulator pulse generator/transmitter (eg, contact 
                                                                                   group[s], interleaving, amplitude, pulse width, frequency [Hz], on/off cycling, burst, magnet 
                                                                                   mode, dose lockout, patient selectable parameters, responsive neurostimulation, detection 
Advanced Surgery Center, LLC   0364564823      A.T.      3/29/2017     95972       algorithms, closed loop parameters, and passive parameters) by physician or other qualified         $3,710.00
                                                                                     health care professional; with complex spinal cord or peripheral nerve (eg, sacral nerve) 
                                                                                    neurostimulator pulse generator/transmitter programming by physician or other qualified 
                                                                                                                      health care professional
Advanced Surgery Center, LLC   0364564823      A.T.      3/29/2017     J0171                                    Injection, adrenalin, epinephrine, 0.1 mg                                $100.00
Advanced Surgery Center, LLC   0364564823      A.T.      3/29/2017     J2250                                Injection, midazolam hydrochloride, per 1 mg                                 $44.00
Advanced Surgery Center, LLC   0364564823      A.T.      3/29/2017     J2704                                            Injection, propofol, 10 mg                                       $20.00
Advanced Surgery Center, LLC   0364564823      A.T.      3/29/2017     J7030                                         Infusion, normal saline solution                                    $40.00
Advanced Surgery Center, LLC   0364564823      A.T.      3/29/2017     L8680                                 Implantable neurostimulator electrode, each                                $9,600.00
Advanced Surgery Center, LLC   0364564823      A.T.      3/29/2017     S0020                                   Injection, bupivicaine hydrochloride, 30 ml                               $40.00
Advanced Surgery Center, LLC   0364564823      A.T.      7/12/2017     63650                  Percutaneous implantation of neurostimulator electrode array, epidural                   $42,400.00
Advanced Surgery Center, LLC   0364564823      A.T.      7/12/2017     99070                                   Supplies and materials (except spectacles)                                $300.00
Advanced Surgery Center, LLC   0364564823      A.T.      7/12/2017     C1897                                  Lead, neurostimulator test kit (implantable)                              $1,000.00
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0393986864      R.T.       2/9/2016     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $10,176.00
                                                                                                                                   level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0393986864      R.T.       2/9/2016     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $6,360.00
                                                                                                                                   level
                                                                                     Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0393986864      R.T.       2/9/2016     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $6,360.00
                                                                                                                        and any additional level(s)
                                                                                     Percutaneous implantation of neurostimulator electrode array; peripheral nerve (excludes 
Advanced Surgery Center, LLC   0393986864      R.T.       2/9/2016     64555                                                                                                           $7,766.00
                                                                                                                               sacral nerve)
                                                                                    Electronic analysis of implanted neurostimulator pulse generator/transmitter (eg, contact 
                                                                                   group[s], interleaving, amplitude, pulse width, frequency [Hz], on/off cycling, burst, magnet 
                                                                                   mode, dose lockout, patient selectable parameters, responsive neurostimulation, detection 
Advanced Surgery Center, LLC   0393986864      R.T.       2/9/2016     95972       algorithms, closed loop parameters, and passive parameters) by physician or other qualified         $1,150.00
                                                                                     health care professional; with complex spinal cord or peripheral nerve (eg, sacral nerve) 
                                                                                    neurostimulator pulse generator/transmitter programming by physician or other qualified 
                                                                                                                      health care professional
Advanced Surgery Center, LLC   0393986864      R.T.       2/9/2016     J1020                              Injection, methylprednisolone acetate, 20 mg                                  $10.00
Advanced Surgery Center, LLC   0393986864      R.T.       2/9/2016     J2001                         Injection, lidocaine hcl for intravenous infusion, 10 mg                           $20.00
Advanced Surgery Center, LLC   0393986864      R.T.       2/9/2016     L8680                              Implantable neurostimulator electrode, each                                  $1,800.00
                                                                                     Laminotomy (hemilaminectomy), with decompression of nerve root(s), including partial 
Advanced Surgery Center, LLC   0393986864      R.T.      5/17/2016     63030        facetectomy, foraminotomy and/or excision of herniated intervertebral disc; 1 interspace,          $18,740.00
                                                                                                                               lumbar
Advanced Surgery Center, LLC   0393986864      R.T.      6/22/2016     29877          Arthroscopy, knee, surgical; debridement/shaving of articular cartilage (chondroplasty)          $12,720.00
Advanced Surgery Center, LLC   0393986864      R.T.       8/3/2016     29823                           Arthroscopy, shoulder, surgical; debridement, extensive                      $12,720.00
                                                                                        Arthroscopy, shoulder, surgical; decompression of subacromial space with partial 
Advanced Surgery Center, LLC   0393986864      R.T.       8/3/2016     29826                                                                                                        $12,720.00
                                                                                         acromioplasty, with coracoacromial ligament (ie, arch) release, when performed
Advanced Surgery Center, LLC   0393986864      R.T.       8/3/2016     J2001                            Injection, lidocaine hcl for intravenous infusion, 10 mg                      $20.00
Advanced Surgery Center, LLC   0393986864      R.T.       8/3/2016     J2704                                            Injection, propofol, 10 mg                                    $10.00
Advanced Surgery Center, LLC   0393986864      R.T.       8/3/2016     J3010                                        Injection, fentanyl citrate, 0.1 mg                              $128.00
                                                                                    Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0393986864      R.T.      12/13/2016    64493      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single  $10,176.00
                                                                                                                                   level
Advanced Surgery Center, LLC   0393986864      R.T.      12/13/2016    J3301                     Injection, triamcinolone acetonide, not otherwise specified, 10 mg                  $728.00
Advanced Surgery Center, LLC   0393986864      R.T.      2/21/2017     J1644                                   Injection, heparin sodium, per 1000 units                             $220.00
Advanced Surgery Center, LLC   0393986864      R.T.      2/21/2017     J2001                            Injection, lidocaine hcl for intravenous infusion, 10 mg                      $20.00
Advanced Surgery Center, LLC   0393986864      R.T.      2/21/2017     J2704                                            Injection, propofol, 10 mg                                    $10.00
Advanced Surgery Center, LLC   0393986864      R.T.      2/21/2017     J2920                        Injection, methylprednisolone sodium succinate, up to 40 mg                       $80.00
Advanced Surgery Center, LLC   0393986864      R.T.      2/21/2017     J3360                                         Injection, diazepam, up to 5 mg                                  $53.00
Advanced Surgery Center, LLC   0393986864      R.T.      2/21/2017     J3490                                           Drugs unclassified injection                                   $20.00
Advanced Surgery Center, LLC   0393986864      R.T.      2/21/2017     J7030                                         Infusion, normal saline solution                                 $20.00
                                                                                   Bone marrow or blood‐derived stem cells (peripheral or umbilical), allogeneic or autologous, 
Advanced Surgery Center, LLC   0393986864      R.T.      2/21/2017     S2150           harvesting, transplantation, and related complications; including: pheresis and cell            $6,557.00
                                                                                         preparation/storage; marrow ablative therapy; drugs; supplies; hospitalizatio




                                                                                          30
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                            PageID.474                     Page 32 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                           Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                           Amount
                                                                                    Injection(s), of diagnostic or therapeutic substance(s) (eg, anesthetic, antispasmodic, opioid, 
                                                                                      steroid, other solution), not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0484207006      L.T.      10/25/2018    62321                                                                                                           $2,681.95
                                                                                   placement, interlaminar epidural or subarachnoid, cervical or thoracic; with imaging guidance 
                                                                                                                          (ie, fluoroscopy or CT)
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0484207006      L.T.      10/25/2018    64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $6,635.24
                                                                                                                                 single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0484207006      L.T.      10/25/2018    64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,613.96
                                                                                                                                second level 
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0484207006      L.T.      10/25/2018    64492         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,627.54
                                                                                                                     third and any additional level(s)
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0484207006      L.T.      10/25/2018    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $6,635.24
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0484207006      L.T.      10/25/2018    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,327.52
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0484207006      L.T.      10/25/2018    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,341.10
                                                                                                                        and any additional level(s)
Advanced Surgery Center, LLC   2170516054      M.T.      8/11/2015     62290                            Injection procedure for discography, each level; lumbar                        $3,500.00
                                                                                     Percutaneous implantation of neurostimulator electrode array; peripheral nerve (excludes 
Advanced Surgery Center, LLC   2170516054      M.T.      8/11/2015     64555                                                                                                           $8,000.00
                                                                                                                                sacral nerve)
Advanced Surgery Center, LLC   2170516054      M.T.      8/11/2015     72295                        Discography, lumbar, radiological supervision and interpretation                   $3,500.00
Advanced Surgery Center, LLC   2170516054      M.T.      8/11/2015     99217                                  Observation care discharge day management                                $3,500.00
Advanced Surgery Center, LLC   2170516054      M.T.      8/11/2015     A4210                                           Non‐needle injection device                                      $52.00
Advanced Surgery Center, LLC   2170516054      M.T.      8/11/2015     A4212                                           Non coring needle or stylet                                     $2,254.00
Advanced Surgery Center, LLC   2170516054      M.T.      8/11/2015     A4215                                                    Sterile needle                                          $15.00
Advanced Surgery Center, LLC   2170516054      M.T.      8/11/2015     A4244                                           Alcohol or peroxide per pint                                     $96.00
Advanced Surgery Center, LLC   2170516054      M.T.      8/11/2015     A4466                                             Elastic garment/covering                                       $105.00
Advanced Surgery Center, LLC   2170516054      M.T.      8/11/2015     A4550                                                    Surgical trays                                          $120.00
Advanced Surgery Center, LLC   2170516054      M.T.      8/11/2015     A4649                                                SURGICAL SUPPLIES                                           $450.00
Advanced Surgery Center, LLC   2170516054      M.T.      8/11/2015     A4930                                              Gloves, sterile, per pair                                     $40.00
Advanced Surgery Center, LLC   2170516054      M.T.      8/11/2015     A6402                                                    Sterile gauze                                           $28.00
Advanced Surgery Center, LLC   2170516054      M.T.      8/11/2015     A6413                                                 Adhesive bandage                                           $16.00
Advanced Surgery Center, LLC   2170516054      M.T.      8/11/2015     A9279                                            Monitoring feature/device                                       $434.00
Advanced Surgery Center, LLC   2170516054      M.T.      8/11/2015     C1751                                                 Catheter, infusion                                         $52.00
Advanced Surgery Center, LLC   2170516054      M.T.      8/11/2015     E1399                                    Durable medical equipment, implantable                                 $2,414.00
Advanced Surgery Center, LLC   2170516054      M.T.      8/11/2015     J7040                                         Infusion, normal saline solution                                   $40.00
Advanced Surgery Center, LLC   2170516054      M.T.      8/11/2015     L8680                                  Implantable neurostimulator electrode, each                              $4,500.00
Advanced Surgery Center, LLC   2170516054      M.T.      8/11/2015     L8686                           Implantable neurostimulator pulse generator, single array                       $8,000.00
Advanced Surgery Center, LLC   2170516054      M.T.      8/11/2015     Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                  $902.00
Advanced Surgery Center, LLC   2170516054      M.T.      8/11/2015     Q9967                 Low osmolar contrast material, 300‐399 mg/ml iodine concentration, per ml                  $170.00
                                                                                       Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   TXA‐0195917     P.T.      3/22/2018     20610                                                                                                            $276.25
                                                                                                           subacromial bursa); without ultrasound guidance
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0195917     P.T.      3/22/2018     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $10,176.00
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0195917     P.T.      3/22/2018     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $6,360.00
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0195917     P.T.      3/22/2018     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $6,360.00
                                                                                                                        and any additional level(s)
                                                                                      Fluoroscopic guidance for needle placement (eg, biopsy, aspiration, injection, localization 
Advanced Surgery Center, LLC   TXA‐0195917     P.T.      3/22/2018     77002                                                                                                           $3,710.00
                                                                                                                                   device)
Advanced Surgery Center, LLC   TXA‐0195917     P.T.      3/22/2018     99070                                   Supplies and materials (except spectacles)                               $300.00
                                                                                       Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   TXA‐0195917     P.T.      6/12/2018     20610                                                                                                            $305.00
                                                                                                           subacromial bursa); without ultrasound guidance
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0195917     P.T.      6/12/2018     64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $6,635.24
                                                                                                                                 single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0195917     P.T.      6/12/2018     64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,613.96
                                                                                                                                second level 
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0195917     P.T.      6/12/2018     64492         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $3,627.54
                                                                                                                     third and any additional level(s)
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0195917     P.T.      6/12/2018     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $6,635.24
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0195917     P.T.      6/12/2018     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,327.52
                                                                                                                                     level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0195917     P.T.      6/12/2018     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,341.10
                                                                                                                        and any additional level(s)
                                                                                      Fluoroscopic guidance for needle placement (eg, biopsy, aspiration, injection, localization 
Advanced Surgery Center, LLC   TXA‐0195917     P.T.      6/12/2018     77002                                                                                                            $669.55
                                                                                                                                   device)




                                                                                          31
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                            PageID.475                     Page 33 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                           Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                           Amount
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0195917     P.T.       7/5/2018     64483                                                                                                           $3,317.62
                                                                                                               (fluoroscopy or CT); lumbar or sacral, single level
Advanced Surgery Center, LLC   TXA‐0195917     P.T.      8/24/2018     29823                              Arthroscopy, shoulder, surgical; debridement, extensive                      $12,127.03
                                                                                          Arthroscopy, shoulder, surgical; decompression of subacromial space with partial 
Advanced Surgery Center, LLC   TXA‐0195917     P.T.      8/24/2018     29826                                                                                                           $15,576.05
                                                                                           acromioplasty, with coracoacromial ligament (ie, arch) release, when performed
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0195917     P.T.      10/18/2018    64633                                                                                                           $7,441.72
                                                                                                         (fluoroscopy or CT); cervical or thoracic, single facet joint
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0195917     P.T.      10/18/2018    64634                                                                                                           $3,627.54
                                                                                                   (fluoroscopy or CT); cervical or thoracic, each additional facet joint
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0195917     P.T.      10/18/2018    64635                                                                                                           $7,441.72
                                                                                                           (fluoroscopy or CT); lumbar or sacral, single facet joint
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0195917     P.T.      10/18/2018    64636                                                                                                           $3,300.29
                                                                                                     (fluoroscopy or CT); lumbar or sacral, each additional facet joint
                                                                                    Injection(s), anesthetic agent and/or steroid, transforaminal epidural, with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0196848      J.T.     9/27/2018     64483                                                                                                           $3,317.62
                                                                                                               (fluoroscopy or CT); lumbar or sacral, single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0196848      J.T.     9/27/2018     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $6,635.24
                                                                                                                                       level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0196848      J.T.     9/27/2018     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $3,327.52
                                                                                                                                       level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   TXA‐0196848      J.T.     9/27/2018     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $3,341.10
                                                                                                                            and any additional level(s)
Advanced Surgery Center, LLC   0329551336      T.W.       5/3/2016     62290                              Injection procedure for discography, each level; lumbar                      $6,900.00
Advanced Surgery Center, LLC   0329551336      T.W.       5/3/2016     72295                        Discography, lumbar, radiological supervision and interpretation                   $1,500.00
Advanced Surgery Center, LLC   0329551336      T.W.       5/3/2016     Q9966                 Low osmolar contrast material, 200‐299 mg/ml iodine concentration, per ml                  $34.00
                                                                                  Injection procedure for sacroiliac joint, anesthetic/steroid, with image guidance (fluoroscopy or 
Advanced Surgery Center, LLC   0419189253      C.W.      12/20/2018    27096                                                                                                           $6,164.06
                                                                                                                  CT) including arthrography when performed
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0420976862      E.W.      10/20/2016    64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $10,176.00
                                                                                                                                    single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0420976862      E.W.      10/20/2016    64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $6,360.00
                                                                                                                                   second level 
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0420976862      E.W.      10/20/2016    64492         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $6,360.00
                                                                                                                         third and any additional level(s)
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0420976862      E.W.      10/20/2016    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $10,176.00
                                                                                                                                       level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0420976862      E.W.      10/20/2016    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $6,360.00
                                                                                                                                       level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0420976862      E.W.      10/20/2016    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $6,360.00
                                                                                                                            and any additional level(s)
Advanced Surgery Center, LLC   0420976862      E.W.      10/20/2016    J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                   $364.00
Advanced Surgery Center, LLC   0420976862      E.W.      3/30/2017     64405                                  Injection, anesthetic agent; greater occipital nerve                     $7,420.00
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0420976862      E.W.      3/30/2017     64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $10,176.00
                                                                                                                                    single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0420976862      E.W.      3/30/2017     64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $6,360.00
                                                                                                                                   second level 
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0420976862      E.W.      3/30/2017     64492         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;     $6,360.00
                                                                                                                         third and any additional level(s)
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0420976862      E.W.      3/30/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single    $10,176.00
                                                                                                                                       level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0420976862      E.W.      3/30/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second     $6,360.00
                                                                                                                                       level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0420976862      E.W.      3/30/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third     $6,360.00
                                                                                                                            and any additional level(s)
Advanced Surgery Center, LLC   0420976862      E.W.      3/30/2017     J2001                               Injection, lidocaine hcl for intravenous infusion, 10 mg                     $20.00
Advanced Surgery Center, LLC   0420976862      E.W.      3/30/2017     J2250                                     Injection, midazolam hydrochloride, per 1 mg                           $22.00
Advanced Surgery Center, LLC   0420976862      E.W.      3/30/2017     J2704                                                Injection, propofol, 10 mg                                  $10.00
Advanced Surgery Center, LLC   0420976862      E.W.      3/30/2017     J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                  $2,400.00
Advanced Surgery Center, LLC   0420976862      E.W.      4/27/2017     64405                                  Injection, anesthetic agent; greater occipital nerve                     $3,710.00
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0420976862      E.W.      4/27/2017     64633                                                                                                           $4,770.00
                                                                                                         (fluoroscopy or CT); cervical or thoracic, single facet joint
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0420976862      E.W.      4/27/2017     64634                                                                                                           $7,420.00
                                                                                                   (fluoroscopy or CT); cervical or thoracic, each additional facet joint
Advanced Surgery Center, LLC   0420976862      E.W.      4/27/2017     J2001                               Injection, lidocaine hcl for intravenous infusion, 10 mg                     $20.00
Advanced Surgery Center, LLC   0420976862      E.W.      4/27/2017     J2250                                     Injection, midazolam hydrochloride, per 1 mg                           $22.00
Advanced Surgery Center, LLC   0420976862      E.W.      4/27/2017     J2704                                                Injection, propofol, 10 mg                                  $10.00
Advanced Surgery Center, LLC   0420976862      E.W.      4/27/2017     J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                   $800.00




                                                                                          32
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                            PageID.476                      Page 34 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                            Billed 
         Provider              Claim Number                                                                            CPT Code Description
                                              Initials    Service      Billed                                                                                                            Amount
                                                                                  Injection, single, of diagnostic or therapeutic substance(s) (including anesthetic, antispasmodic, 
                                                                                  opioid, steroid, other solution) not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0428713127      A.W.      11/18/2016    62311                                                                                                            $6,148.00
                                                                                       placement, includes contrast for localization when performed, epidural or subarachnoid; 
                                                                                                                             lumbar, sacral (caudal)
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0428713127      A.W.      11/18/2016    64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0428713127      A.W.      11/18/2016    64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $6,360.00
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0428713127      A.W.      11/18/2016    64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $6,360.00
                                                                                                                           and any additional level(s)
Advanced Surgery Center, LLC   0428713127      A.W.      11/18/2016    72275                            Epidurography, radiological supervision and interpretation                      $3,710.00
Advanced Surgery Center, LLC   0428713127      A.W.      11/18/2016    J1030                                    Injection, methylprednisolone acetate, 40 mg                             $20.00
Advanced Surgery Center, LLC   0428713127      A.W.      11/18/2016    J1885                                    Injection, ketorolac tromethamine, per 15 mg                             $40.00
                                                                                    Injection(s), of diagnostic or therapeutic substance(s) (eg, anesthetic, antispasmodic, opioid, 
                                                                                      steroid, other solution), not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0428713127      A.W.       1/6/2017     62323                                                                                                             $799.00
                                                                                     placement, interlaminar epidural or subarachnoid, lumbar or sacral (caudal); with imaging 
                                                                                                                        guidance (ie, fluoroscopy or CT)
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0428713127      A.W.       1/6/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0428713127      A.W.       1/6/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $6,360.00
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0428713127      A.W.       1/6/2017     64495       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; third      $6,360.00
                                                                                                                           and any additional level(s)
Advanced Surgery Center, LLC   0428713127      A.W.       1/6/2017     72275                            Epidurography, radiological supervision and interpretation                      $3,710.00
Advanced Surgery Center, LLC   0428713127      A.W.       1/6/2017     J1030                                    Injection, methylprednisolone acetate, 40 mg                             $20.00
Advanced Surgery Center, LLC   0428713127      A.W.       1/6/2017     J1885                                    Injection, ketorolac tromethamine, per 15 mg                             $40.00
Advanced Surgery Center, LLC   0428713127      A.W.       1/6/2017     J2001                               Injection, lidocaine hcl for intravenous infusion, 10 mg                      $20.00
Advanced Surgery Center, LLC   0428713127      A.W.       1/6/2017     J2704                                               Injection, propofol, 10 mg                                    $10.00
Advanced Surgery Center, LLC   0428713127      A.W.       1/6/2017     J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                   $1,092.00
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0428713127      A.W.      3/24/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0428713127      A.W.      3/24/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $6,360.00
                                                                                                                                      level
Advanced Surgery Center, LLC   0428713127      A.W.      3/24/2017     J3301                       Injection, triamcinolone acetonide, not otherwise specified, 10 mg                    $55.20
Advanced Surgery Center, LLC   0428713127      A.W.      3/24/2017     S0020                                      Injection, bupivicaine hydrochloride, 30 ml                            $40.00
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0428713127      A.W.       4/7/2017     64493       nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; single     $10,176.00
                                                                                                                                      level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0428713127      A.W.       4/7/2017     64494      nerves innervating that joint) with image guidance (fluoroscopy or CT), lumbar or sacral; second      $6,360.00
                                                                                                                                      level
Advanced Surgery Center, LLC   0428713127      A.W.       4/7/2017     99070                                      Supplies and materials (except spectacles)                             $300.00
Advanced Surgery Center, LLC   0428713127      A.W.       4/7/2017     J1030                                    Injection, methylprednisolone acetate, 40 mg                              $20.00
Advanced Surgery Center, LLC   0428713127      A.W.       4/7/2017     S0020                                      Injection, bupivicaine hydrochloride, 30 ml                            $40.00
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0428713127      A.W.      4/21/2017     64635                                                                                                            $4,770.00
                                                                                                           (fluoroscopy or CT); lumbar or sacral, single facet joint
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0428713127      A.W.      4/21/2017     64636                                                                                                            $3,710.00
                                                                                                     (fluoroscopy or CT); lumbar or sacral, each additional facet joint
Advanced Surgery Center, LLC   0428713127      A.W.      4/21/2017     J1030                                    Injection, methylprednisolone acetate, 40 mg                             $20.00
Advanced Surgery Center, LLC   0428713127      A.W.      4/21/2017     J2001                               Injection, lidocaine hcl for intravenous infusion, 10 mg                      $20.00
Advanced Surgery Center, LLC   0428713127      A.W.      4/21/2017     J2704                                               Injection, propofol, 10 mg                                    $20.00
Advanced Surgery Center, LLC   0428713127      A.W.      4/21/2017     J7030                                            Infusion, normal saline solution                                 $20.00
                                                                                       Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   0428713127      A.W.      6/14/2017     20610                                                                                                            $3,710.00
                                                                                                              subacromial bursa); without ultrasound guidance
                                                                                      Fluoroscopic guidance for needle placement (eg, biopsy, aspiration, injection, localization 
Advanced Surgery Center, LLC   0428713127      A.W.      6/14/2017     77002                                                                                                            $3,710.00
                                                                                                                                     device)
Advanced Surgery Center, LLC   0428713127      A.W.      6/14/2017     99070                                      Supplies and materials (except spectacles)                             $300.00
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0445001357      S.W.      5/12/2017     64490         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $5,088.00
                                                                                                                                   single level
                                                                                      Injection(s), diagnostic or therapeutic agent, paravertebral facet (zygapophyseal) joint (or 
Advanced Surgery Center, LLC   0445001357      S.W.      5/12/2017     64491         nerves innervating that joint) with image guidance (fluoroscopy or CT), cervical or thoracic;      $3,180.00
                                                                                                                                  second level 
Advanced Surgery Center, LLC   0445001357      S.W.      5/12/2017     99070                                      Supplies and materials (except spectacles)                             $300.00
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0445001357      S.W.      5/26/2017     64633                                                                                                            $4,770.00
                                                                                                         (fluoroscopy or CT); cervical or thoracic, single facet joint
                                                                                      Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   0445001357      S.W.      5/26/2017     64634                                                                                                            $3,710.00
                                                                                                  (fluoroscopy or CT); cervical or thoracic, each additional facet joint
Advanced Surgery Center, LLC   0445001357      S.W.      5/26/2017     99070                                      Supplies and materials (except spectacles)                             $300.00
Advanced Surgery Center, LLC   0468863261      D.W.      8/8/2018      62290                              Injection procedure for discography, each level; lumbar                       $12,764.50
Advanced Surgery Center, LLC   0468863261      D.W.       8/8/2018     72295                        Discography, lumbar, radiological supervision and interpretation                    $1,119.58
                                                                                       Arthrocentesis, aspiration and/or injection, major joint or bursa (eg, shoulder, hip, knee, 
Advanced Surgery Center, LLC   0502123276     M.W.       8/15/2018     20610                                                                                                             $610.00
                                                                                                              subacromial bursa); without ultrasound guidance




                                                                                          33
 Case 2:19-cv-10579-GCS-APP ECF No. 1-7 filed 02/26/19                                                                           PageID.477                     Page 35 of 35
                                     Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                                       Exhibit 6

                                              Patient     Date of     CPT Code                                                                                                         Billed 
         Provider              Claim Number                                                                           CPT Code Description
                                              Initials    Service      Billed                                                                                                         Amount
                                                                                   Fluoroscopic guidance for needle placement (eg, biopsy, aspiration, injection, localization 
Advanced Surgery Center, LLC   0502123276     M.W.       8/15/2018     77002                                                                                                          $669.55
                                                                                                                          device)
Advanced Surgery Center, LLC   TXA‐0175992     T.W.       6/7/2017     29898         Arthroscopy, ankle (tibiotalar and fibulotalar joints), surgical; debridement, extensive        $12,720.00
Advanced Surgery Center, LLC   TXA‐0175992     T.W.       6/7/2017     99070                                 Supplies and materials (except spectacles)                               $868.05
                                                                                    Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0198725     T.W.      12/20/2018    64635                                                                                                         $14,883.44
                                                                                                       (fluoroscopy or CT); lumbar or sacral, single facet joint
                                                                                    Destruction by neurolytic agent, paravertebral facet joint nerve(s), with imaging guidance 
Advanced Surgery Center, LLC   TXA‐0198725     T.W.      12/20/2018    64636                                                                                                         $6,600.58
                                                                                                  (fluoroscopy or CT); lumbar or sacral, each additional facet joint
                                                                                  Injection(s), of diagnostic or therapeutic substance(s) (eg, anesthetic, antispasmodic, opioid, 
                                                                                    steroid, other solution), not including neurolytic substances, including needle or catheter 
Advanced Surgery Center, LLC   0445532310      A.Z.      8/28/2018     62323                                                                                                         $2,687.72
                                                                                   placement, interlaminar epidural or subarachnoid, lumbar or sacral (caudal); with imaging 
                                                                                                                   guidance (ie, fluoroscopy or CT)




                                                                                         34
